 



Exhibit 10.19

 

Execution Version

 

THIRD AMENDMENT AND JOINDER

TO CREDIT AGREEMENT

 

THIS THIRD AMENDMENT AND JOINDER TO CREDIT AGREEMENT (“Amendment”) is dated to
be effective as of the 6’h day of March, 2020 (“Effective Date”), by and
between: (a) MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation, as Administrative Agent (“Administrative Agent”); (b) the
undersigned lenders (the “Lenders”) which are parties to the “Credit Agreement”
(as defined below); (c) LDRV HOLDINGS CORP., a Delaware corporation (“LDRV”),
LAZYDAYS RV AMERICA, LLC, LAZYDAYS RV DISCOUNT, LLC, LAZYDAYS MILE HI RV, LLC,
LAZYDAYS OF MINNEAPOLIS LLC, LDRV OF TENNESSEE LLC, LAZYDA YS OF CENTRAL
FLORIDA, LLC, each a Delaware limited liability company (together with LDRV,
each an “Existing Borrower” and, collectively, the “Existing Borrowers”); (d)
LONE STAR ACQUISITION LLC, a Delaware limited liability company, authorized to
conduct business in the State of Texas as LONE STAR LAND OF HOUSTON, LLC
(“Mortgage Loan Borrower”); (e) LONE STAR DIVERSIFIED, LLC, a Delaware limited
liability company (“Diversified”); and (f) LAZYDAYS HOLDINGS, INC., a Delaware
corporation (“Pubco Guarantor’’), LAZY DAYS’ R.V. CENTER, INC., a Delaware
corporation (“Parent Guarantor”), and LAZYDAYS LAND HOLDINGS, LLC, a Delaware
limited liability company (together with Pubco Guarantor and Parent Guarantor,
collectively, the “Existing Guarantors”). The Mortgage Loan Borrower and
Diversified are referred to collectively as the “Additional Loan Parties,” The
Mortgage Loan Borrower, Diversified, and the Existing Borrowers, each in its
capacity as a guarantor of various Obligations as described below, together with
the Existing Guarantors, are collectively referred to as the “Guarantors”. The
Existing Borrowers, the Mortgage Loan Borrower, and Diversified, in its capacity
as a Borrower, are collectively referred to in this Amendment as the
“Borrowers.” The Borrowers and the Guarantors are collectively referred to in
this Amendment as the “Obligors.” The Administrative Agent and the Lenders are
collectively referred to in this Amendment as the “Credit Parties.” The Obligors
and the Credit Parties are collectively referred to as the “Parties.”

 

RECITALS

 

The Administrative Agent, the Lenders party thereto, and the Existing Borrowers
have entered into a Credit Agreement dated as of March 15, 2018 (“Original
Credit Agreement”), as amended pursuant to the First Amendment to Credit
Agreement dated as of June 30, 2018 and the Second Amendment to Credit Agreement
dated as of December 6, 2018, and modified pursuant to the Joinder Agreement and
Counterpart dated August 7, 2018 by Lazydays of Minneapolis LLC as an additional
co-Borrower, pursuant to the Joinder Agreement and Counterpart dated as of
December 6, 2018 by LDRV of Tennessee LLC, as an additional co-Borrower, and
pursuant to the Joinder Agreement and Counterpart dated as of August 1, 2019 by
Lazydays of Central Florida, LLC, as an additional co-Borrower (the Original
Credit Agreement, as so amended and modified, collectively, the “Credit
Agreement”), and the various other “Credit Documents,” as such term is defined
in the Credit Agreement. All terms used in this Amendment without definition
shall have the respective meanings given such terms in the Credit Agreement.

 

The Existing Guarantors have executed and delivered to the Credit Parties a
Guaranty Agreement dated as of March 15, 2018 (the “Original Guaranty
Agreement”) and various other Credit Documents in connection with the Credit
Agreement.

 

Pursuant to Section 5.15.3 of the Credit Agreement, the Additional Loan Parties
which are wholly owned subsidiaries of LDRV are required to become parties to
the Credit Agreement and the Credit Documents, as further set forth herein, and
each of them has determined that the execution, delivery and performance of this
Agreement and each of the other Credit Documents executed in connection herewith
will directly benefit them, and are within their respective limited liability
company powers, purposes, and the best interests.

 

The Existing Borrowers and Guarantors have also requested that the Lenders
provide a mortgage loan credit facility in the aggregate principal amount of
acquisition, construction, and permanent mortgage financing for a property
acquired by the Mortgage Loan Borrower.

 

 

 

 

The Parties hereto have entered into this Agreement in order to provide for an
additional mortgage loan credit facility to be provided by the Lenders to the
Mortgage Loan Borrower and guaranteed by the Existing Borrowers, the Existing
Guarantors, and Diversified, the joinder of the Additional Loan Parties into the
various credit facilities in their respective capacities as provided herein and
in the Credit Documents to amend certain definitions and covenants, and to make
certain other modifications to the Credit Agreement upon the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
Parties hereby agree as follows.

 

AGREEMENT

 

Section 1. Acknowledgment And Reaffirmation Of Obligations. Each of the Obligors
acknowledges and affirms that: (a) the Credit Documents are the valid and
binding obligation of each of them that is a signatory thereto; (b) the Credit
Documents are enforceable in accordance with all stated terms; and (c) none of
them has any defenses, claims of offset, or counterclaims against the
enforcement of the Credit Documents in accordance with all stated terms.

 

Section 2. Joinder as of Additional Loan Parties; Mortgage Loans. Each of the
Additional Loan Parties, by executing and delivering this Amendment, hereby
joins and becomes a party to the Credit Agreement and all of the other Credit
Documents as a Borrower and/or Guarantor as follows:

 

  (a) The Mortgage Loan Borrower is the sole Borrower under the Mortgage Loans
and related Obligations, and a Guarantor with respect to all other Loans and
Obligations; and         (b) Diversified is a Borrower under the Revolving
Credit Loans, L/C Obligations, Swingline Loans, Term Loans, and related
Obligations, jointly and severally liable with all of the Existing Borrowers
under such Loans and a Guarantor with respect to all other Obligations,
including but not limited to the Floor Plan Loans, Mortgage Loans, and related
Obligations.

 

Each of the Additional Loan Parties in the above-described capacities, hereby
assumes and agrees to fully pay, observe, perform and be bound by.jointly and
severally with all of the Existing Borrowers and Existing Guarantors, all
existing and future respective Obligations of a Borrower and/or a Guarantor, as
applicable, and all other respective duties, obligations, agreements and
covenants of a Borrower and/or Guarantor, as applicable under each of the Credit
Documents as fully a party thereto as if it were an original signatory thereof.
Each reference to a “Borrower” or “Guarantor” in the Credit Documents shall be
deemed to include each Additional Loan Party in the above-described capacities
as well as the Existing Borrowers and Existing Guarantors. The “Obligations”
shall include (without limitation) all existing and hereafter arising
obligations, indebtedness and liabilities of a Borrower and/or a Guarantor, as
applicable under and in connection with the Mortgage Loans and the Mortgage Loan
Facility.

 

Each of the Additional Loan Parties hereby grants to Administrative Agent and
the Lenders, all of the rights, powers and authorities granted to the
Administrative Agent and the Lenders under the Credit Agreement and the other
applicable Credit Documents by and in respect of the Existing Borrowers and
Existing Guarantors, as the case may be, and makes all grants, pledges, and
agreements applicable to an Existing Borrower or Existing Guarantor under the
Credit Agreement and the Security Documents. Each of the Additional Loan Parties
agrees to execute and deliver to the Administrative Agent all Security Documents
and other Credit Documents as are required of a Borrower under the Loans to
which it is a party as a Borrower (as provided above); provided that, for the
avoidance of doubt the Mortgage Loan Borrower is intended to be the sole
Borrower of the Mortgage Loans and not a Borrower of any other Loan.

 

Section 3. Guaranty Agreements. (a) Contemporaneously herewith and in addition
to this Agreement, the Additional Loan Parties have each executed and delivered
to the Credit Parties a Guaranty Agreement dated as of even date herewith in
connection with the Obligations as to which it, respectively, is not a Borrower
(as set forth in Section 2), and the Existing Borrowers have executed and
delivered to the Credit Parties a Guaranty Agreement dated as of even date
herewith in connection with the Mortgage Loans, as defined below (each such
Guaranty Agreement, together with the Original Guaranty Agreement, collectively,
the “Guaranty Agreement”).

 

2

 

 

(b) Each Existing Guarantor hereby reaffirms its obligations under its Original
Guaranty Agreement to pay and perform the “Guaranteed Obligations,” which
henceforth shall include, without limitation, all liabilities, obligations and
agreements of the Mortgage Loan Borrower under the Mortgage Loan Facility, the
Mortgage Loans, and the Mortgage Loan Notes. Each Existing Guarantor agrees that
it is, and shall continue to be, directly and primarily liable for the
Guaranteed Obligations, as so amended, and that the Guaranty Agreement shall
remain in full force and effect as so amended.

 

Section 4. Amendment And Modification of Credit Agreement. Effective as of
December 31, 2019, the Credit Agreement is hereby amended and modified as
follows:

 

Section 4.1. Additional Definitions. Section 1.0 l of the Credit Agreement is
hereby amended to add the definitions set forth below:

 

“Amortization Commencement Date” means the first day of the Permanent Loan
Period, which shall be the Interest Payment Date in the calendar month
immediately following the end of the Construction Loan Period.

 

“Amortization Period” shall be 20 years, and shall mean the approximate number
of years, starting on the Amortization Commencement Date, needed to result in
the full repayment of the aggregate principal amount of the Mortgage Loans, if
all regularly scheduled payments are made at the required intervals over that
period. The Amortization Period may be longer than the remaining term of the
Mortgage Loans and shall not compromise the enforceability of the Mortgage Loan
Maturity Date.

 

“Benchmark Replacement” means the sum of:(a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Administrative Agent in
consultation with the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities, and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period (or one-month tern in the case the calculation of Daily LIBOR), the
spread adjustment or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected by the Administrative Agent, giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar- denominated syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
without limitation, changes to the definition of “Base Rate,” the definition of
“Interest Period timing and frequency of determining rates and making payments
of interest and other administrative matters) that the Administrative Agent
decides may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

3

 

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

(a) in the case of clauses (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein, and (ii) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(a) a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for LIBOR, a
resolution authority with jurisdiction over the administrator for LIBOR or a
court or an entity with similar insolvency or resolution authority over the
administrator for LIBOR, which states that the administrator of LIBOR has ceased
or will cease to provide LIBOR permanently or indefinitely, provided that, at
the time of such statement or publication, there is no successor administrator
that will continue to provide LIBOR; or

 

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of LIBOR announcing that LIBOR is no longer
representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 180th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 180 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent, by notice to the Borrowers and the Lenders.

 

4

 

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with this Section and
(y) ending at the time that a Benchmark Replacement has replaced LIBOR for all
purposes hereunder pursuant to this Section.

 

“Capital Expenditures” means for any Person for any period of determination
thereof, (a) all net expenses incurred during such period by such Person in
connection with capital replacements, additions, renewals or improvements to any
of the capital assets of such Person which are required to be capitalized on the
books and accounts of such Person in accordance with GAAP, and (b) the amount of
Capital Lease Obligations paid by such Person during such period; provided,
however, Capital Expenditures shall not include (i) expenditures for fixed
assets acquired in connection with a Permitted Acquisition, (ii) the acquisition
of any Permitted Company Vehicles if such Permitted Company Vehicles are
financed with Floor Plan Loans; (iii) the acquisition of Eligible Rental Floor
Plan Units, (iv) amounts spent on property acquisition or development to be
funded by lessors on real property leases, or (v) amounts spent on acquired or
developed assets which are in the process of being financed or are financed
within nine (9) months of having been acquired or developed.

 

“Construction Loan Addendum” means the Construction Loan Addendum to this
Agreement in the form attached hereto as Exhibit L between the Mortgage Loan
Borrower, the other Borrowers parties to the Credit Agreement, the
Administrative Agent and the Lenders.

 

“Construction Loan Disbursement Procedures” means the procedures set forth on
the Construction Loan Addendum.

 

“Construction Loan Period” means that period of time commencing on the date of
the Mortgage Loan Notes and ending on the earlier of completion of construction
or one (I) year from the date of the Mortgage Loan Notes, during which the
Administrative Agent and the Lenders may advance funds to the Mortgage Loan
Borrower pursuant to this Agreement (including the Construction Loan Addendum)
and the other Credit Documents.

 

“Diversified” means Lone Star Diversified, LLC, a Delaware limited liability
company.

 

“Early Opt-in Election” means the occurrence of:

 

(a) (i) a determination by the Administrative Agent, or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrowers)
that the Required Lenders have determined, that other similarly situated U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in this Section, are being
executed or amended, as applicable, to incorporate or adopt a new benchmark
interest rate to replace LIBOR, and

 

5

 

 

(b) (i) the election by the Administrative Agent and the Required Lenders to
declare that an Early Opt-in Election has occurred and the provision, as
applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Mortgage” means the Deed of Trust and Assignment of Rents and Leases from the
Mortgage Loan Borrower to the trustees named therein for the benefit of the
Administrative Agent for the Lenders, encumbering the real property and
improvements located in Harris County, Texas, generally located at the southwest
quadrant of Highway 290 and Stokes Road in Waller, Texas, and more particularly
described therein, as further described on “Exhibit A11 to the Construction Loan
Addendum.

 

“Mortgage Loan Borrower” means Lone Star Acquisition LLC, a Delaware
corporation, authorized to do business in the State of Texas as Lone Star Land
of Houston, LLC.

 

“Mortgage Loan Commitment” means, as to any Lender, the amount initially set
forth opposite its name in the grid set forth below (which grid shall be added
to and incorporated by reference into Schedule 1.01.1 of the Credit Agreement),
and thereafter on any relevant Assignment And Assumption, as such amount may be
adjusted from time to time in accordance with this Agreement, and “Mortgage Loan
Commitments” means the aggregate Mortgage Loan Commitments of all of the
Lenders.

 

Lender  Mortgage Loan Commitment   Mortgage
Loan Commitment Percentage  Manufacturers and Traders Trust Company 
$4,602,000    75% BMO Harris Bank N.A.  $1,534,000    25% TOTAL  $6,136,000  
 100%

 

“Mortgage Loan Commitment Percentage” means, as to any Lender, the percentage
initially set forth opposite its name on the grid provided in the definition of
‘‘Mortgage Loan Commitment” in the column labeled “Mortgage Loan Commitment
Percentage” and thereafter on any relevant Assignment And Assumption, as the
same may be adjusted from time to time pursuant to this Agreement.

 

“Mortgage loan Facility” means at any time (a) during the Construction Loan
Period, (i) the aggregate amount of undrawn Mortgage Loan Commitments at such
time. plus (ii) the aggregate principal amount of the Mortgage Loans of all
Lenders advanced and outstanding at such time, and (b) upon and after the
expiration of the Construction Loan Period, and upon the Mortgage Loan
Commitments having been fully drawn, the aggregate principal amount of the
Mortgage Loans of all Lenders outstanding at such time,

 

6

 

 

“Mortgage Loan Guarantors” means, collectively, (i) Pubco Guarantor, Parent
Guarantor, Lazydays Land Holdings, LLC, and Diversified, (ii) all Borrowers
other than the Mortgage Loan Borrower, and (iii) aII of the Domestic
Subsidiaries from time to time of Pubco Guarantor other than the Mortgage Loan
Borrower.

 

“Mortgage Loan Maturity Date” means March 15, 2021.

 

“Mortgage Loan Notes” means, collectively, the promissory notes of the Mortgage
Loan Borrower evidencing the Mortgage Loans in the form of Exhibit M attached
hereto, together with all amendments and replacements thereof.

 

“Mortgage loans” means collectively the construction line of credit/permanent
mortgage extended by the Lenders to the Mortgage Loan Borrower in accordance
with the provisions of Section 2.06A of this Agreement and the other Credit
Documents.

 

“Mortgage Loans Maximum Borrowing Amount” means Six Million One

Hundred Thirty-Six Thousand Dollars ($6,136,000.00).

 

“Mortgage Property Support Documentation” means the deliveries, documents, and
due diligence described on Schedule 1.05 attached hereto.

 

“Permanent Loan Period” means the period from and including the Amortization
Commencement Date to the Mortgage Loan Maturity Date, during which the Mortgage
Loan Borrower shall repay the outstanding principal amount of the Mortgage
Loans, with interest as set forth in this Agreement.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 



7

 

 

Section 4.2. Amended and Restated Definitions. Section 1.01 of the Credit
Agreement is hereby amended to amend and restate in their entirety, the
respective definitions set forth below:

 

“Base Rate” means, for any day, the fluctuating rate per annum equal to the
highest of (a) the Prime Rate for such day, (b) the Federal Funds Rate in effect
on such day plus fifty (50) Basis Points, and (c) the one-month LIBOR Rate,
determined on a daily basis, plus one hundred (100) Basis Points; provided that
to the extent such highest rate as calculated above shall, at any time, be less
than zero percent (0.00%), such rate shall be deemed to be zero percent (0.00%)
for all purposes herein. Any change in the Base Rate shall be effective on the
opening of business on the day of such change.

 

“Guarantors” means collectively: (a) the Mortgage Loan Guarantors with respect
to the Mortgage Loans and Obligations in connection with the Mortgage Loans; (b)
Pubco Guarantor, Parent Guarantor, and Lazydays Land Holdings, LLC, a Delaware
limited liability company, with respect to all Obligations; (c) the Mortgage
Loan Borrower with respect to all Obligations other than the Mortgage Loans and
related Obligations (as to which it is the Borrower), (d) Diversified with
respect to all Obligations other than the Revolving Loans, L/C Obligations, the
Term Loans, the Swingline Loans, and related Obligations (as to which it is a
Borrower), and (e) all of the Domestic Subsidiaries from time to time of Pubco
Guarantor other than Domestic Subsidiaries which join into this Agreement as a
Borrower.

 

“Guaranty Agreements” means, collectively, each of the guaranty agreements of
the Guarantors guaranteeing the payment and performance of any or all of the
Obligations.

 

“LJBOR Rate” means (a) with respect to the Term Loans and Revolving Credit
Loans, for any LIBOR Borrowing for any Interest Period selected by the Borrower
Representative, LIBOR for a term comparable to such Interest Period determined
two (2) Business Days prior to the first day of such Interest Period, and (b)
with respect to the Mortgage Loans, for any LIBOR Borrowing for any one month
Interest Period, LIBOR for a term comparable to such one-month Interest Period,
determined two (2) Business Days prior to the first day of such Interest Period.

 

“Loans” means, collectively, the Floor Plan Loans including the M&T Advances,
Revolving Credit Loans, the Swingline Loans, the Term Loans, and the Mortgage
Loans.

 

“Maturity Dates” means collectively (a) the Floor Plan Line of Credit
Termination Date, (b) the Revolving Credit Termination Date, (c) the Swingline
Termination Date, (d) the Term Loan Maturity Date, and (e) the Mortgage Loan
Maturity Date.

 

“Notes” means, collectively, the Floor Plan Loan Notes, the Revolving Credit
Notes, the Swingline Note, the Term Loan Notes, and the Mortgage Loan Notes.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, the Floor Plan Loan Exposure, the Revolving Credit Exposure,
outstanding Term Loans and Mortgage Loans of such Lender at such time.

 



8

 

 

Section 4.3. Amendments to Definitions. Section 1.01 of the Credit Agreement is
hereby amended by amending the following definitions as set forth below:

 

(a) The definition of “Applicable Margin” is hereby amended to replace the
introductory clause of such definition with the following:

 

“Applicable Margin” means the following:

 

(a) With respect to the Loans, fees, and other Obligations listed in the pricing
grid below, the following percentages corresponding to the Total Leverage Ratio
in effect as of the most recent Calculation Date:

 

The definition of “Applicable Margin” is also hereby amended to add at the end
of the existing definition the following:

 

(b) With respect to the Mortgage Loans, the “Applicable Margin” means 2.25% with
respect to LIBOR Borrowings and 1.25% with respect to Adjusted Base Rate
Borrowings.

 

(b) The definition of “Commitment Percentages” shall be amended to replace the
references to “Term Loan Commitment Percentage” and “Term Loan Commitment
Percentages” with respective references to “Term Loan Commitment Percentage and
Mortgage Loan Commitment Percentage” and “Term Loan Commitment Percentages and
Mortgage Loan Commitment Percentages”.

 

(c) The definition of “Commitrnents” shall be amended to replace the references
to “Term Loan Commitment” and “Term Loan Commitments” with respective references
to “Term Loan Commitment, Mortgage Loan Commitment” and “Term Loan Commitments,
Mortgage Loan Commitments”.

 

(d) The definition of “Consolidated EBITDAR” is hereby amended to add the
following sentence at the end of such definition:

 

For the avoidance of doubt, for the determination of ‘‘net rents” in clause
(a)(ii) above in this definition, real property leases shall be deemed operating
leases rather than capital leases regardless of their treatment under GAAP, as
further set forth in Section 1.04 of this Agreement.

 

(e) The definition of “Consolidated Fixed Charges” is hereby amended to add the
following at the end thereof:

 

For the avoidance of doubt, for purposes of this definition, “scheduled
principal payments” shall not include any balloon payment upon maturity of the
Mortgage Loans.

 

(f) The definition of “Consolidated Fixed Charge Coverage Ratio” is hereby
amended and restated as set forth below:

 

“Consolidated Fixed Charge Coverage Ratio” means, as of the date of
determination for any Measurement Period, the ratio for such Measurement Period
of (a) Consolidated EBITDA of Pubco Guarantor and its Subsidiaries for such
period minus (i) the aggregate amount of all Non-Financed Capital Expenditures
of Pubco Guarantor and its Subsidiaries for such period, (ii) Cash Taxes For
Pubco Guarantor and its Subsidiaries on a consolidated basis paid for such
period, (iii) all dividends, and distributions, other Restricted Payments paid
in cash by Pubco Guarantor or any Subsidiary on a consolidated basis, excluding
(A) repurchases of Capital Stock of Pubco Guarantor in an aggregate amount not
to exceed Four Million Dollars ($4,000,000) over the life of the Loans and (B) a
one-time cash dividend payment by Pubco Guarantor to the Preferred Stockholders
on account of its Series A Preferred Stock in the amount of Four Million Three
Hundred Thousand Dollars ($4,300,000) to be paid prior to September 30, 2020, to
(b) Consolidated Fixed Charges for such period.

 



9

 

 

For the avoidance of doubt, the Capital Stock repurchases and cash dividend
payment described in clauses “(A)” and “(B”) above shall be included in and
reported on the Compliance Certificates delivered to the Lenders pursuant to
Section 5.09.5. as part of the required Consolidated Fixed Charge Coverage Ratio
calculation.

 

(g) The definition of “Credit Documents” shall include, without limitation, this
Amendment, the Mortgage Loan Notes, the Mortgage, the Construction Loan
Addendum, and the Mortgaged Property Support Documentation.

 

(h) The definition of “Interest Period” is hereby amended by adding at the end
thereof the following:

 

Notwithstanding the foregoing, with respect to the Mortgage Loans (without
necessity for election by the Borrower), the applicable LIBOR Rate shall be set
for each successive one-month Interest Period, commencing with the first draw
under the Mortgage Loans, and the LIBOR Rate shall be adjusted at the end of
each such Interest Period to reflect the then-current LIBOR for the following
Interest Period.

 

(i) The definition of “LIBOR” is hereby amended to replace the reference to “ICE
Benchmark Association” with a reference to “ICE Benchmark Administration
Limited”.

 

(i) The definition of “Minimum Borrowing Amount” is hereby amended to add at the
end thereof the following:

 

and (e) with respect to Mortgage Loan advances, $50,000.00 (or, if less, the
remaining amount available for drawing under the Mortgage Loan).

 

(k) The definition of “Permitted Acquisition” is hereby amended to add the
following sentence at the end of such definition:

 

“Permitted Acquisition” also includes the acquisition of real estate related to
the development of an RV dealership or service center and (w) any such
acquisition shall be subject to the foregoing conditions and requirements set
forth in clauses (a) - (d) in this definition (regardless of whether it is
within the definition of “Investment”), (x) each new Subsidiary formed or
acquired in connection with such Permitted Acquisition shall, at the time it
becomes a subsidiary, execute and/or deliver all such certifications, opinions,
resolutions and Credit Documents as are required pursuant to Section 5.15
hereof, (y) if financed by the Lenders, shall be subject to satisfaction of all
of the requirements of the Administrative Agent with respect to real estate
collateral, including but not limited to execution and/or delivery of real
estate mortgages, a lender’s policy of title insurance, ALTA survey, environment
reports, and appraisals, in each case as are reasonably required by, and
satisfactory to, the Administrative Agent and Required Lenders; and (z) in any
case, shall be subject to receipt of such Mortgage Property Support
Documentation as is reasonably required by, and satisfactory to Administrative
Agent and Required Lenders.

 

(1) The definition of “Principal Payment Date” is hereby amended to add at the
end of thereof the following:

 

Notwithstanding the foregoing, with respect to the Mortgage Loans, the
“Principal Payment Date” shall be the same date as the Interest Payment Date.

 



10

 

 

Section 4.4. thereof with the following: Accounting Principles. Section 1.04 is
hereby amended to replace the last sentence

 

Notwithstanding the foregoing, all obligations of any Person that are or would
have been treated as operating leases for purposes of GAAP prior to the issuance
by the Financial Accounting Standards Board on February 25, 2016 of an
Accounting Standards Update (the “ASU”) and all obligations of any Persons under
leases of real property shall be accounted for as operating leases for purposes
of all financial definitions and calculations for purposes of this Agreement
(whether or not such operating lease obligations were in effect on such date)
notwithstanding the fact that such obligations are required in accordance with
the ASU (on a prospective or retroactive basis or otherwise) to be treated as
Capital Lease Obligations in the financial statements to be delivered pursuant
to Section 5.09 hereof; provided that, the financial statements required under
Section 5.09 of this Agreement shall set forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

Section 4.5. Mandatory Prepayments. Section 2.06.3 is hereby amended to replace
the last sentence of the second paragraph thereof with the following:

 

Mandatory Prepayments on account of Dispositions, insurance proceeds and
condemnation recoveries, issuance of Indebtedness (excluding Indebtedness
permitted to be issued pursuant to Section 6.03 hereof), issuance or sale of
equity interests in the Mortgage Loan Borrower, Net Extraordinary Receipt
Payments by the Mortgage Loan Borrower and/or Diversified shall be applied in
accordance with Section 2.06A of this Agreement. All other Mandatory Prepayments
shall be applied first, to outstanding amounts under the Term Loans to reduce
the applicable remaining amortization payments in inverse order of maturity
until such outstanding have been reduced to zero; second, to outstanding amounts
under the Mortgage Loans to reduce the applicable remaining amortization
payments in inverse order of maturity until such outstanding have been reduced
to zero, third, to outstanding Revolving Credit Loans without a concurrent
reduction in Revolving Credit Commitments, and fourth, to cash collateralize
outstanding Letters of Credit.

 

Section 4.6. Addition of Section 2.06A /Mortgage Loans). The following section
2.06A is hereby added to the Credit Agreement (immediately following the end of
Section 2.06 (and its subsections):

 

Section 2.06A. Mortgage Loans. During the Construction Loan Period and subject
to the terms and conditions set forth in this Agreement (including the
Construction Loan Addendum) and the other Credit Documents, each Lender
severally agrees to extend a construction/permanent mortgage loan (each such
loan, a “Mortgage Loan”) in multiple advances to the Mortgage Loan Borrower in
in the originally stated principal amount of each Lender’s respective Mortgage
Loan Commitment; provided that, (a) the maximum aggregate amount of advances of
proceeds of the Mortgage Loans shall not exceed the Mortgage Loan Maximum
Borrowing Amount, (b) repayments of the Mortgage Loans shall not be readvanced,
and (c) an Authorized Officer of the Mortgage Loan Borrower shall have provided
the Administrative Agent with not less than ten (10) Business Days prior written
notice of the Mortgage Loan Borrower’s request for the advance of proceeds of
the Mortgage Loans and satisfied such other conditions and provided such
documentation as is required pursuant to the Construction Loan Addendum.
Principal amounts advanced and outstanding as Mortgage Loans shall be repaid
with interests as set forth in Section 2.07.

 

2.06.1A. Mortgage Loan Notes. The obligations of the Mortgage Loan Borrower to
repay the Mortgage Loans to each of the Lenders shall be evidenced by a Mortgage
Loan Note to be issued to each Lender in the stated principal amount of such
Lender’s respective Mortgage Loan Commitment.

 

11

 

 

2.06.2A. Payment. The Mortgage Loan Borrower unconditionally promises to pay to
the Administrative Agent for the ratable accounts of the Lenders the principal
amount advanced and outstanding under the Mortgage Loans, plus all accrued and
unpaid interest thereon (at the rates per annum set forth in Section 2.07
hereof) in installments as follows: (a) during the Construction Period, all
accrued and unpaid interest, in amounts that may vary, shall be paid monthly on
each Interest Payment Date, beginning on the first Interest Payment Date
following the date of the Mortgage Loan Notes and continuing through and
including the Amortization Commencement Date; and (b) during the Permanent Loan
Period, consecutive monthly installments of principal, each in the amount that
would result in the outstanding principal amount of the Mortgage Loans, as of
the Amortization Commencement Date, being repaid in full over the course of the
Amortization Period, together with an equal number of installments of interest
payable in arrears in amounts that may vary, due and payable on the first
Interest Payment Date following the Amortization Commencement Date and
continuing on each Interest Payment Date thereafter, plus ONE (I) FINAL
INSTALLMENT, due and payable on the Mortgage Loan Maturity Date, in an amount
equal to the outstanding principal balance of the Mortgage Loans, together with
all other amounts outstanding under the Mortgage Loan Notes and under the Credit
Agreement and other Credit Documents with respect to the Mortgage Loans,
including accrued interest, costs, expenses, and other sums and charges.

 

2.06.3 A. Mandatory Prepayments. The Mortgage Loan Borrower promises to pay, or
cause to be paid, to the Administrative Agent for the accounts of the Lenders
the Mandatory Prepayments required pursuant to Section 2.06.3 of this Agreement.
In addition, the Mortgage Loan Borrower promises to make such prepayments
required pursuant to the Construction Loan Addendum and the Mortgage.

 

2.06.4 A. Voluntary Prepayments. The Mortgage Loan Borrower may, upon notice to
the Administrative Agent, at any time or from time to time voluntarily prepay
the Mortgage Loans in whole or in part without premium or penalty except for the
charges set forth in Section 2.07; provided that (a) such notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) three (3)
Business Days prior to any date of any prepayment; and (b) any voluntary
prepayment of the Mortgage Loans shall be in a principal amount of not less than
One Million Dollars ($1,000,000). The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Mortgage Loan Commitment Percentage of such prepayment. If such notice is given
by the Mortgage Loan Borrower, the Mortgage Loan Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Borrowing at
the Adjusted LIBOR Rate shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 2.07.3. Each such prepayment shall be applied to the Mortgage Loans in

accordance with the Mortgage Loan Commitment Percentages of the Lenders.

 

Section 2.06.5A. Permitted Purposes Of Mortgage Loans. The proceeds of the
Mortgage Loans shall be used by the Mortgage Loan Borrower to finance the land
acquisition and construction of a new service facility outside of Houston, Texas
(generally known as the southwest quadrant of Highway 290 and Stokes Road in
Waller, TX and more particularly described on the Mortgage). Advances under the
Mortgage Loans for the purposes of construction shall be made in accordance with
the Construction Loan Addendum.

 

12

 

 

Section 4.7. Amendment to Section 2.07 (Interest Terms Applicable to the Loans).

 

(a) Section 2.07.1 is hereby amended and restated in its entirety as set forth
below:

 

2.07.1 Adjusted Base Rate. Swingline Loans advanced and outstanding shall bear
interest at the Adjusted Base Rate. Absent a timely election by the Borrower
Representative of a LIBOR Borrowing in accordance with Section 2.07.2 of this
Agreement, the unpaid balances of the Floor Plan Loans (including M&T Advances),
Revolving Credit Loans, and Term Loans, including any balances of any Adjusted
LIBOR Rate Borrowings for which the applicable Interest Period has expired
without an effective continuation, shall be deemed automatically to bear
interest at the Adjusted Base Rate. Changes in the Adjusted Base Rate shall be
made when and as changes in the Base Rate occur. Each election by the Borrower
Representative of an Adjusted Base Rate Borrowing shall be in the Minimum
Borrowing Amount, or any multiple thereof. Payments on account of Adjusted Base
Rate Borrowings shall be due and payable in arrears monthly on the Interest
Payment Date in each consecutive month.

 

(b) Section 2.07.2 (captioned “LIBOR Borrowing Option”) is hereby amended such
that subsection “( c)” below (captioned “Interest Rate Applicable to Mortgage
Loans”) shall be added to such Section immediately following subsection “(b)”
(captioned “Election of Adjusted Daily LIBOR Borrowing”):

 

(c) Interest Rate Applicable to Mortgage Loans.

 

i. Adjusted LIBOR Rate. Subject to the terms of this Section (including
subsection “(ii)” (captioned “Availability”), interest shall accrue on principal
balances advanced and outstanding on account of the Mortgage Loans at the
Adjusted LIBOR Rate for successive one-month Interest Periods determined for the
first draw under the Mortgage Loans and continuing thereafter as redetermined
and reset for each consecutive Interest Period. Interest payments shall be due
and payable in arrears on the Interest Payment Date at the end of each such
Interest Period.

 

ii. Availability. If prior to the commencement of any Interest Period for a
LIBOR Borrowing: (I) the Administrative Agent is advised that the Required
Lenders have determined that a Change In Law or a change in market conditions
has made it impractical for the Lenders to offer pricing based on the Adjusted
LIBOR Rate; or (2) the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the LIBOR Rate for such Interest Period; or (3) the
Administrative Agent is advised by the Required Lenders that the LIBOR Rate
applicable to such Interest Period will not adequately and fairly reflect the
cost to the Lenders of making or maintaining the proposed LIBOR Borrowing for
such Interest Period; then the Administrative Agent shall give notice thereof to
the Mortgage Loan Borrower and the Lenders as promptly as practicable thereafter
and, until the Administrative Agent notifies the Mortgage Loan Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist, (x)
any request to convert any borrowing to, or continue any borrowing as, a LIBOR
Borrowing shall be ineffective and (y) any requested LIBOR Borrowing shall bear
interest at the Adjusted Base Rate.

 



13

 

 

Section 4.8. Amendment to Section 2.07.3 /Breakage Costs). Section 2.07.3 of the
Credit Agreement is hereby amended by replacing clause (I) therein with the
following:

 

(I) any repayment or prepayment of any LIBOR Borrowings (including any payment
resulting from the acceleration of the Loans in accordance with the terms of
this Agreement or from an assignment required by Section 2.11 of this Agreement)
or any conversion of LIBOR Borrowings for any reason occurs on a date which is
not a Business Day and, with respect to any LIBOR Borrowing on account of a
Revolving Credit Loan, Term Loan, or Mortgage Loan is not the last day of an
Interest Period.

 

Section 4.9. Additional Amendment to Section 2.07. Section 2.07 of the Credit
Agreement is hereby amended by adding the following subsections 2.07.10 and
2.07.11 as set forth below:

 

2.07.10. Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrowers may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th ) Business Day after the
Administrative Agent has posted (or otherwise made available) such proposed
amendment to all Lenders and the Borrowers so long as the Administrative Agent
has not received, by such time, written notice of objection to sue amendment
from Lenders comprising the Required Lenders. Any such amendment with respect to
an Early Opt-in Election will become effective on the date that Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders accept such amendment. No replacement
of LIBOR with a Benchmark Replacement pursuant to this Section titled “Effect of
Benchmark Transition Event” (“this Section”) will occur prior to the applicable
Benchmark Transition Start Date. The Borrowers shall pay all out-of-pocket costs
(including reasonable attorney fees) incurred by the Administrative Agent in
connection with any amendment and related actions contemplated in this Section.

 

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Credit
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement. Administrative Agent shall not be liable to any party
hereto for any Benchmark Replacement Conforming Changes it makes in good faith.

 

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will endeavor to promptly notify the Borrowers and the Lenders of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section, including, without limitation, any
determination with respect to a tenor, rate or adjustment, or of the occurrence
or non-occurrence of an event, circumstance or date, and any decision to take or
refrain from taking any action, will be conclusive and binding on all parties
hereto absent manifest error, and may be made in its or their sole discretion
and without consent from any other party hereto (except, in each case, as
expressly required pursuant to this Section) and shall not be a basis of any
claim of liability of any kind or nature by any party hereto, all such claims
being hereby waived individually by each party hereto.

 

14

 

 

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
(as applicable) revoke any request for a LIBOR Borrowing of, conversion to, or
continuation of Loan to be made, converted or continued at the Adjusted LIBOR
Rate during any Benchmark Unavailability Period and, failing that, the Borrowers
will be deemed to have converted any such request (as applicable) into a request
for a borrowing of or conversion to a loan that shall accrue interest at
Adjusted Base Rate. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Adjusted
Base Rate.

 

2.07.11. Disclosure Regarding the Availability of LIBOR. Each of the Borrowers
acknowledges and understands that (i) (USD) LIBOR is established, issued and
regulated by third parties, and that its continuing existence and ongoing
viability as a source and basis for establishing contractual interest rates is
entirely outside the control of M&T Bank, (ii) regulatory agencies in the United
States and worldwide have advised that LIBOR may be discontinued after 2021, or
possibly sooner, (iii) in order to address the possibility of LIBOR
discontinuance, the terms of any Loans or proposed loan(s) referenced herein may
include provisions (modeled after recommendations issued by the Federal
Reserve’s Alternative Reference Rates Committee, or otherwise) that contemplate
the replacement of LIBOR as a basis for establishing the applicable interest
rate for such loans, and (iv) should the actual discontinuance of LIBOR occur,
any replacement index may be materially different than LIBOR, and necessitate
substantive changes (arising from such differences) to the manner in which the
applicable interest rate for the proposed loan(s) is calculated and applied.
Notwithstanding the above, each of the Borrowers have knowingly and voluntarily
requested and/or accepted a LIBOR pricing proposal from M&T Bank, accepting any
inherent risks associated with the utilization and any subsequent discontinuance
of LIBOR, and hereby waives any claims or defenses against the Bank in
connection therewith.

 

Section 4.10. Amendment to Section 5.13 /Inspection Rights). Section 5.13 of the
Credit Agreement is hereby amended by adding at the end thereof the following
additional sentence:

 

Without limitation to the foregoing the Mortgage Loan Borrower, Diversified, and
the other Loan Parties hereby agree to permit the Credit Parties and their
designees to visit and inspect the property that is encumbered by the Mortgage
in accordance with the terms of the Construction Loan Addendum and the Mortgage.

 

Section 4.11. Amendment to Section 8.05 (Application of Funds). Section 8.05 of
the Credit Agreement is hereby amended by adding at the end thereof the
following:

 

Notwithstanding the foregoing, any amounts received on account of the Mortgage
or the property encumbered thereby shall be applied to the Mortgage Loans and
related Obligations in the order set forth in the Mortgage, or if not so
specified, in the order specified in sections 8.05.1 -8.05.5 with respect to the
other Obligations.

 

15

 

 

Section 4.12 Schedule 1.05 (captioned “Mortgage Property Support Documentation”)
is hereby added to the Credit Agreement.

 

Section 4.13. The following Exhibits (attached hereto) are hereby added to the
Credit Agreement: Exhibit L, “Construction Loan Addendum” and Exhibit M,
“Mortgage Loan Notes”.

 

Section 5. Representations And Warranties. As an inducement to the Credit
Parties to enter into this Amendment and to agree to the amendments and
modifications set forth herein, each of the Obligors makes the following
representations and warranties to the Credit Parties:

 

Section 5.1. Authority And Good Standing. Each of the Obligors: (a) is in good
standing in the jurisdiction of its organization; (b) is duly licensed or
qualified and in good standing in all jurisdictions where the property owned or
leased by it or the nature of the business transacted by it makes such licensing
or qualification necessary, and (c) has the power to enter into this Amendment
and to perform all of its obligations hereunder. The execution, delivery, and
performance of its obligations under this Amendment, the Credit Agreement, and
the other Credit Documents have been authorized by all necessary organizational
action of each of the Obligors.

 

Section 5.2. No Consent. No consent, approval, exemption, order or authorization
of, or a registration or filing with any Governmental Authority or any other
Person is required by any Law or any agreement (other than the Credit Documents)
in connection with the execution and delivery of this Amendment and carrying out
of the Credit Agreement and the Credit Documents, as amended.

 

Section 5.3. No Conflict. The execution and delivery of this Amendment by the
Additional Loan Parties and performance by the Additional Loan Parties of their
respective obligations under the Credit Agreement do not and will not (a)
contravene the terms of any Additional Loan Party’s Organization Documents; (b)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, require any payment to be made under, or require any notice or
consent (that has not been given or obtained) under (i) any contractual
obligation to which such Additional Loan Party is a party or affecting such
Additional Loan Party or the properties of such Additional Loan Party or any of
its Subsidiaries, (ii) any Organization Document of any Additional Loan Party,
any Existing Borrower, or any Guarantor, or (iii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which any such
Additional Loan Party or its property is subject, or (c) violate any Law.

 

Section 5.4. Enforceability. This Amendment and each of the other Credit
Documents to which each of the Obligors is a party have been duly executed and
delivered by each Obligor and constitute legal, valid and binding obligations of
each of the Obligors enforceable in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and general principles of
equity.

 

Section 5.5. Accuracy Of lnformation. All information and data submitted by or
on behalf of the Obligors in connection with this Amendment and the amendments
and other transactions contemplated herein is true, accurate and complete in all
material respects as of the date made and contains no knowingly false,
incomplete or misleading statements.

 

Section 5.6. Pending Proceedings. There are no actions, suits, proceedings or
investigations pending or, to the knowledge of any of the Obligors threatened,
against any Obligor or any assets of any Obligor, the adverse determination of
which, individually or in the aggregate, could be reasonably expected to result
in any Material Adverse Change. No judgments have been entered against any of
the Obligors which would result in an Event of Default under Section 7.05 of the
Credit Agreement.

 

Section 5.7. Events of Default. As of the Effective Date, no Defaults or Events
of Default exist.

 

Section 6. Designation of Borrower Representative; Notices. Each of the
Additional Loan Parties each hereby designates and appoints the Borrower
Representative as its representative and agent to act on its behalf as set forth
in Section 2.18.l of the Credit Agreement, with full power and authority to
issue, execute, deliver and acknowledge as appropriate, loan notices, interest
rate elections, notices of various events and occurrences required by the Credit
Agreement and certificates including Compliance Certificates, and to give
instructions with respect to the disbursement of the proceeds of the Loans
(other than the Mortgage Loans which shall be requested by the Mortgage Loan
Borrower), give and receive all other notices and consents hereunder or under
any of the other Credit Documents and take all other actions (including in
respect of compliance with covenants) on its behalf under the Credit Documents.
This power-of attorney is coupled with an interest and cannot be revoked,
modified or amended without the prior written consent of the Required Lenders.
All notices to the Additional Loan Parties shall be given as set forth in
Section 10.10 of the Credit Agreement with respect to a Borrower.

 

16

 

 

Section 7. Further Assurances. Each of the Obligors agrees to execute and
deliver to the Administrative Agent such documents as may, from time to time, be
reasonably requested by the Administrative Agent in order to amend and modify
the Credit Agreement and the other Credit Documents as contemplated by this
Amendment.

 

Section 8. No Novation; No Refinance; No Impairment of Security Interest. It is
the intent of each of the Parties hereto that nothing contained in this
Amendment shall be deemed to effect or accomplish or otherwise constitute a
novation of any of the Loans or the Credit Documents or of any of the
obligations owed by any of the Obligors to the Credit Parties or to be a
refinance of any of the Obligations. This Amendment shall not release, limit or
impair in any way the effectiveness and priority of the security interests,
mortgages, pledges, assignments, and other Liens in the Collateral granted,
described, and provided in the Credit Agreement and the other Credit Documents
for the benefit of the Secured Parties as security for the Obligations, all of
which security interests, mortgages, pledges, assignments, and other Liens shall
continue unimpaired in full force and effect and are hereby ratified and
confirmed.

 

Section 9, Limited Amendment. Except to the extent amended pursuant to Section 2
of this Amendment, all of the terms, covenants, conditions, and provisions of
the Credit Agreement and the other Credit Documents shall remain in full force
and effect and are hereby ratified and confirmed by each of the Obligors which
is a party thereto. Nothing herein shall constitute a waiver of any provision of
the Credit Agreement or any of the other Credit Documents, and each of the
Obligors hereby ratifies and confirms all of the Credit Documents to which it is
a party, after giving effect to the amendments set forth herein, No failure or
delay by any of the Credit Parties in the exercise or enforcement of any of
their rights under the Credit Agreement or any other Credit Document shall be a
waiver of such right or remedy nor shall a single or partial exercise or
enforcement thereof preclude any other or further exercise or enforcement
thereof or the exercise or enforcement of any other right or remedy. Any such
consent or waiver must be specific and in writing to be binding upon the Credit
Parties and no such consent or waiver shall constitute, unless specifically so
expressed in writing by the Administrative Agent, a future consent to, or waiver
of, performance or exact performance by the Obligors. No consent, amendment, or
waiver shall constitute a course of dealing.

 

Section 10. Enforceability. This Amendment shall inure to the benefit of and be
enforceable against each of the Parties and their respective successors and
assigns.

 

Section 11. Reimbursement of Administrative Agent’s Expenses. The Borrowers
agree to reimburse to the Administrative Agent promptly upon receipt of an
invoice therefor, all Credit Party Expenses incurred by the Administrative Agent
in connection with the negotiation and preparation of this Amendment, and all
other expenses incurred by the Administrative Agent as of that date in
connection with the consummation of the transactions and matters described
herein,

 

Section 12. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
Amendment shall be construed, performed and enforced and its validity and
enforceability determined in accordance with the Laws of the State of New York
(“Governing State”). Sections 10.20 (captioned “Jurisdiction”), 10.21 (captioned
“Venue”), and 10.22 (captioned “Service of Process) of the Credit Agreement are
incorporated herein by reference and each of the Obligors hereby agrees to all
such terms.

 

Section 13. RELEASE. IN ORDER TO INDUCE THE ADMINISTRATIVE AGENT AND THE LENDERS
TO ENTER INTO THIS AMENDMENT, EACH OF THE OBLIGORS FOREVER RELEASES AND
DISCHARGES THE ADMINISTRATIVE AGENT AND THE LENDERS AND EACH OF THEIR RESPECTIVE
OFFICERS, DIRECTORS, EMPLOYEES, ATTORNEYS, AND AGENTS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ANY AND ALL CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES
(INCLUDING CLAIMS FOR ATTORNEYS’ FEES AND COSTS), ARISING OUT OF A COMMISSION OR
OMISSION OF THE ADMINISTRATIVE AGENT OR THE LENDERS EXISTING OR OCCURRING ON OR
PRIOR TO THE EFFECTIVE DATE, WHICH ANY OF THE OBLIGORS, JOINTLY OR SEVERALLY,
EVER HAD OR MAY NOW HAVE AGAINST ANY OF THE RELEASED PARTIES FOR ANY SUCH CLAIMS
ARISING OUT OF OR RELATED IN ANY WAY TO THE OBLIGATIONS, THE CREDIT DOCUMENTS,
THIS AMENDMENT, OR THE ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN,
INCLUDING BUT NOT LIMITED TO ANY AND ALL SUCH CLAIMS BASED UPON OR RELYING ON
ANY ALLEGATIONS OR ASSERTIONS OF DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD
FAITH, BREACH OF CONTRACT, REGULATORY VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY
OTHER TORT, CONTRACTOR REGULATORY CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS
INTENDED TO BE FINAL AND IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF
ANY CONDITIONS OF ANY KIND.

 

17

 

 

Section 14. Texas Property Code Waiver. Each of the Loan Parties hereby waives
for the benefit of the Credit Parties any and all rights under Sections 51.003,
51.004, and 51.005 of the Texas Property Code, as amended.

 

Section 15. Counterparts And Delivery. This Amendment may be executed and
delivered in counterparts, (and by different Parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page to this Amendment electronically or via
facsimile shall be just as effective as the delivery of a manually executed
counterpart of this Amendment.

 

Section I 6. USA Patriot Act Notice. The Administrative Agent hereby notifies
the Additional Loan Parties that pursuant to the requirements of the USA Patriot
Act it is required to obtain, verify and record information that identifies each
Additional Loan Party, which information includes the name and address of each
Additional Loan Party and other information that will allow the Administrative
Agent and the other Secured Parties to identify the Additional Loan Parties in
accordance with the USA Patriot Act. Each Additional Loan Party agrees to,
promptly following a request by the Administrative Agent, provide all such other
documentation and information that the Administrative Agent reasonably requests
in order to comply with its ongoing obligations under applicable “know your
customer” and anti money laundering rules and regulations, including the USA
Patriot Act.

 

Section 17. Waiver of Jury Trial. All Parties to this Amendment waive the right
to a trial by jury in any action brought to enforce or construe this Amendment
or which otherwise arises out of or relates to this Amendment or the
transactions contemplated herein.

 

[Signatures Begin On The Following Page]

 

18

 

 

Signature Page To Third Amendment and Joinder to Credit Agreement - Continued:

 

  ADMINISTRATIVE AGENT:                                  MANUFACTURERS AND
TRADERS TRUST COMPANY,   A New York Banking Corporation,   In its Capacity As
Administrative Agent         By: /s/ Brendan Kelly     Brendan Kelly,     Vice
President

 

  LENDER:       MANUFACTURERS AND TRADERS TRUST COMPANY,   As A Lender       By:
/s/ Brendan Kelly     Brendan Kelly:                        Vice President

 

 

 

 

Signature Page To Third Amendment and Joinder to Credit Agreement - Continued:

 

  LENDER:       BMO HARRIS BANK N.A.,   As A Lender         By /s/ Jonathan
Terrell,     Jonathan Terrell,     Vice President

 

 

 

 







SCHEDULE 1.05

 

Mortgage Property Support Documentation

 

“Mortgage Property Support Documentation” means the following, all in form and
substance satisfactory to the Administrative Agent:

 

(a) Mortgages and Assignment of Leases and Rents. Fully executed, notarized, and
recordable mortgages and deeds of trust (as applicable based on relevant state
law and customary practice) granted by one or more of the Borrowers as security
for the Obligations (collectively, “Mortgages”) and, an Assignment of Leases and
Rents (either as a separate document or incorporated into the Mortgage (as
required by the Administrative Agent)) for each property to be collateral
security for the Obligations (each such property, “Real Property”) pursuant to
the terms of the Credit Documents.     (b) Mortgage Policies. Fully paid
American [or Texas, California, as/if applicable] Land Title Association
Lender’s Extended Coverage title insurance policies in form and substance
reasonably acceptable to Administrative Agent (the “Mortgage Policies”), with
endorsements and in amounts acceptable to the Administrative Agent, issued by
title insurers acceptable to the Administrative Agent (“Title Insurance
Company”), insuring the Mortgages to be valid first and subsisting Liens on the
Real Property described therein, free and clear of all defects (including, but
not limited to, mechanics’ and materialmen’s Liens) and encumbrances, excepting
only Permitted Liens (as defined in the respective Mortgage), and providing for
such other affirmative insurance and endorsements to title and such coinsurance
and direct access reinsurance as the Administrative Agent may deem necessary or
desirable. Further, each Loan Party agrees to provide or obtain any customary
affidavits and indemnities as may be required or necessary to obtain Mortgage
Policies satisfactory to the Administrative Agent and the Title Insurance
Company.     (c) Survey. Current American Land Title Association/American
Congress on Surveying and Mapping form surveys, for which all necessary fees
(where applicable) have been paid, in form and substance satisfactory to and
satisfactory to each of the Administrative Agent and the Title Insurance Company
by a land surveyor duly registered and licensed in the States in which the Real
Property described in such surveys is located, showing all buildings and other
improvements, any off-site improvements, the location of any easements, parking
spaces, rights of way, building set-back lines and other dimensional regulations
and the absence of encroachments, either by such improvements or on to such Real
Property, and other defects, other than encroachments and other defects
acceptable to the Administrative Agent and the Title Insurance Company or
satisfactory “same as survey” title coverage.     (d) Flood Hazard
Documentation. For all Real Property subject to a Mortgage, (i) “Life of Loan”
Federal Emergency Management Agency Standard Flood Hazard determinations, (ii)
if applicable, notices, in the form required by federal Flood Laws, as to
special flood hazard area status and flood disaster assistance duly executed by
the Borrowers or any other applicable Loan Party, and, (iii) if any building on
an improved Real Property encumbered by a Mortgage is located in a Special Flood
Hazard Area, or if otherwise required based on such determinations and notices,
a flood insurance policy on terms reasonably satisfactory to the Administrative
Agent and each Lender, as determined at least 10 Business Days prior to the
signing of any Mortgage.

 

1

 

 



(e) Insurance. Evidence of casualty, liability and other insurance required by
the terms of the Mortgages and the Credit Documents.     (f) Appraisal. An
appraisal of the Real Property described in each of the Mortgages complying with
the requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended (“FIRREA”) in all respects which appraisals
shall be in form and substance reasonably satisfactory to the Administrative
Agent and prepared by a third-party appraiser compliant with FIRREA requirements
and acceptable to the Administrative Agent.     (g) Legal Opinions. To the
extent requested by the Administrative Agent, favorable opinions of counsel to
the Loan Parties for each jurisdiction in which the Real Property is located in
form and substance reasonably acceptable to Administrative Agent and its
counsel.     (h) Property and Environmental Reports. Satisfactory third-party
engineering, soils, environmental reports/reviews, property condition reports,
if applicable and other reports, in form and substance acceptable to the
Administrative Agent, from professional firms acceptable to Administrative
Agent, including, but not limited to Phase I environmental assessments.     (i)
Environmental Indemnity Agreement. The Administrative Agent shall have received
an Environmental Indemnity Agreement, in form and substance satisfactory to the
Administrative Agent, executed by all Borrowers and Guarantors and covering all
Real Property.     (j) Leased Real Property Documents. To the extent requested
by the Administrative Agent with respect to real property covered by ground
leases, all lease agreements between the applicable leasing entity and each of
the lessors of the leased Mortgaged Properties (as applicable) and estoppel and
consent agreements executed by each of the lessors of the leased Mortgaged
Properties (as applicable), along with (i) a memorandum of lease in recordable
form with respect to such leasehold interest, executed and acknowledged by the
owner of the affected Real Property, as lessor, or (ii) evidence that the
applicable lease with respect to such leasehold interest or a memorandum thereof
has been recorded in all places necessary or desirable, in the Administrative
Agent’s reasonable judgment, to give constructive notice to third-party
purchasers of such leasehold interest, or (iii) if such leasehold interest was
acquired or subleased from the holder of a recorded leasehold interest, the
applicable assignment or sublease document, executed and acknowledged by such
holder, in each case in form sufficient to give such constructive notice upon
recordation and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.     (k) Estoppels and SNDA. To the extent requested by the
Administrative Agent, as to owned Mortgage Properties, copies of the leases (as
applicable), along with (i) estoppel certificates, from the lessees for such
Mortgaged Properties and (ii) subordination and attornment agreements, or
subordination, non-disturbance and attornment agreements, as applicable based on
the affiliate or non-affiliate status of the lessee, in each case form and
substance reasonably satisfactory to the Administrative Agent from those tenants
of such Mortgaged Properties.     (l) Other Real Property Information. The
Administrative Agent shall have received such other certificates, documents and
information as are reasonably requested by the Lenders, each in form and
substance reasonably satisfactory to the Administrative Agent.

 

2

 

 

    EXHIBIT L     TO CREDIT AGREEMENT Execution Version    

 

CONSTRUCTION LOAN ADDENDUM

 

THIS CONSTRUCTION LOAN ADDENDUM (this “Addendum”) is made to be effective as of
the 6th day of March, 2020 by and among each lender from time to time a party to
this Addendum (individually, a “Lender” and collectively, the “Lenders”),
MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking corporation (in its
capacity as Administrative Agent and its successors and assigns in such
capacity, “Administrative Agent”), and LONE STAR ACQUISITION LLC, a Delaware
limited liability company authorized to do business in the State of Texas as
Lone Star Land of Houston, LLC (“Mortgage Loan Borrower”), and the other
Borrowers which are parties to the Credit Agreement (as hereinafter defined).
This is an addendum to the Credit Agreement dated as of March 15, 2018 (as
amended, modified, extended, renewed, restated, supplemented or replaced from
time to time, the “Credit Agreement”) by and among the Mortgage Loan Borrower,
the other Borrowers which are parties thereto, the Administrative Agent and the
Lenders which are parties thereto, who agree as follows:

 

ARTICLE 1 – THE MORTGAGE LOANS

 

1.1 Definitions; General Information and Exhibits. This Addendum includes the
Exhibits listed below, all of which Exhibits are attached hereto and made a part
hereof for all purposes. Mortgage Loan Borrower, the other Borrowers, and
Lenders agree that if any Exhibit to be attached to this Addendum contains
blanks, the same shall be completed correctly and in accordance with this
Addendum prior to or at the time of the execution and delivery thereof.

 

Exhibit “A” - Legal Description of the Land Exhibit “B” - Definitions Exhibit
“C” - Conditions Precedent to the Initial Advance Exhibit “D” - Budget Exhibit
“E” - Plans Exhibit “F” - Advances Exhibit “F-1” - Draw Request Exhibit “G” -
Survey Requirements Exhibit “H” - Lease Agreement

 

The Exhibits contain other terms, provisions and conditions applicable to the
Loan. Capitalized terms used in this Addendum shall have the meanings assigned
to them throughout this Addendum and in Exhibit “B”, and any terms used herein
without definition shall have the meaning given each such respective term in the
Credit Agreement. This Addendum and the other Credit Documents, which must be in
form, detail and substance satisfactory to Administrative Agent and Lenders,
evidence the agreements of the Mortgage Loan Borrower, the other Borrowers,
Administrative Agent and Lenders with respect to the Loan. The Mortgage Loan
Borrower and the other Borrowers shall comply with all of the Credit Documents.

 

1.2 Description of Mortgage Loans; Purpose. The Mortgage Loans are in the
aggregate principal amount of Six Million One Hundred Thirty-Six Thousand
Dollars ($6,136,000.00). The proceeds of the Mortgage Loans shall be used by
Mortgage Loan Borrower as follows: (a) to pay, in part, the cost of acquisition
of the Land, (b) the remainder to pay the cost of the construction of the
Improvements on the Land, and (c) to pay other fees, costs and expenses relating
to the Property if and to the extent that such costs are specifically provided
for in the Budget.

 

1.3 Commitment to Lend. Mortgage Loan Borrower agrees to borrow from each
Lender, and each Lender severally agrees to make advances to or on behalf of
Mortgage Loan Borrower of its pro rata share of the proceeds of the Mortgage
Loans in amounts at any one time outstanding not to exceed such Lender’s
Mortgage Loan Commitment Percentage and (except for Administrative Agent with
respect to Administrative Agent Advances), on the terms and subject to the
conditions set forth in this Addendum and Exhibit “C” and Exhibit “F” attached
to this Addendum. Lenders’ Mortgage Loan Commitments shall expire and terminate
automatically (a) if the Mortgage Loans are prepaid in full, (b) upon the
occurrence, and during the continuance, of a Default and the election by
Administrative Agent and/or the Required Lenders to terminate Lenders’ Mortgage
Loan Commitments in accordance with Section 4.2 of this Addendum, and (c) on the
Maturity Date. The Mortgage Loans are not revolving. Any amount repaid may not
be reborrowed.

 

 

 

 

1.4 Budget. The Budget is attached to this Addendum as Exhibit “D”. The amounts
listed in the Budget as the (a) “Total Costs” are the maximum costs anticipated
by Mortgage Loan Borrower for each item specified; (b) “Total Budget” is the
maximum cost anticipated by Mortgage Loan Borrower for the Project; (c) “Loan
Proceeds” are the maximum amounts to be advanced under the Mortgage Loans (up to
the aggregate principal amount of the Mortgage Loans and (d) “Up-Front Equity”
is the dollar amount shown on the Budget (in the column captioned “Total Equity”
to be paid by Mortgage Loan Borrower towards the Total Costs prior to the
Initial Advance of the Loan. Loan Proceeds shall be advanced subject to the
terms, covenants, conditions and provisions of this Addendum, including without
limitation, the provisions of Exhibit “C” and Exhibit “F” to this Addendum.
Mortgage Loan Borrower shall not amend the Budget, or otherwise reallocate
Mortgage Loans funds from one Budget line item to another, without the prior
written approval of Administrative Agent in its reasonable discretion. The
Mortgage Loan Borrower acknowledges that Draw Requests which include such
changes (including Permitted Changes) to the Budget, may require additional time
for review, analysis, and approval prior to funding of a Draw Request by the
Lenders. The Budget has been prepared by Mortgage Loan Borrower, and Mortgage
Loan Borrower represents to Administrative Agent and Lenders that, to the best
of Mortgage Loan Borrower’s information and belief, the Budget includes all
material costs incident to the Mortgage Loans and the Project through the
Completion of Construction (collectively, the “Aggregate Cost”) after taking
into account the requirements of this Addendum, including “hard” and “soft”
costs, fees and expenses. Unless approved by Administrative Agent in its
reasonable discretion, no advance shall be made (a) for any cost not set forth
in the Budget, (b) from any line item in the Budget that, when added to all
prior advances from that line item, would exceed the lesser of (i) the actual
cost incurred by Mortgage Loan Borrower for such line item, or (ii) the sum
shown in the Budget for such line item, (c) from any contingency line item in
the Budget, or (d) to pay interest on the Mortgage Loans after commencement of
operations in the Improvements, if and to the extent that there is sufficient
net operating income from the Property to pay such interest. Advances from any
line item in the Budget for purposes other than those for which amounts are
initially allocated to such line item, or changes in the relative amounts
allocated to particular line items in the Budget may only be made as
Administrative Agent in its reasonable discretion deems necessary or advisable.

 

1.5 Mortgage Loan Borrower’s Deposit. If at any time Administrative Agent
reasonably determines that the sum of: (a) any unadvanced portion of the
Mortgage Loans to which Mortgage Loan Borrower is entitled, plus (b) the
portions of the Aggregate Cost that are to be paid by Mortgage Loan Borrower
from other funds that, to Administrative Agent’s reasonable satisfaction, are
available, set aside and committed, is or will be insufficient to pay the actual
unpaid Aggregate Cost, Mortgage Loan Borrower shall, within fifteen (15)
Business Days after written notice from Administrative Agent, deposit with
Administrative Agent the amount of the deficiency (“Mortgage Loan Borrower’s
Deposit”) in an interest-bearing account of Administrative Agent’s selection and
Mortgage Loan Borrower’s approval with interest earned thereon to be part of
Mortgage Loan Borrower’s Deposit. In particular, and not in limitation of the
foregoing, in the event that Administrative Agent shall determine at any time,
that the sums allocated under the Mortgage Loans for the payment of interest and
debt service, and available for advance to Mortgage Loan Borrower, shall be
insufficient to fully support the Project through Completion of Construction,
then Mortgage Loan Borrower shall be required to make a Mortgage Loan Borrower’s
Deposit in an amount, sufficient in the reasonable estimation of Administrative
Agent, to pay such interest and debt service, as and when the same shall be due.
In the alternative, Mortgage Loan Borrower may request that Lenders cease
funding under the Mortgage Loans until Mortgage Loan Borrower shall have
invested additional equity into the Project through the payment of Project-
related expenses approved by Administrative Agent so that the then unadvanced
proceeds of the Mortgage Loans to which Mortgage Loan Borrower shall be entitled
shall be sufficient to pay the actual unpaid Aggregate Cost of the Project, as
reasonably determined by Administrative Agent. Such Mortgage Loan Borrower’s
Deposit is hereby pledged to Administrative Agent and Lenders as additional
security for the Mortgage Loans, and Mortgage Loan Borrower hereby grants and
conveys to Administrative Agent for the ratable benefit of Administrative Agent
and Lenders a security interest in all funds so deposited with Administrative
Agent, as additional security for the Loan. Administrative Agent may advance all
or a portion of any Mortgage Loan Borrower’s Deposit prior to advancing any
additional Loan Proceeds. Following and during the continuance of any Default,
Administrative Agent may (but shall have no obligation to) apply all or any part
of any Mortgage Loan Borrower’s Deposit against the unpaid Mortgage Loan
Obligations in such order as Administrative Agent determines.

 

- 2 -

 

 

1.6 Evidence of Debt.

 

(a) Amounts advanced by each Lender under the Mortgage Loans shall be evidenced
by one or more accounts or records maintained by such Lender and by
Administrative Agent in the ordinary course of business. The accounts or records
maintained by Administrative Agent and each Lender shall be conclusive absent
manifest error of the amount of the Mortgage Loans made by Lenders to Mortgage
Loan Borrower and the interest and payments thereon. Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of Mortgage Loan Borrower hereunder to pay any amount owing with
respect to the Mortgage Loan Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of Administrative Agent in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

 

(b) In addition to the accounts and records referred to above, each Lender may
attach schedules to its Mortgage Loan Note and endorse thereon the date, amount
and maturity of the applicable Note and payments with respect thereto. In the
event of any conflict between the accounts and records maintained by
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of Administrative Agent shall control in
the absence of manifest error.

 

1.7 Advances.

 

(a) Following receipt of a Draw Request, Administrative Agent shall promptly
provide each Lender with a copy of the Draw Request in the form of Exhibit
“F-1”, the related AIA Document G-702 and G-703, the related written
certification by Mortgage Loan Borrower’s architect and, if available, the
related written certification of the Construction Inspector. Administrative
Agent shall notify each Lender two (2) Business Days prior to the advance
Funding Date of its pro rata share of the amount Administrative Agent has
determined shall be advanced in connection therewith (“Advance Amount”). In the
case of an advance of Loan Proceeds, each Lender shall make the funds for its
pro rata share of the Advance Amount available to Administrative Agent not later
than 11:00 a.m. Administrative Agent’s Time on the Funding Date thereof. After
Administrative Agent’s receipt of the Advance Amount from Lenders,
Administrative Agent shall make Loan Proceeds in an amount equal to the Advance
Amount (or, if less, such portion of the Advance Amount that shall have been
paid to Administrative Agent by Lenders in accordance with the terms hereof)
available to Mortgage Loan Borrower on the applicable Funding Date by advancing
such funds to Mortgage Loan Borrower in accordance with the provisions of
Exhibit “F”. Mortgage Loan Borrower’s acceptance of an Advance Amount that is
less than the amount otherwise due to Mortgage Loan Borrower pursuant to the
terms of this Addendum shall not prejudice any of Mortgage Loan Borrower’s
rights or remedies against a Lender or Lenders as a result of such Lender or
Lenders failure to fund in accordance with the terms of this Addendum.

 

(b) Unless Administrative Agent shall have received notice from a Lender prior
to 12:00 p.m. (Administrative Agent’s Time) on such advance Funding Date that
such Lender will not make available to Administrative Agent such Lender’s pro
rata share of such Advance Amount, Administrative Agent may assume that such
Lender has made such pro rata share available on such date in accordance with
Subsection (a) above and may, in reliance upon such assumption, make available
to Mortgage Loan Borrower a corresponding amount. In such event, if a Lender has
not in fact made its pro rata share of the Advance Amount available to
Administrative Agent, then the applicable Lender and Mortgage Loan Borrower
severally agree to pay to Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to Mortgage
Loan Borrower to but excluding the date of payment to Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (ii) in the case of a payment to be made by
Mortgage Loan Borrower, at the Adjusted LIBOR Rate. If Mortgage Loan Borrower
and such Lender shall pay such interest to Administrative Agent for the same or
an overlapping period, Administrative Agent shall promptly remit to Mortgage
Loan Borrower the amount of such interest paid by Mortgage Loan Borrower for
such period. If such Lender pays its pro rata share of the applicable Advance
Amount to Administrative Agent, then the amount so paid shall constitute such
Lender’s pro rata share of such Advance Amount. Any payment by Mortgage Loan
Borrower shall be without prejudice to any claim Mortgage Loan Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.



 

- 3 -

 

 

(c) A written notice of Administrative Agent to any Lender or to Mortgage Loan
Borrower with respect to any amount owing under this Section shall be
conclusive, absent manifest error.

 

(d) If any Lender makes available to Administrative Agent funds for any advance
to be made by such Lender as provided in the foregoing provisions of this
Section, and such funds are not made available to Mortgage Loan Borrower by
Administrative Agent because the conditions to the applicable advance set forth
in Exhibit “F” are not satisfied or waived in accordance with the terms hereof,
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

 

(e) The obligations of Lenders hereunder to make advances and to make
indemnification or reimbursement payments are several and not joint. The failure
of any Lender to make any advance, to fund any such participation, or to make
any indemnification or reimbursement payment on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender.

 

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any advance in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any advance in any particular place or manner.

 

1.8 Administrative Agent Advances.

 

(a) Administrative Agent is authorized, from time to time, in Administrative
Agent’s sole discretion to make, authorize or determine advances of Loan
Proceeds, or otherwise expend funds, on behalf of Lenders (“Administrative Agent
Advances”), (i) to pay any costs, fees and expenses as described in Section 6.5
herein, (ii) when the applicable conditions precedent set forth in Exhibit “C”
and Exhibit “F” have been satisfied to the extent required by Administrative
Agent, and (iii) when Administrative Agent reasonably deems necessary or
desirable to preserve or protect the collateral for the Mortgage Loans or any
portion thereof (including those with respect to property taxes, insurance
premiums, completion of construction, operation, management, improvements,
maintenance, repair, sale and disposition) (A) after the occurrence and during
the continuance of a Default, and (B) subject to Section 5.1, after acquisition
of all or a portion of the Mortgage Loan collateral by foreclosure or otherwise.

 

(b) Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Addendum, shall be repayable on demand and secured by the
collateral for the Mortgage Loans, and if unpaid by Lenders as set forth below
shall bear interest at the rate applicable to such amount under the Mortgage
Loans or if no longer applicable, at the Adjusted Base Rate. Administrative
Agent shall notify each Lender in writing of each Administrative Agent Advance.
Upon receipt of notice from Administrative Agent of its making of an
Administrative Agent Advance, each Lender shall make the amount of such Lender’s
pro rata share of the outstanding principal amount of the Administrative Agent
Advance available to Administrative Agent, in same day funds, to such account of
Administrative Agent as Administrative Agent may designate, (i) on or before
3:00 p.m. (Administrative Agent’s Time) on the day Administrative Agent provides
Lenders with notice of the making of such Administrative Agent Advance if
Administrative Agent provides such notice on or before 12:00 p.m.
(Administrative Agent’s Time), or (ii) on or before 12:00 p.m. (Administrative
Agent’s Time) on the Business Day immediately following the day Administrative
Agent provides Lenders with notice of the making of such advance if
Administrative Agent provides notice after 12:00 p.m. (Administrative Agent’s
Time).

 

- 4 -

 

 

1.9 Defaulting Lender.

 

(a) Administrative Agent shall notify in writing (such written notice being
referred to as the “Default Notice”) the Mortgage Loan Borrower (for Mortgage
Loan advances) and each non-Defaulting Lender if any Lender is a Defaulting
Lender. Each non-Defaulting Lender shall have the right, but in no event or
under any circumstance the obligation, to fund such Defaulting Lender Amount,
provided that within twenty (20) days after the date of the Default Notice (the
“Election Period”), such non-Defaulting Lender or Lenders (each such Lender, an
“Electing Lender”) irrevocably commit(s) by notice in writing (an “Election
Notice”) to Administrative Agent, the other Lenders and Mortgage Loan Borrower
to fund the Defaulting Lender Amount and to assume the Defaulting Lender’s
obligations with respect to the advancing of the entire undisbursed portion of
the Defaulting Lender’s principal obligations under this Addendum (such entire
undisbursed portion of the Defaulting Lender’s principal obligations under this
Addendum, including its portion of the Payment Amount that is the subject of the
default, is hereinafter referred to as the “Defaulting Lender Obligation”). If
Administrative Agent receives more than one Election Notice within the Election
Period, then the commitment to fund the Defaulting Lender Amount and the
Defaulting Lender Obligation shall be apportioned pro rata among the Electing
Lenders in the proportion that the amount of each such Electing Lender’s
Mortgage Loan Commitment bears to the total Mortgage Loan Commitments of all
Electing Lenders. If the Defaulting Lender fails to pay the Defaulting Lender
Payment Amount within the Election Period, the Electing Lender or Lenders, as
applicable, shall be automatically obligated to fund the Defaulting Lender
Amount and Defaulting Lender Obligation (and Defaulting Lender shall no longer
be entitled to fund such Defaulting Lender Amount and Defaulting Lender
Obligation) within three (3) Business Days following the expiration of the
Election Period to reimburse Administrative Agent or make payment to the
Mortgage Loan Borrower, as applicable. Notwithstanding anything to the contrary
contained herein, if Administrative Agent has funded the Defaulting Lender
Amount, Administrative Agent shall be entitled to reimbursement for its portion
of the Defaulting Lender Payment Amount pursuant to Section 1.7(b).

 

(b) Administrative Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by or on behalf of Mortgage Loan Borrower to
Administrative Agent for the Defaulting Lender’s benefit; nor shall a Defaulting
Lender be entitled to the sharing of any payments hereunder or under any
Mortgage Loan Note until all Defaulting Lender Payment Amounts are paid in full.
Amounts payable to a Defaulting Lender shall be paid by Administrative Agent to
reimburse Administrative Agent and any Electing Lender pro rata for all
Defaulting Lender Payment Amounts. Solely for the purposes of voting or
consenting to matters with respect to the Credit Documents, a Defaulting Lender
shall be deemed not to be a “Lender” and such Defaulting Lender’s Mortgage Loan
Commitment shall be deemed to be zero. A Defaulting Lender shall have no right
to participate in any discussions among and/or decisions by Lenders hereunder
and/or under the other Credit Documents. Further, any Defaulting Lender shall be
bound by any amendment to, or waiver of, any provision of, or any action taken
or omitted to be taken by Administrative Agent and/or the non-Defaulting Lenders
under, any Credit Document which is made subsequent to the Defaulting Lender’s
becoming a Defaulting Lender. This Section shall remain effective with respect
to a Defaulting Lender until such time as the Defaulting Lender shall no longer
be in default of any of its obligations under this Addendum by curing such
default by payment of all Defaulting Lender Payment Amounts (i) within the
Election Period, or (ii) after the Election Period with the consent of the
non-Defaulting Lenders. Such Defaulting Lender nonetheless shall be bound by any
amendment to or waiver of any provision of, or any action taken or omitted to be
taken by Administrative Agent and/or the non-Defaulting Lenders under any Credit
Document which is made subsequent to that Lender’s becoming a Defaulting Lender
and prior to such cure or waiver. The operation of this subsection or the
subsection above alone shall not be construed to increase or otherwise affect
the Mortgage Loan Commitment of any non-Defaulting Lender, or relieve or excuse
the performance by Mortgage Loan Borrower of its duties and obligations
hereunder or under any of the other Credit Documents. Furthermore, nothing
contained in this Section shall release or in any way limit a Defaulting
Lender’s obligations as a Lender hereunder and/or under any other of the Credit
Documents. Further, a Defaulting Lender shall indemnify and hold harmless
Administrative Agent and each of the non-Defaulting Lenders from any claim,
loss, or costs incurred by Administrative Agent and/or the non-Defaulting
Lenders as a result of a Defaulting Lender’s failure to comply with the
requirements of this Addendum, including, without limitation, any and all
additional losses, damages, costs and expenses (including, without limitation,
attorneys’ fees) incurred by Administrative Agent and any non-Defaulting Lender
as a result of and/or in connection with (i) a non-Defaulting Lender’s acting as
an Electing Lender, (ii) any enforcement action brought by Administrative Agent
against a Defaulting Lender, and (iii) any action brought against Administrative
Agent and/or Lenders. The indemnification provided above shall survive any
termination of this Addendum.

 

- 5 -

 

 

(c) In connection with the adjustment of the amounts of the Mortgage Loan
Commitments of the Defaulting Lender and Electing Lender(s) upon the expiration
of the Election Period as aforesaid, Mortgage Loan Borrower, Administrative
Agent and Lenders shall execute such modifications to the Credit Documents as
shall, in the reasonable judgment of Administrative Agent, be necessary or
desirable in connection with the adjustment of the amounts of Mortgage Loan
Commitments in accordance with the foregoing provisions of this Section. For the
purpose of voting or consenting to matters with respect to the Credit Documents
such modifications shall also reflect the removal of voting rights of the
Defaulting Lender and increase in voting rights of Electing Lenders to the
extent an Electing Lender has funded the Defaulting Lender Amount and assumed
the Defaulting Lender Obligation. The Defaulting Lender shall be subject to all
provisions applicable to Defaulting Lenders (including replacement of same) set
forth in the Credit Agreement.

 

(d) In the event that no Lender elects to commit to fund the Defaulting Lender
Amount and Defaulting Lender Obligations within the Election Period,
Administrative Agent shall, upon the expiration of the Election Period, so
notify Mortgage Loan Borrower and each Lender.

 

1.10 Several Obligations; No Liability, No Release. Notwithstanding that certain
of the Credit Documents now or hereafter may have been or will be executed only
by or in favor of Administrative Agent in its capacity as such, and not by or in
favor of Lenders, any and all obligations on the part of Administrative Agent
(if any) to make any advances of the Mortgage Loans or reimbursements for other
Payment Amounts shall constitute the several (and not joint) obligations of the
respective Lenders on a ratable basis, according to their respective pro rata
shares. Except as may be specifically provided in this Addendum, no Lender shall
have any liability for the acts of any other Lender. No Lender shall be
responsible to Mortgage Loan Borrower or any other Person for any failure by any
other Lender to fulfill its obligations to make advances of the Mortgage Loans
or reimbursements for other Payment Amounts, nor to take any other action on its
behalf hereunder or in connection with the financing contemplated herein. The
failure of any Lender to pay to Administrative Agent its pro rata share of a
Payment Amount shall not relieve any other Lender of any obligation hereunder to
pay to Administrative Agent its pro rata share of such Payment Amounts as and
when required herein, but no Lender shall be responsible for the failure of any
other Lender to so fund its pro rata share of the Payment Amount. In furtherance
of the foregoing, Lenders shall comply with their obligation to pay
Administrative Agent their pro rata share of such Payment Amounts regardless of
(a) the occurrence of any Default hereunder or under any Credit Document; (b)
any failure of consideration, absence of consideration, misrepresentation,
fraud, or any other event, failure, deficiency, breach or irregularity of any
nature whatsoever in the Credit Documents; or (c) any bankruptcy, insolvency or
other like event with regard to Mortgage Loan Borrower or any other Loan Party
(which payment, to the extent required, shall be treated as a participation).
The obligation of Lenders to pay such Payment Amounts are in all regards
independent of any claims between Administrative Agent and any Lender. Nothing
herein shall be deemed or construed to excuse any failure by a Lender to fund
its pro rata share of any Payment Amount in accordance with the terms of this
Addendum, or to be a waiver of any right or remedy of Mortgage Loan Borrower
against such Defaulting Lender as a result thereof.

 

ARTICLE 2 - ADDITIONAL COVENANTS AND ADDENDUMS

 

2.1 Construction of the Improvements. Mortgage Loan Borrower shall commence
construction of the Improvements on or before the Construction Commencement
Date, and shall prosecute the construction of the Improvements with reasonable
diligence and continuity, in a good and workmanlike manner, and in accordance
with sound building and engineering practices, all applicable Laws and
governmental requirements, the Plans and the Credit Documents. Mortgage Loan
Borrower shall not permit cessation of work for a period in excess of thirty
(30) consecutive days, except for Excusable Delays. Mortgage Loan Borrower shall
complete construction of each aspect of the Improvements free and clear of all
liens (except liens created by the Credit Documents and the Permitted
Encumbrances, as defined in the Mortgage), and shall obtain a certificate of
occupancy and all other permits, licenses and approvals required for the
occupancy, use and operation of each such aspect of the Improvements from all
applicable governmental authorities as required by applicable Laws, on or before
the Completion Date required therefor. Mortgage Loan Borrower shall promptly
correct, following Mortgage Loan Borrower’s receipt of notice and reasonable
documentation thereof, (a) any material defect in the Improvements, (b) any
material departure from the Plans, Law or governmental requirements, or (c) any
encroachment by any Improvements or structure on any building setback line,
easement, property line or restricted area.

 

- 6 -

 

 

2.2 Plans and Changes. No construction shall be undertaken on the Land except in
a manner that is consistent with the Plans in all material respects. Mortgage
Loan Borrower assumes full responsibility for the compliance of the Plans and
the Property with all Laws, governmental requirements and sound building and
engineering practices. No plans or specifications, or any changes thereto shall
be included as part of the Plans until approved by Administrative Agent,
Construction Inspector, all applicable Governmental Authorities and all other
necessary parties required by the terms of the Credit Documents. Without
Administrative Agent’s prior written consent, which consent will not be
unreasonably withheld, Mortgage Loan Borrower shall not change or modify the
Plans, agree to any change order, or allow or approve any extra work by any
contractor or any subcontractor, except that Mortgage Loan Borrower may make
Permitted Changes if: (a) Mortgage Loan Borrower notifies Administrative Agent
in writing of the change or extra work with appropriate supporting documentation
and information; (b) to the extent necessary, Mortgage Loan Borrower obtains the
approval of the applicable contractor, architect and all sureties; (c) the
structural integrity, quality and standard of workmanship of the Improvements is
not impaired by such change or extra work; (d) no substantial change in
architectural appearance is effected by such change or extra work in any
material respect; (e) no default in any obligation to any Person or violation of
any Law or governmental requirement would result from such change or extra work;
(f) Mortgage Loan Borrower complies with Section 1.5 of this Addendum to cover
any excess cost resulting from the change or extra work; and (g) Completion of
Construction of the Improvements by the Completion Date will not be affected;
provided, however, in any event, any change to the Budget will require
Administrative Agent approval. Administrative Agent shall not be obligated to
review a proposed change or request for extra work unless it has received all
documents reasonably necessary to review such change, including the change
order, cost estimates, plans and specifications, and evidence that all required
approvals other than that of Administrative Agent have been obtained.

 

2.3 Contracts. Without Administrative Agent’s prior written approval, as to
parties, terms, and all other matters, Mortgage Loan Borrower shall not (a)
enter into any Material Contract for the performance of any work or the
supplying of any labor, materials or services for the design or construction of
the Improvements, (b) enter into any management, maintenance or other contract
pertaining to the Property not described in clause (a) that is not
unconditionally terminable by Mortgage Loan Borrower or any successor thereto
without penalty or payment on not more than sixty (60) days’ notice to the other
party thereunder, or (c) modify or amend, in any material respect, or terminate
any Material Contract. Mortgage Loan Borrower shall use commercially reasonable
efforts to ensure that all such contracts executed after the date hereof shall
provide that all rights and liens of the applicable contractor, architect,
engineer, supplier, surveyor or other party and any right to remove removable
Improvements are subordinate to Lender’s rights and liens, shall require all
subcontracts and purchase orders to contain a provision subordinating the
subcontractors’ and mechanics’ and materialmen’s liens and any right to remove
removable Improvements to Lender’s rights and liens, and shall provide in such
contracts that no change order shall be effective without the prior written
consent of Administrative Agent. Mortgage Loan Borrower shall not default
(beyond any applicable grace and/or cure period) under any Material Contract,
Mortgage Loan Borrower shall not permit any Material Contract to terminate by
reason of any failure of Mortgage Loan Borrower to perform thereunder, and
Mortgage Loan Borrower shall promptly notify Administrative Agent of any
material default thereunder (beyond any applicable grace and/or cure period) of
which Mortgage Loan Borrower becomes aware. Mortgage Loan Borrower will deliver
to Administrative Agent the names and addresses of all Persons with whom each
contractor has contracted or intends to contract under a Material Contract for
the construction of the Improvements or for the furnishing of labor or materials
therefor.

 

2.4 Assignment of Contracts and Plans. As additional security for the Mortgage
Loan Obligations, Mortgage Loan Borrower hereby transfers and assigns to
Administrative Agent for the ratable benefit of Administrative Agent and Lenders
and grants a security interest in all of Mortgage Loan Borrower’s right, title
and interest, but not its liability, in, under, and to all construction,
architectural and design contracts, and the Plans, and agrees that all of the
same are covered by the security agreement provisions of the Mortgage. Mortgage
Loan Borrower agrees to deliver to Administrative Agent from time to time upon
Administrative Agent’s request such consents to the foregoing assignment from
parties contracting with Mortgage Loan Borrower as Administrative Agent may
reasonably require. Neither this assignment nor any action by Administrative
Agent or Lenders shall constitute an assumption by Administrative Agent or
Lenders of any obligation under any contract or with respect to the Plans,
Mortgage Loan Borrower hereby agrees to perform all of its obligations under any
contract, and Mortgage Loan Borrower shall continue to be liable for all
obligations of Mortgage Loan Borrower with respect thereto. During the
continuance of any Default hereunder, Administrative Agent shall have the right
at any time, (but shall have no obligation) to take in its name or in the name
of Mortgage Loan Borrower such action as Administrative Agent may reasonably
determine to be necessary to cure any default under any contract or with respect
to the Plans or to protect the rights of Mortgage Loan Borrower, Administrative
Agent or Lenders with respect thereto. The Administrative Agent agrees to
promptly notify the Mortgage Loan Borrower of any such action. Subsequent to the
occurrence and during the continuance of any Default, Mortgage Loan Borrower
irrevocably constitutes and appoints Administrative Agent as its
attorney-in-fact, which power of attorney is coupled with an interest and
irrevocable, to enforce in its name or in Administrative Agent’s and Lender’s
name all rights of Mortgage Loan Borrower under any contract or with respect to
the Plans. Administrative Agent shall incur no liability if any action so taken
by it or on its behalf shall prove to be inadequate or invalid. Mortgage Loan
Borrower and all other Loan Parties shall, jointly and severally, indemnify and
hold Administrative Agent and Lenders harmless against and from, and shall pay
upon reasonable documentation thereof, any loss, cost, liability or reasonable
expense (including, but not limited to, reasonable consultants’ fees and
expenses and reasonable attorneys’ fees and expenses) incurred in connection
with Mortgage Loan Borrower’s failure to perform such contracts or any action
taken by Administrative Agent or Lenders as a result of such failure.
Administrative Agent may use the Plans for any purpose relating to the
Improvements. Mortgage Loan Borrower represents and warrants to Administrative
Agent and Lenders that the copy of any contract furnished or to be furnished to
Administrative Agent is and shall be a true and complete copy thereof, that the
copies of the Plans delivered to Administrative Agent are and shall be true and
complete copies of the Plans, that there have been no material modifications
thereof which are not fully set forth in the copies delivered, and that its
interest therein is not subject to any claim, setoff, or encumbrance except any
created by the Credit Documents.

 

- 7 -

 

 

2.5 Storage of Materials. Mortgage Loan Borrower shall cause all materials
supplied for, or intended to be utilized in, the construction of the
Improvements, but not yet affixed to or incorporated into the Improvements or
the Land, to be stored on the Land or offsite upon such terms and conditions as
Administrative Agent reasonably deems acceptable and with adequate safeguards to
prevent loss, theft, damage or commingling with materials for other projects.
Unless otherwise agreed to by Administrative Agent, in the exercise of its
reasonable discretion, Mortgage Loan Borrower shall not purchase or order
materials for delivery more than ninety (90) days prior to the scheduled
incorporation of such materials into the Improvements.

 

2.6 Construction Inspector. Administrative Agent shall retain the services of a
Construction Inspector, whose duties may include, among others, reviewing the
Plans and any proposed changes to the Plans, performing construction cost
analyses, observing and inspecting work in place and reviewing Draw Requests.
The duties of Construction Inspector run solely to Administrative Agent for the
ratable benefit of Lenders, and Construction Inspector shall have no obligations
or responsibilities whatsoever to Mortgage Loan Borrower and Mortgage Loan
Borrower’s architect, engineer, contractor or any of their agents or employees.
Unless prohibited by applicable Law, all reasonable fees, costs, and expenses of
Construction Inspector shall be paid by Mortgage Loan Borrower upon reasonable
documentation thereof. Mortgage Loan Borrower shall reasonably cooperate with
Construction Inspector and will furnish to Construction Inspector such
information and other material as Construction Inspector reasonably considers
necessary or useful in performing its duties.

 

2.7 Inspection. Administrative Agent and its agents, including Construction
Inspector, may enter upon the Property to inspect the Property, the Project and
any related materials at any reasonable time, unless Administrative Agent
reasonably deems such inspection is of an emergency nature, in which event
Mortgage Loan Borrower shall provide Administrative Agent with immediate access
to the Property. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent and its agents, including Construction
Inspector, may enter upon the Property to inspect the Property, the Project, and
related materials at any time. Mortgage Loan Borrower will also permit
Administrative Agent and its agents, including Construction Inspector, to
photograph the Property during normal business hours and at any other reasonable
time. Mortgage Loan Borrower will furnish to Administrative Agent and its
agents, including Construction Inspector, for inspection and copying, all Plans,
shop drawings, specifications, books and records, and other documents and
information that Administrative Agent may reasonably request from time to time.

 

2.8 Notice to Administrative Agent. Mortgage Loan Borrower shall promptly within
five (5) Business Days after Mortgage Loan Borrower actually becomes aware of
the occurrence of any of the following events, notify Administrative Agent in
writing thereof, specifying in each case the action Mortgage Loan Borrower has
taken or will take with respect thereto: (a) any Default hereunder or under any
of the other Credit Documents; (b) any violation of any Law by Mortgage Loan
Borrower or any other Loan Party, or any claim or assertion by any Governmental
Authority that the Property or Improvements fail to comply with any Law; (c) any
investigation by any Governmental Authority, or any notice of any violation, in
any material respect, of any Law or governmental requirement; (d) any
litigation, arbitration or proceeding instituted or threatened against Mortgage
Loan Borrower or any other Loan Party or the Property which is not adequately
covered by insurance, and any material development therein; (e) any actual or
threatened condemnation of any portion of the Property, any negotiations with
respect to any such taking, or any material loss of or substantial damage to the
Property; (f) any material labor controversy pending or to the knowledge of
Mortgage Loan Borrower threatened against Mortgage Loan Borrower or any
contractor, and any material development in any labor controversy; (g) any
notice received by Mortgage Loan Borrower with respect to the cancellation,
material alteration or non-renewal of any insurance coverage maintained with
respect to the Property; (h) any failure by Mortgage Loan Borrower or any
contractor, subcontractor or supplier to perform any material obligation under
any Material Contract, any event or condition which would permit termination of
a Material Contract or suspension of work thereunder, or any notice given by
Mortgage Loan Borrower or any contractor with respect to any of the foregoing;
(i) any lien filed against the Property or any stop notice served on Mortgage
Loan Borrower in connection with construction of the Improvements; (j) any
required permit, license, certificate or approval material to the construction
of the Improvements or the ownership, operation or leasing of the Property
lapses or ceases to be in full force and effect, or (k) any Material Adverse
Effect in the financial condition, results of operations, business or properties
of Mortgage Loan Borrower or any other Loan Party.

 

- 8 -

 

 

2.9 Other Information. Mortgage Loan Borrower shall furnish to Administrative
Agent from time to time upon Administrative Agent’s reasonable request (a)
copies of any or all Material Contracts entered into by contractors or
subcontractors and the names and addresses of all Persons with whom Mortgage
Loan Borrower or any contractor has contracted or to Mortgage Loan Borrower’s
knowledge intends to contract for the construction of the Improvements or the
furnishing of labor or materials in connection therewith under a Material
Contract; (b) copies of any or all contracts, bills of sale, statements,
receipts or other documents under which Mortgage Loan Borrower claims title to
any materials, fixtures or articles of personal property of a material nature
incorporated or to be incorporated into the Improvements or subject to the lien
of the Mortgage; (c) a list of all unpaid bills for labor and materials under
any Material Contract with respect to construction of the Improvements and
copies of all invoices therefor; (d) budgets of Mortgage Loan Borrower and
revisions thereof showing the estimated costs and expenses to be incurred in
connection with the completion of construction of the Improvements; (e) current
or updated detailed Project schedules or construction schedules; (f) the
Accounts Payable List with each Draw Request for soft costs; and (g) such other
information relating to Mortgage Loan Borrower, the Loan Parties, the
Improvements, the Property, the Mortgage Loans, the construction of the
Improvements or any security for the Mortgage Loans as Administrative Agent may
reasonably request.

 

2.10 Reports and Testing. Mortgage Loan Borrower shall, upon Administrative
Agent’s reasonable request, (a) promptly deliver to Administrative Agent copies
of all reports, studies, inspections and tests made on the Land, the
Improvements or any materials to be incorporated into the Improvements; (b) make
such tests of materials to be incorporated into the Improvements as
Administrative Agent reasonably requires and (c) make such additional tests on
the Land and the Improvements as Administrative Agent reasonably requires after
the occurrence or discovery of an event or condition from which it can be
reasonably determined that cause exists for additional tests. Mortgage Loan
Borrower shall promptly notify Administrative Agent of any report, study,
inspection or test that indicates any material adverse condition relating to the
Land, the Improvements or any such materials of which Mortgage Loan Borrower
becomes aware.

 

2.11 Advertising by Lenders. At Administrative Agent’s request and Lenders’
expense, Administrative Agent may erect and maintain in a location approved by
Mortgage Loan Borrower on the Property, in compliance with applicable Law, one
advertising sign provided by Administrative Agent indicating that the
construction financing for the Property has been provided by Lenders.

 

2.12 Appraisal. Administrative Agent may obtain from time to time, an appraisal
of all or any part of the Property prepared in accordance with written
instructions from Administrative Agent by a third-party appraiser engaged
directly by Administrative Agent. Each such appraiser and appraisal shall be
satisfactory to Administrative Agent (including satisfaction of applicable
regulatory requirements). The reasonable cost of any such appraisal, including
any costs for internal review thereof performed as a condition of closing of the
Mortgage Loans, upon completion of construction, at any time required in
connection with the requirements of Laws (including compliance with requirements
of the Federal Financial Institutions Reform, Recovery and Enforcement Act of
1989, as amended (“FIRREA”)), and at any time upon the occurrence and during the
continuance of any Default or Event of Default, shall be borne by Mortgage Loan
Borrower, and such cost shall be due and payable by Mortgage Loan Borrower on
demand and shall be secured by the Credit Documents. Administrative Agent shall
provide a copy of each such appraisal to each Lender upon receipt, and shall
provide a copy of each such appraisal to Mortgage Loan Borrower provided that
Mortgage Loan Borrower has paid to Administrative Agent the cost of such
appraisal and has executed in favor of Lenders a waiver and indemnification
agreement regarding the use of such appraisal in Administrative Agent’s standard
form.

 

- 9 -

 

 

2.13 Reporting Compliance. Mortgage Loan Borrower agrees to comply with any and
all reporting requirements applicable to the Mortgage Loans which are set forth
in any law, statute, ordinance, rule, regulation, order or determination of any
Governmental Authority, including The International Investment Survey Act of
1976, The Agricultural Foreign Investment Disclosure Act of 1978, The Foreign
Investment in Real Property Tax Act of 1980 and the Tax Reform Act of 1984 and
further agrees upon request of Administrative Agent to furnish Administrative
Agent with reasonable evidence of such compliance.

 

2.14 Payment of Withholding Taxes. Mortgage Loan Borrower shall not use, or
knowingly permit any contractor or subcontractor to use, any portion of the
proceeds of any Loan advance to pay the wages of employees unless a portion of
the proceeds or other funds are also used to make timely payment to or deposit
with (a) the United States of all amounts of tax required to be deducted and
withheld with respect to such wages under the Code, and (b) any state and/or
local Governmental Authority or agency having jurisdiction of all amounts of tax
required to be deducted and withheld with respect to such wages under any
applicable state and/or local Laws.

 

2.15 Deposit Accounts; Income from Property. Mortgage Loan Borrower shall
maintain with Administrative Agent all deposit accounts of Mortgage Loan
Borrower related to the Property, including all operating accounts, any reserve
or escrow accounts, and any accounts from which Mortgage Loan Borrower may from
time to time authorize Administrative Agent to debit payments due on the Loan.
Mortgage Loan Borrower hereby grants to Administrative Agent for the benefit of
Lenders a security interest in all right, title and interest of Mortgage Loan
Borrower in and to each of the foregoing accounts. Mortgage Loan Borrower shall
first apply all income derived from the Property to which Borrower is entitled,
including all income from Lease(s), to pay when due all costs and expenses
associated with the ownership, maintenance, operation and leasing of the
Property, including all amounts then required to be paid under the Credit
Documents, before using or applying such income for any other purpose. No such
income shall be distributed or paid to any member of Mortgage Loan Borrower
unless specifically permitted under the terms of the Credit Agreement and the
Mortgage; provided, however, until Completion of Construction, no withdrawal of
any proceeds of Up-Front Equity, proceeds of sale of any part of the Property or
other capital, or payments on account of any indebtedness owed to its sole
member shall occur unless specifically permitted by the terms of this Agreement,
and provided that no such distribution, payment, or withdrawal shall occur at
any time during the existence of a Default.

 

2.16 Controlled Substances. Without limiting the provisions of other Sections of
this Addendum, Mortgage Loan Borrower shall not, and shall take commercially
reasonable efforts to not suffer or permit any Person to violate any Laws
affecting the Property, including the Controlled Substances Act, which could
result in the commencement of any proceedings under the Civil Asset Forfeiture
Reform Act. Upon learning of any conduct contrary to this Section, Mortgage Loan
Borrower shall promptly take all actions reasonably expected under the
circumstances to terminate any such use of the Property, including: (a) to give
timely notice to any appropriate law enforcement agency of information that led
Mortgage Loan Borrower to know such conduct had occurred, and (b) in a timely
fashion to revoke or make a good faith attempt to revoke permission for those
engaging in such conduct to use the Property or to take reasonable actions in
consultation with a law enforcement agency to discourage or prevent illegal use
of the Property.

 

2.17 Property Agreements.

 

(a) Mortgage Loan Borrower hereby represents and warrants to Administrative
Agent and Lenders that (i) each of the Property Agreements is in full force and
effect, (ii) there is no default under any provision thereof, and (ii) all
conditions to the effectiveness thereof required to be satisfied as of the date
hereof have been fully satisfied, including the payment of all fees, deposits,
costs and expenses required thereby. Mortgage Loan Borrower hereby covenants and
agrees (i) to observe and perform in all material respects all obligations
imposed on Mortgage Loan Borrower in connection with each of the Property
Agreements; (ii) not to release, forego, alter, amend, or modify, in any
material respects, its rights to any one or more of the Property Agreements
without Administrative Agent’s prior written consent; (iii) not to execute any
contract, agreement, understanding, license, lease, sublease or other document
or instrument which does not comply fully with the terms of the Property
Agreements or which materially impairs any of Mortgage Loan Borrower’s rights
with regard thereto without Administrative Agent’s prior written consent; and
(iv) to promptly deliver to Administrative Agent true and correct copies of all
notices or other documents or communications received or given by Mortgage Loan
Borrower concerning any claimed violation or default or any threatened
termination or enforcement action relating in any way to any Property Agreement.

 



- 10 -

 

 

Mortgage Loan Borrower shall deliver promptly to Administrative Agent such
reports and information as Administrative Agent may from time to time reasonably
request relating to the Property Agreements.

 

(b) As additional security for the Mortgage Loan Obligations, Mortgage Loan
Borrower hereby transfers and assigns to Administrative Agent for the ratable
benefit of Administrative Agent and Lenders for collateral purposes and grants a
security interest in all of Mortgage Loan Borrower’s right, title and interest,
but not its liability, in, under, and to each of the Property Agreements, and
agrees that the same are covered by the security agreement provisions of the
Mortgage. Mortgage Loan Borrower agrees to utilize reasonable and diligent
efforts to deliver to Administrative Agent from time to time upon Administrative
Agent’s request such consents to the foregoing assignment from parties
contracting with Mortgage Loan Borrower as Administrative Agent may reasonably
require. Neither this assignment nor any action by Administrative Agent or
Lenders shall constitute an assumption by Administrative Agent or Lenders of any
obligation under any of the Property Agreements. Administrative Agent shall have
the right at any time (but shall have no obligation) to take in its name or in
the name of Mortgage Loan Borrower such action as Administrative Agent may
reasonably determine to be necessary to cure any default under any of the
Property Agreements or to protect the rights of Mortgage Loan Borrower,
Administrative Agent or Lenders with respect thereto. Subsequent to the
occurrence and during the continuance of any Default, Mortgage Loan Borrower
irrevocably constitutes and appoints Administrative Agent as its
attorney-in-fact, which power of attorney is coupled with an interest and
irrevocable, to enforce in its name or in Administrative Agent’s and Lender’s
name all rights of Mortgage Loan Borrower under any Property Agreement.
Administrative Agent shall incur no liability if any action so taken by it or on
its behalf shall prove to be inadequate or invalid. Mortgage Loan Borrower and
the other Loan Parties shall, jointly and severally, indemnify and hold
Administrative Agent and Lenders harmless against and from any loss, cost,
liability or expense (including, but not limited to, consultants’ fees and
expenses and reasonable attorneys’ fees and expenses) incurred in connection
with their failure to perform or any action taken by Administrative Agent or
Lenders as a result of such failure (excluding, however, any action constituting
fraud, gross negligence or willful misconduct on the part of Administrative
Agent or any Lender as determined by a court of competent jurisdiction by a
final and unappealable judgment).

 

- 11 -

 

 

ARTICLE 3 – ADDITIONAL REPRESENTATIONS AND WARRANTIES

 

To induce Lenders to make the Loan, Mortgage Loan Borrower hereby represents and
warrants to Administrative Agent and Lenders that except as otherwise disclosed
to Administrative Agent in writing (a) Mortgage Loan Borrower has complied, in
all material respects, with any and all Laws and regulations concerning its
organization, existence and the transaction of its business, and Mortgage Loan
Borrower has the right and limited liability company power to own the fee simple
interest in the Land, subject to the Permitted Encumbrances, and to develop the
Improvements as contemplated in this Addendum and the other Credit Documents;
(b) Mortgage Loan Borrower is authorized to execute, deliver and perform all of
its obligations under the Credit Documents to which it is a party; (c) the
Credit Documents to which Mortgage Loan Borrower is a party are valid and
binding obligations of Mortgage Loan Borrower, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting the rights of
creditors generally and to the effect of general principles of equity, whether
applied by a court of law or equity; (d) Mortgage Loan Borrower is not in
violation of any Law, regulation or ordinance, or any order of any court or
Governmental Authority, and no provision of the Credit Documents violates any
applicable Law, any covenants or restrictions affecting the Property, any order
of any court or Governmental Authority or any contract or agreement binding on
Mortgage Loan Borrower or the Property; (e) to the extent required by applicable
Law, Mortgage Loan Borrower and the Loan Parties have filed all required tax
returns and reports and have paid all taxes and governmental charges thereby
shown to be owing; (f) the Plans are complete in all material respects, contain
all material details and are adequate for the construction of the Improvements,
are satisfactory to Mortgage Loan Borrower, have been approved, by all
applicable Governmental Authorities to the extent approval is required by
applicable Laws, have been accepted by each contractor that is party to a
Material Contract to the extent that such acceptance is required, and, comply in
all material respects with the Credit Documents and all applicable Laws,
restrictive covenants, and governmental requirements, rules, and regulations;
(g) the Land is not part of a larger tract of land owned by Mortgage Loan
Borrower or any of its Affiliates or any Loan Party, and except as may be
provided in any Permitted Encumbrances, the Property is not otherwise included
under any unity of title or similar covenant with other lands not encumbered by
the Mortgage, and constitutes, or will constitute, a separate tax lot or lots
with a separate tax assessment or assessments for the Land and Improvements,
independent of those for any other lands or improvements; (h) to Mortgage Loan
Borrower’s knowledge, the Land and Improvements comply with all applicable Laws
and governmental requirements, including all subdivision and platting
requirements, without reliance on any adjoining or neighboring property, except
as may be provided in any Permitted Encumbrance; (i) to Mortgage Loan Borrower’s
knowledge, the Plans do, and the Improvements when constructed will, comply with
all legal requirements regarding access and facilities for handicapped or
disabled persons; (j) Mortgage Loan Borrower has not directly or indirectly
conveyed, assigned or otherwise disposed of or transferred (or agreed to do so)
any development rights, air rights or other similar rights, privileges or
attributes with respect to the Property, including those arising under any
zoning or land use ordinance or other Law or governmental requirement except as
may otherwise have been disclosed to Administrative Agent or as provided in any
Permitted Encumbrances or as may otherwise be permitted by the terms of the
Credit Documents; (k) to Mortgage Loan Borrower’s knowledge, the construction
schedule for the Project is realistic and the Completion Date is a reasonable
estimate of the time required to complete the Project; (l) all financial
statements delivered to Administrative Agent with respect to Mortgage Loan
Borrower are true, correct, and complete in all material respects, and to
Mortgage Loan Borrower’s knowledge, there has been no event or condition that
could reasonably be expected to result in a Material Adverse Change in Mortgage
Loan Borrower’s or any Loan Party’s financial conditions from the financial
conditions of Mortgage Loan Borrower or any Loan Party indicated in such
financial statements; (m) all utility services necessary for the development of
the Land and the construction of the Improvements and the operation thereof for
their intended purpose are available within reasonable proximity to the
boundaries of the Land, including electric and natural gas facilities, telephone
service, water supply, storm and sanitary sewer facilities; (n) except for
construction, design and engineering contracts executed in accordance with this
Addendum and as otherwise provided for in the Credit Documents, Mortgage Loan
Borrower has made no contract or arrangement of any kind the performance of
which by the other party thereto would give rise to a lien on the Property other
than the Permitted Encumbrances; (o) to Mortgage Loan Borrower’s knowledge, the
current and anticipated use of the Property complies with all applicable zoning
ordinances, regulations and restrictive covenants affecting the Land without the
existence of any variance, non-complying use, nonconforming use or other special
exception which has not been duly obtained, all use restrictions of any
Governmental Authority having jurisdiction have been satisfied, and to the
knowledge of Mortgage Loan Borrower no violation of any Law or regulation exists
with respect thereto, except as may have been expressly disclosed in any
Environmental Report (as defined in the Environmental Agreement); and (p)
Mortgage Loan Borrower has obtained, or will obtain on or before the date the
same shall be required, all bonds required in connection with completion of the
Improvements.

 

- 12 -

 

 

ARTICLE 4 – ADDITIONAL DEFAULTS AND REMEDIES

 

4.1 Defaults. In addition to the Defaults and Events of Default set forth in the
Credit Agreement, the occurrence of any one of the following shall be a default
under this Addendum (“Default”):

 

(a) The cessation of the construction of the Improvements continues for more
than thirty (30) consecutive calendar days, except for Excusable Delays;

 

(c) The construction of the Improvements, or any materials for which an advance
has been requested, fails to materially comply with the Plans, the Credit
Documents, any Laws or governmental requirements, or any applicable restrictive
covenants and, if correctable in the reasonable opinion of Administrative Agent,
is not corrected within thirty (30) calendar days after notice thereof from
Administrative Agent, unless (i) the nature of the failure is such that it
cannot be cured within the thirty (30) calendar day period, (ii) Borrower
institutes corrective action within the thirty (30) day period, and (iii)
Borrower diligently pursues such action until the failure is remedied and
completes the cure within an additional period of thirty (30) days;

 

(d) Construction of the Improvements shall not be commenced on or before the
Construction Commencement Date, or once commenced, is abandoned, or
Administrative Agent and Construction Inspector reasonably determine that
Completion of Construction of the Improvements will not be achieved on or before
the Completion Date and Mortgage Loan Borrower fails to demonstrate to the
reasonable satisfaction of Administrative Agent that construction can be
accelerated and completed by the Completion Date, or Mortgage Loan Borrower
fails to cause Completion of Construction of the Improvements to occur in
accordance with this Addendum on or before the Completion Date required
therefor;

 

(e) Any required permit, license, certificate or approval material to the
construction of the Improvements or Mortgage Loan Borrower’s ownership,
development, operation or leasing of the Property lapses or ceases to be in full
force and effect and is not reinstated or reissued within fifteen (15) Business
Days to the extent still required;

 

- 13 -

 

 

(f) A Mortgage Loan Borrower’s Deposit is not made with Administrative Agent
within five (5) Business days after Administrative Agent’s request therefor in
accordance with Section 1.5;

 

(g) Construction is enjoined or Mortgage Loan Borrower, Administrative Agent or
any Lender is enjoined or prohibited from performing any of its respective
obligations under any of the Credit Documents for a period in excess of thirty
(30) days;

 

(h) Mortgage Loan Borrower enters into any Lease, other than its lease with
Diversified (or another Loan Party), without the prior written consent of the
Administrative Agent;

 

(i) A lien for the performance of work or the supply of materials which is
established against the Property, or any stop notice served on Mortgage Loan
Borrower, the general contractor, Administrative Agent or a Lender, remains
unsatisfied, unbonded or otherwise effectively stayed for a period of twenty
(20) Business Days after the date of perfection or service;

 

(j) Any judicial or nonjudicial forfeiture or seizure proceeding is commenced by
a Governmental Authority and remains pending and not effectively stayed with
respect to the Property or any part thereof, on the grounds that the Property or
any part thereof had been used to commit or facilitate the commission of a
criminal offense by any Person, including any tenant, pursuant to any Law,
including the Controlled Substances Act or the Civil Asset Forfeiture Reform
Act.

 

(k) At any time during the term of the Loan, Mortgage Loan Borrower or any other
Loan Party fails to comply with, or breaches any of the covenants or conditions
set forth in this Addendum, or any default or event of default shall occur under
any of the Property Agreements with regard to any material obligation imposed
upon or binding against Mortgage Loan Borrower or such Loan Party, which default
or event of default shall continue beyond any applicable grace or cure period,
or without the prior express written consent of Administrative Agent, any of the
Property Agreements shall be terminated or shall become of no further force or
effect, for any reason whatsoever, or shall be modified or amended in any
material and adverse manner.

 

4.2 Remedies. Upon the occurrence and during the continuance of any Default,
Administrative Agent may with the consent of, and shall at the direction of, the
Required Lenders, without notice, exercise any and all rights and remedies
afforded by this Agreement, the other Credit Documents, Law (including the
rights and remedies of a secured party under the UCC), equity or otherwise,
including (a) declaring any and all Obligations immediately due and payable; (b)
reducing any claim to judgment; or (c) obtaining appointment of a receiver (to
which Mortgage Loan Borrower and all other Loan Parties hereby consent) and/or
judicial or nonjudicial foreclosure under the Mortgage; provided, however, that
during the continuance of any Default, Administrative Agent at its election may
(but shall not be obligated to) with the consent of, and shall at the direction
of, the Required Lenders, without notice, do any one or more of the following:
(x) terminate Lenders’ Mortgage Loan Commitments to lend and any obligation to
disburse any Mortgage Loan Borrower’s Deposit hereunder; (y) so long as the same
is not prohibited by Law, in its own name on behalf of the Lenders or in the
name of Mortgage Loan Borrower, enter into possession of the Property, perform
all work necessary to complete construction of the Improvements substantially in
accordance with the Plans (as modified as deemed necessary by Administrative
Agent), the Credit Documents, and all applicable Laws, governmental requirements
and restrictive covenants, and continue to employ Mortgage Loan Borrower’s
architect, engineer and any contractor pursuant to the applicable contracts or
otherwise; or (z) set-off and apply, to the extent thereof and to the maximum
extent permitted by Law, any and all deposits, funds, or assets at any time held
and any and all other indebtedness at any time owing by Administrative Agent or
any Lender to or for the credit or account of Mortgage Loan Borrower against any
Mortgage Loan Obligations.

 

- 14 -

 

 

Mortgage Loan Borrower hereby appoints Administrative Agent as Mortgage Loan
Borrower’s attorney-in-fact, which power of attorney is irrevocable and coupled
with an interest, with full power of substitution if Administrative Agent so
elects, to do any of the following in its name upon the occurrence and during
the continuance of any Default: (i) use such sums as are necessary, including
any Loan Proceeds and any Mortgage Loan Borrower’s Deposit, make such changes or
corrections in the Plans, and employ such architects, engineers, and contractors
as may be required or as Lenders may otherwise consider desirable for the
purpose of completing construction of the Improvements substantially in
accordance with the Plans (as modified as deemed necessary by Administrative
Agent), the Credit Documents, and all applicable Laws, governmental requirements
and restrictive covenants; (ii) execute all applications and certificates in the
name of Mortgage Loan Borrower which may be required for completion of
construction of the Improvements; (iii) endorse the name of Mortgage Loan
Borrower on any checks or drafts representing proceeds of any insurance
policies, or other checks or instruments payable to Mortgage Loan Borrower with
respect to the Property; (iv) do every act with respect to the construction of
the Improvements that Mortgage Loan Borrower may do; (v) prosecute or defend any
action or proceeding incident to the Property, (vi) pay, settle, or compromise
all bills and claims so as to clear title to the Property; and (vii) take over
and use all or any part of the labor, materials, supplies and equipment
contracted for, owned by, or under the control of Mortgage Loan Borrower,
whether or not previously incorporated into the Improvements. Any amounts
expended by Administrative Agent on its own behalf or on behalf of Lenders to
construct or complete the Improvements or in connection with the exercise of its
remedies herein shall be deemed to have been advanced to Mortgage Loan Borrower
hereunder as a demand obligation owing by Mortgage Loan Borrower to
Administrative Agent or Lenders as applicable and shall constitute a portion of
the Mortgage Loan Obligations, regardless of whether such amounts exceed any
limits for Mortgage Loan Obligations otherwise set forth herein. Neither
Administrative Agent nor Lenders shall have any liability to Mortgage Loan
Borrower or any other Loan Party for the sufficiency or adequacy of any such
actions taken by Administrative Agent.

 

No delay or omission of Administrative Agent or Lenders to exercise any right,
power or remedy accruing upon the happening of a Default shall impair any such
right, power or remedy or shall be construed to be a waiver of any such Default
or any acquiescence therein. No delay or omission on the part of Administrative
Agent or Lenders to exercise any option for acceleration of the maturity of the
Mortgage Loan Obligations or any other Obligations, or for foreclosure of the
Mortgage following any Default as aforesaid, or any other option granted to
Administrative Agent and Lenders hereunder in any one or more instances, or the
acceptances by Administrative Agent or Lenders of any partial payment on account
of the Mortgage Loan Obligations, shall constitute a waiver of any such Default,
and each such option shall remain continuously in full force and effect. No
remedy herein conferred upon or reserved to Administrative Agent and/or Lenders
is intended to be exclusive of any other remedies provided for in any Mortgage
Loan Note or any of the other Credit Documents, and each and every such remedy
shall be cumulative, and shall be in addition to every other remedy given
hereunder, or under any Mortgage Loan Note or any of the other Credit Documents,
or now or hereafter existing at Law or in equity or by statute. Every right,
power and remedy given to Administrative Agent and Lenders by this Addendum, any
Mortgage Loan Note or any of the other Credit Documents shall be concurrent, and
may be pursued separately, successively or together against Mortgage Loan
Borrower, the Loan Parties, or the Property or any part thereof, or any personal
property granted as security under the Credit Documents, and every right, power
and remedy given by this Addendum, any Mortgage Loan Note or any of the other
Credit Documents may be exercised from time to time as often as may be deemed
expedient by the Required Lenders.

 

Regardless of how a Lender may treat payments received from the exercise of
remedies under the Credit Documents for the purpose of its own accounting, for
the purpose of computing the Mortgage Loan Obligations, payments shall be
applied as elected by Lenders. No application of payments arising from the
exercise by Lenders of remedies under the Credit Documents will cure any
Default, or prevent acceleration, or continued acceleration, of amounts payable
under the Credit Documents, or prevent the exercise, or continued exercise, of
rights or remedies of Administrative Agent and Lenders hereunder or thereunder
or at Law or in equity.

 

ARTICLE 5 – ADMINISTRATIVE AGENT

 

5.1 Releases; Acquisition and Transfers of Collateral.

 

(a) Lenders hereby irrevocably authorize Administrative Agent to transfer or
release any lien on, or after foreclosure or other acquisition of title by
Administrative Agent on behalf of Lenders to transfer or sell, any Loan
collateral (i) upon the termination of the Mortgage Loan Commitments and payment
and satisfaction in full of all Mortgage Loan Obligations, (ii) constituting a
release, transfer or sale of a lien or Loan collateral if Mortgage Loan Borrower
will certify to Administrative Agent that the release, transfer or sale is
permitted under this Addendum or the other Credit Documents (and Administrative
Agent may rely conclusively on any such certificate, without further inquiry);
or (iii) after foreclosure or other acquisition of title if approved by the
Required Lenders.

 

- 15 -

 

 

(b) If all or any portion of the Loan collateral is acquired by foreclosure or
by deed in lieu of foreclosure, Administrative Agent shall take title to the
collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their pro rata shares on the date of the foreclosure
sale or recordation of the deed in lieu of foreclosure (the “Acquisition Date”).
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any collateral so acquired. After any
collateral is acquired, Administrative Agent shall appoint and retain one or
more Persons (individually and collectively, “Property Manager”) experienced in
the management, leasing, sale and/or disposition of similar properties.

 



After consulting with the Property Manager, Administrative Agent shall prepare a
written plan for completion of construction (if required), operation,
management, improvement, maintenance, repair, sale and disposition of the Loan
collateral and a budget for the aforesaid, which may include a reasonable
management fee payable to Administrative Agent (the “Business Plan”).
Administrative Agent will deliver the Business Plan not later than the sixtieth
(60th) day after the Acquisition Date to each Lender with a written request for
approval of the Business Plan. If the Business Plan is approved by the Required
Lenders, Administrative Agent and the Property Manager shall adhere to the
Business Plan until a different Business Plan is approved by the Required
Lenders. Administrative Agent may propose an amendment to the Business Plan as
it deems appropriate, which shall also be subject to Required Lender approval.
If the Business Plan (as may be amended) proposed by Administrative Agent is not
approved by the Required Lenders, (or if sixty (60) days have elapsed following
the Acquisition Date without a Business Plan being proposed by Administrative
Agent), any Lender may propose an alternative Business Plan, which
Administrative Agent shall submit to all Lenders for their approval. If an
alternative Business Plan is approved by the Required Lenders, Administrative
Agent may appoint one of the approving Lenders to implement the alternative
Business Plan. Notwithstanding any other provision of this Addendum, unless in
violation of an approved Business Plan or otherwise in an emergency situation,
Administrative Agent shall, subject to Subsection (a) of this Section, have the
right but not the obligation to take any action in connection with the Loan
collateral (including those with respect to property taxes, insurance premiums,
completion of construction, operation, management, improvement, maintenance,
repair, sale and disposition), or any portion thereof.



 

(c) Upon request by Administrative Agent or Mortgage Loan Borrower at any time,
Lenders will confirm in writing Administrative Agent’s authority to sell,
transfer or release any such liens of particular types or items of Loan
collateral pursuant to this Section; provided, however, that (i) Administrative
Agent shall not be required to execute any document necessary to evidence such
release, transfer or sale on terms that, in Administrative Agent’s opinion,
would expose Administrative Agent to liability or create any obligation or
entail any consequence other than the transfer, release or sale without
recourse, representation or warranty, and (ii) such transfer, release or sale
shall not in any manner discharge, affect or impair the obligations of Mortgage
Loan Borrower other than those expressly being released.



 

5.2 Application of Payments. Except as otherwise provided below with respect to
Defaulting Lenders, aggregate principal and interest payments, payments for
Indemnified Liabilities, proceeds from foreclosure or sale of the collateral,
and net operating income from the collateral during any period it is owned by
Administrative Agent on behalf of the Lenders (“Payments”) shall be apportioned
pro rata among Lenders and payments of any fees (other than fees designated for
Administrative Agent’s separate account) shall, as applicable, be apportioned
pro rata among Lenders. Notwithstanding anything to the contrary in this
Addendum, all Payments due and payable to Defaulting Lenders shall be due and
payable to and be apportioned pro rata among Administrative Agent and Electing
Lenders. Such apportionment shall be in the proportion that the Defaulting
Lender Payment Amounts paid by them bears to the total Defaulting Lender Payment
Amounts of such Defaulting Lender. Such apportionment shall be made until
Administrative Agent and Lenders have been paid in full for the Defaulting
Lender Payment Amounts. All pro rata Payments shall be remitted to
Administrative Agent and all such payments not constituting payment of specific
fees, and all proceeds of the Loan collateral received by Administrative Agent
(notwithstanding anything contained in the Mortgage, to the contrary), shall be
applied first, to pay any fees, indemnities, costs, expenses and reimbursements
then due to Administrative Agent from Mortgage Loan Borrower ; second, to pay
any fees, costs, expenses and reimbursements then due to Lenders from Mortgage
Loan Borrower; third, to pay pro rata interest and Late Payment Charges due in
respect of the Mortgage Loan Obligations and Administrative Agent Advances;
fourth, to pay or prepay pro rata principal of, the Mortgage Loan Obligations
and Administrative Agent Advances, and to pay or cash collateralize the Hedge
Obligations, ratably among the Lenders, Administrative Agent, and Swap
Providers; and last, the balance, if any, after all of the Mortgage Loan
Obligations have been indefeasibly paid in full, to the Mortgage Loan Borrower
or as otherwise required by applicable Laws.

 

- 16 -

 

 

Cash collateralization of the Hedge Obligations shall be at the discretion of
the Administrative Agent, with funds to be placed on deposit with the
Administrative Agent, and on terms on which the Administrative Agent and the
Mortgage Loan Borrower may agree. Amounts used to cash collateralize the Hedge
Obligations pursuant to clause fourth above, shall be applied to satisfy
drawings under the Hedge Obligations as they occur. If any amounts remain on
deposit as cash collateral after all Hedge Obligations have been terminated,
such remaining amount shall be applied to other Mortgage Loan Obligations, if
any, in the order set forth above.

 

5.3 Benefit. The terms and conditions of this Article are inserted for the sole
benefit of Administrative Agent and Lenders; the same may be waived in whole or
in part, with or without terms or conditions, without prejudicing Administrative
Agent’s or Lenders’ rights to later assert them in whole or in part.

 

ARTICLE 6 - GENERAL TERMS AND CONDITIONS

 



6.1 Consents; Indemnity. Except where otherwise expressly provided in the Credit
Documents, in any instance where the approval, consent or the exercise of
Administrative Agent’s or Lenders’ judgment is required, the granting or denial
of such approval or consent and the exercise of such judgment shall be (a)
within the reasonable discretion of Administrative Agent or Lenders; and (b)
deemed to have been given only by a specific writing intended for the purpose
given and executed by Administrative Agent or Lenders. Notwithstanding any
approvals or consents by Administrative Agent or Lenders, neither Administrative
Agent nor any Lender has any obligation or responsibility whatsoever for the
adequacy, form or content of the Plans, the Budget, any appraisal, any contract,
any change order, any lease, or any other matter incident to the Property or the
construction of the Improvements. Administrative Agent’s or Lenders’ acceptance
of an assignment of the Plans for the benefit of Administrative Agent and
Lenders shall not constitute approval of the Plans. Any inspection, appraisal or
audit of the Property or the books and records of Mortgage Loan Borrower, or the
procuring of documents and financial and other information, by or on behalf of
Administrative Agent shall be for Administrative Agent’s and Lenders’ protection
only, and shall not constitute an assumption of responsibility to Mortgage Loan
Borrower, any other Loan Party or anyone else with regard to the condition,
value, construction, maintenance or operation of the Property, or relieve
Mortgage Loan Borrower of any of its obligations. Mortgage Loan Borrower has
selected all surveyors, architects, engineers, the general contractor,
materialmen and all other Persons furnishing services or materials to the
Project (except for those Persons hired by Administrative Agent pursuant to
Section 4.2). Neither Administrative Agent nor any Lender has any duty to
supervise or to inspect the Property or the construction of the Improvements nor
any duty of care to Mortgage Loan Borrower, any other Loan Party, or any other
Person to protect against, or to inform Mortgage Loan Borrower, any other Loan
Party or any other Person of the existence of any negligent, faulty, inadequate
or defective design or construction of the Improvements. Neither Administrative
Agent nor any Lender shall be liable or responsible for, and Mortgage Loan
Borrower and the other Loan Parties shall, jointly and severally, indemnify
Administrative Agent and each Agent- Related Person and each Lender and their
respective Affiliates, directors, officers, agents, attorneys and employees
(collectively, the “Indemnitees”) from and against, and shall pay upon
reasonable documentation thereof: (a) any claim, action, loss or cost (including
reasonable attorney’s fees and costs) arising from or relating to (i) any defect
in the Property or the Improvements, (ii) the performance or default of Mortgage
Loan Borrower, or Mortgage Loan Borrower’s surveyors, architects, engineers or
contractors, (iii) any failure to construct, complete, protect or insure the
Improvements, (iv) the payment of costs of labor, materials, or services
supplied for the construction of the Improvements, (v) the protection and
preservation of the collateral for the Mortgage Loans (including those with
respect to property taxes, insurance premiums, completion of construction,
operation, management, improvements, maintenance, repair, sale and disposition),
or (vi) the performance of any obligation of Mortgage Loan Borrower whatsoever;
(b) any and all liabilities, obligations, losses, damages, penalties, claims,
demands, actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ fees and costs) of any kind or nature whatsoever which may
at any time be imposed on, incurred by or asserted against any such Indemnitee
in any way relating to or arising out of or in connection with (i) the
enforcement of any Credit Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, or (ii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened (in writing) claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto; (c) any and all claims, demands, actions or
causes of action arising out of or relating to the use of Information or other
materials obtained through internet, Intralinks or other similar information
transmission systems in connection with this Addendum; and (d) any and all
liabilities, losses, costs or expenses (including reasonable attorneys’ fees and
costs) that any Indemnitee suffers or incurs as a result of the assertion of any
foregoing claim, demand, action, cause of action or proceeding, or as a result
of the preparation of any defense in connection with any foregoing claim,
demand, action, cause of action or proceeding, in all cases, whether or not an
Indemnitee is a party to such claim, demand, action, cause of action or
proceeding and whether it is defeated, successful or withdrawn (all of the
foregoing, collectively, the “Indemnified Liabilities”); provided, however, that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses or disbursements are determined by a
court of competent jurisdiction, by a final and non-appealable judgment, to have
resulted from the fraudulent acts or omissions, gross negligence or willful
misconduct of such Indemnitee, as determined by a court of competent
jurisdiction by a final and unappealable judgment. No advance or acceptance of
any document or instrument, shall be construed as a representation or warranty,
express or implied, to any party by Administrative Agent or Lenders. Inspection
shall not constitute an acknowledgment or representation by Administrative
Agent, any Lender or the Construction Inspector that there has been or will be
compliance with the Plans, the Credit Documents, or applicable Laws,
governmental requirements and restrictive covenants, or that the construction is
free from defective materials or workmanship. Inspection, whether or not
followed by notice of Default, shall not constitute a waiver of any Default then
existing, or a waiver of Administrative Agent’s and Lenders’ right thereafter to
insist that the Improvements be constructed in accordance with the Plans, the
Credit Documents, and all applicable Laws, governmental requirements and
restrictive covenants. Administrative Agent’s failure to inspect shall not
constitute a waiver of any of Administrative Agent’s or Lenders’ rights under
the Credit Documents or at Law or in equity.

 



- 17 -

 

 

6.2 Miscellaneous. This Addendum may be executed in several counterparts, and by
different parties hereto in different counterparts, all of which are identical,
and all of which counterparts together shall constitute one and the same
instrument. The Credit Documents are for the sole benefit of Administrative
Agent, Lenders and Mortgage Loan Borrower and are not for the benefit of any
third party. A determination that any provision of this Addendum is
unenforceable or invalid shall not affect the enforceability or validity of any
other provision and the determination that the application of any provision of
this Addendum to any Person or circumstance is illegal or unenforceable shall
not affect the enforceability or validity of such provision as it may apply to
other Persons or circumstances. Time shall be of the essence with respect to
Mortgage Loan Borrower’s obligations under the Credit Documents. This Addendum,
and its validity, enforcement and interpretation, shall be governed by the laws
of the Governing State (without regard to any conflict of Laws principles) and
applicable United States federal Law.

 

6.3 Payments Set Aside. To the extent that any payment by or on behalf of
Mortgage Loan Borrower is made to Administrative Agent or any Lender, or
Administrative Agent or any Lender exercises its right of set-off, and such
payment or the proceeds of such set-off or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Administrative Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law, to a
depository (including Administrative Agent, any Lender or its or their
Affiliates) for returned items or insufficient collected funds, or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such set-off had not
occurred, and (b) each Lender severally agrees to pay to Administrative Agent
upon demand its applicable share of any amount so recovered from or repaid by
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

 

6.4 Survival. This Addendum shall continue in full force and effect until the
all of the Mortgage Loan Obligations are paid in full and all of Administrative
Agent’s and Lenders’ obligations under this Addendum are terminated; provided
that all representations and warranties and all provisions herein for indemnity
of the Indemnitees, Administrative Agent and Lenders (and any other provisions
herein specified to survive) shall survive payment in full, satisfaction or
discharge of the Mortgage Loan Obligations, the resignation or removal of
Administrative Agent or replacement of any Lender, and any release or
termination of this Addendum or of any other Credit Documents.

 

- 18 -

 

 

6.5 Costs and Expenses. Without limiting any Credit Document and to the extent
not prohibited by applicable Laws, the Mortgage Loan Borrower and the other Loan
Parties shall pay when due, shall reimburse to Administrative Agent on demand
and shall indemnify Administrative Agent from, upon reasonable documentation
thereof, all reasonable out-of-pocket fees, costs, and expenses paid or incurred
by Administrative Agent in connection with the negotiation, preparation and
execution of this Addendum and the other Credit Documents (and any amendments,
approvals, consents, waivers and releases requested, required, proposed or done
from time to time). Without limiting any Credit Document and to the extent not
prohibited by applicable Laws, Mortgage Loan Borrower shall pay when due, shall
reimburse to Administrative Agent on demand and shall indemnify Administrative
Agent from, upon reasonable documentation thereof, all reasonable out-of-pocket
fees, costs, and expenses paid or incurred by Administrative Agent in connection
with the disbursement or administration of the Mortgage Loans, including (a) all
reasonable and documented fees and expenses of Administrative Agent’s counsel;
(b) reasonable and documented fees and charges of each Construction Inspector,
inspector and engineer; (c) appraisal, re-appraisal and survey costs to the
extent required by the terms of the Credit Documents; (d) title insurance
charges and premiums; (e) title search or examination costs, including
abstracts, abstractors’ certificates and uniform commercial code searches; (f)
judgment and tax lien searches for the Mortgage Loan Borrower and the other Loan
Parties; (g) escrow fees; (h) fees and costs of environmental investigations,
site assessments and remediations required by the terms of the Credit Documents;
(i) recordation taxes, documentary taxes, transfer taxes and mortgage taxes; and
(j) filing and recording fees. Mortgage Loan Borrower and the other Loan Parties
shall, jointly and severally, pay, upon reasonable documentation thereof, all
reasonable costs and expenses incurred by Administrative Agent and/or Lenders
for the collection of the Mortgage Loans or the enforcement of the obligations
of Mortgage Loan Borrower or the other Loan Parties, or the exercise of any
enforcement or collection remedies, including without limitation reasonable and
documented attorneys’ fees, whether or not involving probate, appellate,
administrative or bankruptcy proceedings. The obligations of the Mortgage Loan
Borrower and the other Loan Parties under this Section shall survive the
delivery of the Credit Documents, the making of advances, the payment in full of
the Obligations, the release or reconveyance of any of the Credit Documents, the
foreclosure of the Mortgage or conveyance in lieu of foreclosure, any bankruptcy
or other debtor relief proceeding, and any other event whatsoever.

 

6.6 Further Assurances; No Merger. The Mortgage Loan Borrower and the other Loan
Parties will, upon Administrative Agent’s reasonable request, (a) promptly
correct any defect, error or omission in any Credit Document; (b) execute,
acknowledge, deliver, procure, record or file such further instruments and do
such further acts as Administrative Agent reasonably deems necessary or proper
to carry out the purposes of the Credit Documents and to identify and subject to
the liens and security interest of the Credit Documents any property intended to
be covered thereby, including any renewals, additions, substitutions,
replacements, or appurtenances to the Property; (c) execute, acknowledge,
deliver, procure, file or record any document or instrument Administrative Agent
reasonably deems necessary or proper to protect the liens or the security
interest under the Credit Documents against the rights or interests of third
persons; and (d) provide such certificates, documents, reports, information,
affidavits and other instruments and do such further acts reasonably deemed
necessary or proper by Administrative Agent or any Lender to comply with the
requirements of any Governmental Authority having jurisdiction over
Administrative Agent or such Lender.

 

As a material inducement to Administrative Agent and Lenders to enter into this
Addendum, Mortgage Loan Borrower acknowledges and agrees that each of its
Indemnification Agreements (as that term is defined below) (a) is a continuing,
separate agreement that shall survive the termination of this Addendum, the
payment and performance in full of the Obligations, the release or reconveyance
of any of the Credit Documents, the foreclosure of the Mortgage or conveyance in
lieu of foreclosure, any proceeding under any Debtor Relief Law, and any other
event whatsoever, and (b) shall not be merged with any judgment or judgments
with respect to the Obligations. The term “Indemnification Agreements” means the
collective reference to each provision of this Addendum or any of the Credit
Documents for indemnification of Administrative Agent and/or the Lenders, their
respective parents, Affiliates and/or respective officers, directors,
shareholders, employees, attorneys, other professionals, and agents and to each
of the agreements of Mortgage Loan Borrower to pay or reimburse Administrative
Agent and/or the Lenders for reasonable costs and expenses (including,
reasonable attorneys’ fees) of collection or otherwise.

 

6.7 Inducement to Lenders. The representations, warranties, covenants and
agreements contained in this Addendum and the other Credit Documents (a) are
made to induce Lenders to make the Loan and extend any other credit to or for
the account of Mortgage Loan Borrower pursuant hereto, and Administrative Agent
and Lenders are relying thereon, and will continue to rely thereon, and (b)
shall survive any foreclosure, any conveyance (or assignment) in lieu of
foreclosure, or any proceedings under any Debtor Relief Law involving Mortgage
Loan Borrower, the other Loan Parties, or the Property.

 

6.8 Commercial Purpose. The Mortgage Loan Borrower warrants that the Mortgage
Loans are being made solely to acquire or carry on a business or commercial
enterprise, and/or Mortgage Loan Borrower is a business or commercial
organization. Mortgage Loan Borrower further warrants that all of the proceeds
of the Mortgage Loans shall be used for commercial purposes and stipulates that
the Mortgage Loans shall be construed for all purposes as a commercial loan, and
is made for other than personal, family, household or agricultural purposes.

 

- 19 -

 

 

6.9 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING OR ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS ADDENDUM OR ANY OTHER CREDIT DOCUMENT EXECUTED IN CONNECTION
HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).

 

EACH PARTY HERETO HEREBY:

 

(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER;

 

(b) ACKNOWLEDGES THAT THIS WAIVER AND THE PROVISIONS OF THIS SECTION WERE A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THE CREDIT DOCUMENTS;

 

(c) CERTIFIES THAT THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE;

 

(d) AGREES AND UNDERSTANDS THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY
JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH PROCEEDING OR ACTION, INCLUDING
CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS OR ANY OTHER AGREEMENT, AND
FURTHER AGREES THAT SUCH PARTY SHALL NOT SEEK TO CONSOLIDATE ANY SUCH PROCEEDING
OR ACTION WITH ANY OTHER PROCEEDING OR ACTION IN WHICH A JURY TRIAL CANNOT BE OR
HAS NOT BEEN WAIVED;

 

(e) AGREES THAT THE MORTGAGE LOAN BORROWER, THE OTHER LOAN PARTIES,
ADMINISTRATIVE AGENT AND LENDER ARE EACH HEREBY AUTHORIZED TO FILE A COPY OF
THIS SECTION IN ANY PROCEEDING OR ACTION AS CONCLUSIVE EVIDENCE OF THIS WAIVER
OF JURY TRIAL; AND

 

(f) REPRESENTS AND WARRANTS THAT SUCH PARTY HAS BEEN REPRESENTED IN THE SIGNING
OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL
SELECTED OF ITS OWN FREE WILL, AND THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

6.10 Entire Agreement. The Credit Documents constitute the entire understanding
and agreement between and among the Mortgage Loan Borrower, the other Loan
Parties, Administrative Agent and Lenders with respect to the transactions
arising in connection with the Loans, and supersede all prior written or oral
understandings and agreements between and among the Mortgage Loan Borrower, the
other Loan Parties, Administrative Agent and Lenders with respect to the matters
addressed in the Credit Documents. For the avoidance of doubt, this Addendum is
incorporated by reference into the Credit Agreement. In particular, and without
limitation, the terms of any commitment letter, letter of intent or quote letter
by Administrative Agent or any Lender to make the Loan are merged into the
Credit Documents. Neither Administrative Agent nor any Lender has made any
commitments to extend the term of any of the Mortgage Loans past its stated
maturity date or to provide the Mortgage Loan Borrower or any other Loan Party
with financing except as set forth in the Credit Documents. Except as
incorporated in writing into the Credit Documents, there are not, and were not,
and no Persons are or were authorized by Administrative Agent or any Lender to
make, any representations, understandings, stipulations, agreements or promises,
oral or written, with respect to the matters addressed in the Credit Documents.

 

THE WRITTEN CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

[Signatures appear on following pages]

 

- 20 -

 

 

Signature Page to Construction Loan Addendum:

 

IN WITNESS WHEREOF, THIS CONSTRUCTION LOAN ADDENDUM IS EXECUTED AND DELIVERED
UNDER SEAL as of the date first above written.

 

    MORTGAGE LOAN BORROWER:       WITNESS OR ATTEST:   LONE STAR ACQUISITION,
LLC,     A Delaware limited liability company,    

Authorized to do business in Texas under the name

LONE STAR LAND OF HOUSTON, LLC

            By:

LDRV Holdings Corp.,

a Delaware corporation, its Manager

            By:     Name:        Title:  

 

STATE OF______________ , COUNTY OF____________ , TO WIT:

 

I HEREBY CERTIFY, that on this day of__________, 2020, before me, the
undersigned Notary Public of said State, personally appeared__________, and who
acknowledged himself/herself to be the_________________ of LDRV Holdings Corp.
which is the Manager of Lone Star Acquisition, LLC, a Delaware limited liability
company authorized to do business in Texas under the name Lone Star Land of
Houston, LLC, known to me (or satisfactorily proven) to be the person whose name
is subscribed to the within instrument, and acknowledged that he/she executed
the same for the purposes therein contained as the duly authorized____________
of LDRV Holdings Corp., as Manager of said limited liability company.

 

WITNESS my hand and Notarial Seal.

 

          Notary Public       My Commission Expires:    

 

 

 

 

Signature Page to Construction Loan Addendum:

 

    BORROWERS:         WITNESS OR ATTEST:  

LDRV HOLDINGS CORP.,

a Delaware corporation

            By:       Name:        Title:              

LAZYDAYS RV AMERICA, LLC,

LAZYDAYS RV DISCOUNT, LLC,

LAZYDAYS MILE HI RV, LLC,

LAZYDAYS OF MINNEAPOLIS LLC,

LDRV OF TENNESSEE LLC,

LAZYDAYS OF CENTRAL FLORIDA, LLC, and

LONE STAR DIVERSIFIED, LLC,

Each a Delaware limited liability company

            By:

LDRV Holdings Corp.,

a Delaware corporation, its Manager

            By:       Name:       Title:  

 

STATE OF__________ , COUNTY OF__________, TO WIT:

 

I HEREBY CERTIFY, that on this__________day of__________, 2020, before me, the
undersigned Notary Public of said State, personally appeared , who acknowledged
himself/herself to be the__________of LDRV Holdings Corp., a Delaware
corporation and the Manager of Lazydays RV America, LLC, Lazydays RV Discount,
LLC, Lazydays Mile Hi RV, LLC, Lazydays of Minneapolis LLC, LDRV of Tennessee
LLC, Lazydays of Central Florida, LLC, and Lone Star Diversified, LLC, each a
Delaware limited liability company, known to me (or satisfactorily proven) to be
the person whose name is subscribed to the within instrument, and acknowledged
that he/she executed the same for the purposes therein contained as the duly
authorized__________of LDRV Holdings Corp. for itself and as Manager of said
limited liability companies.

 

WITNESS my hand and Notarial Seal.

 

          Notary Public       My Commission Expires:    

 

[Signatures continued on following pages]

 

 

 

 

Signature Page to Construction Loan Addendum:

 

    ADMINISTRATIVE AGENT:         WITNESS OR ATTEST:   MANUFACTURERS AND TRADERS
TRUST COMPANY,     A New York Banking Corporation,     In Its Capacity As
Administrative Agent             By (SEAL)       Brendan Kelly,       Vice
President             LENDER:            

MANUFACTURERS AND TRADERS TRUST COMPANY,

As A Lender

            By (SEAL)       Brendan Kelly,       Vice President  

 

STATE OF__________, COUNTY OF__________, TO WIT:

 

I HEREBY CERTIFY, that on this__________day of__________, 2020, before me, the
undersigned Notary Public of said State, personally appeared Brendan Kelly, who
acknowledged himself to be a Vice President of Manufacturers and Traders Trust
Company, a New York banking corporation, known to me (or satisfactorily proven)
to be the person whose name is subscribed to the within instrument, and
acknowledged that he executed the same for the purposes therein contained as the
duly authorized Vice President of said banking corporation by signing the name
of the banking corporation in the foregoing capacity.

 

WITNESS my hand and Notarial Seal.

 

          Notary Public       My Commission Expires:    

 

[Signatures continued on following pages]

 

 

 

 



Signature Page to Construction Loan Addendum:

 

    LENDER:       WITNESS OR ATTEST:   BMO HARRIS BANK N.A.,     As A Lender    
      By:         Jonathan Terrell,       Vice President

 

STATE OF__________, COUNTY OF__________, TO WIT:

 

I HEREBY CERTIFY, that on this__________day of__________, 2020, before me, the
undersigned Notary Public of said State, personally appeared Jonathan Terrell,
who acknowledged himself to be a Vice President of BMO Harris Bank N.A., a
national banking association, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument, and acknowledged that
he/she executed the same for the purposes therein contained as the duly
authorized Vice President of said national banking association by signing the
name of the national banking association in the foregoing capacity.

 

WITNESS my hand and Notarial Seal.

 

        Notary Public         My Commission Expires:    

 

 

 

 

EXHIBIT “A”

 

PROPERTY DESCRIPTION



 

DESCRIPTION OF TRACT 1:

12.689 ACRE OR 552,728 SQ. FT.

 

A TRACT OR PARCEL OF CONTAINING 12.689 ACRES OR 552.728 SQUARE FEET OF LAND,
SITUATED IN THE W. SORSBY SURVEY, ABSTRACT NO. 958, HARRIS COUNTY, TEXAS, BEING
OUT AND A PART OF A CALLED 22.8600 ACRES CONVEYED TO STOKE-290 PARTNERS, LP AS
RECORDED UNDER THE HARRIS COUNTY CLERKS FILE (H.C.C.F.) NO. 2016178528, BEING
DESCRIBED AS FOLLOWS WITH ALL BEARINGS BASED ON THE TEXAS STATE PLANE COORDINATE
SYSTEM, SOUTH CENTRAL ZONE, NAD83;

 

COMMENCING, AT A 5/8 INCH IRON ROD FOUND ON THE INTERSECTION OF THE WEST
RIGHT-OF- WAY (R.O.W.) LINE OF STOKES ROAD (CALLED 99’ R.O.W. PER TX DOT &
COUNTY MAPS) AND THE NORTH R.O.W. LINE OF U.S. HIGHWAY 290 (WIDTH VARIES)
MARKING THE SOUTHEAST CORNER OF A CALLED 6.1367 ACRE TRACT CONVEYED TO
STOKES-290 PARTNERS, LP AS RECORDED UNDER H.C.C.F. NO. Y-202278;

 

THENCE, ALONG THE WEST R.O.W. LINE OF SAID STOKES ROAD (CALLED 99 FEET R.O.W.
PER TXDOT AND COUNTY MAPS), THE FOLLOWING TWO (2) COURSES AND DISTANCES:

 

1. NORTH 02 DEG. 31 MIN. 27 SEC. WEST, A DISTANCE OF 240.88 FEET TO A 1 INCH
IRON PIPE FOUND MARKING THE NORTHEAST CORNER OF SAID CALLED 6.1367 ACRE TRACT
AND THE SOUTHEAST CORNER OF SAID CALLED 22.8600 ACRE TRACT;

 

2. NORTH 02 DEG. 38 MIN. 39 SEC. WEST, A DISTANCE OF 116.43 FEET TO A CAPPED 5/8
INCH IRON ROD STAMPED “WINDROSE” SET FOR THE SOUTHEAST CORNER AND POINT OF
BEGINNING OF THE HEREIN DESCRIBED TRACT;

 

THENCE, OVER AND ACROSS SAID CALLED 22.8600 ACRE TRACT, THE FOLLOWING FOUR (4)
COURSES AND DISTANCES:

 

1. SOUTH 87 DEG. 21 MIN. 21 SEC. WEST, A DISTANCE OF 962.06 FEET TO A CAPPED 5/8
INCH IRON ROD STAMPED “WINDROSE” SET FOR THE SOUTHWEST CORNER OF THE HEREIN
DESCRIBED TRACT;

 

2. NORTH 32 DEG. 40 MIN. 49 SEC. EAST, A DISTANCE OF 161.01 FEET, TO A CAPPED
5/8 INCH IRON ROD STAMPED “WINDROSE” SET MARKING THE BEGINNING OF A CURVE TO THE
LEFT;

 

3. WITH SAID CURVE TO THE LEFT, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 35 DEG. 13 MIN. 57 SEC., AN ARC LENGTH OF 24.60 FEET, A CHORD BEARING AND
DISTANCE OF NORTH 15 DEG. 03 MIN. 50 SEC. EAST, 24.21 FEET TO A CAPPED 5/8 INCH
IRON ROD STAMPED “WINDROSE” SET FOR A POINT OF TANGENCY;

 

4. NORTH 02 DEG. 33 MIN. 08 SEC. WEST, A DISTANCE OF 479.71 FEET TO A CAPPED 5/8
INCH IRON ROD STAMPED “WINDROSE” SET ON A SOUTH LINE OF A CALLED 32.44 ACRE
TRACT CONVEYED TO GANIM JOHN GANIM AS RECORDED UNDER H.C.C.F. NO. S-094431 FOR
THE NORTHWEST CORNER OF THE HEREIN DESCRIBED TRACT;

 

THENCE, NORTH 87 DEG. 26 MIN. 52 SEC. EAST, ALONG SAID SOUTH LINE OF CALLED
32.44 ACRE TRACT, A DISTANCE OF 860.83 FEET, TO A 3/8 INCH IRON ROD FOUND ON THE
WEST R.O.W. LINE OF SAID STOKES ROAD MARKING THE MOST EASTERLY CORNER OF SAID
CALLED 32.44 ACRE TRACT, THE NORTHEAST CORNER OF SAID 22.8600 ACRE TRACT AND OF
THE HEREIN DESCRIBED TRACT;

 

 

 

 

THENCE, SOUTH 02 DEG. 38 MIN. 39 SEC. EAST, ALONG THE WEST R.O.W. LINE OF SAID
STOKES ROAD, A DISTANCE OF 632.75 FEET TO THE PLACE OF BEGINNING CONTAINING
12.689 ACRES OR 552.728 SQUARE FEET OF LAND, MORE OR LESS.

 

DESCRIPTION OF TRACT 2:

4.510 ACRE OR 196,433 SQ. FT.

 

A TRACT OR PARCEL OF CONTAINING 4.510 ACRES OR 196,433 SQUARE FEET OF LAND,
SITUATED IN THE W. SORSBY SURVEY, ABSTRACT NO. 958, HARRIS COUNTY, TEXAS, BEING
OUT AND A PART OF A CALLED 22.8600 ACRES CONVEYED TO STOKE-290 PARTNERS, LP AS
RECORDED UNDER THE HARRIS COUNTY CLERKS FILE (H.C.C.F.) NO. 2016178528, BEING
DESCRIBED AS FOLLOWS WITH ALL BEARINGS BASED ON THE TEXAS STATE PLANE COORDINATE
SYSTEM, SOUTH CENTRAL ZONE, NAD83;

 

COMMENCING, AT A CAPPED 5/8 INCH IRON ROD STAMPED “WINDROSE LAND SERVICES” FOUND
ON THE NORTH RIGHT-OF-WAY (R.O.W.) LINE OF U.S. HIGHWAY 290 (R.O.W. VARIES)
MARKING THE SOUTHEAST CORNER OF A CALLED 1.732 ACRE TRACT CONVEYED TO GAGANDEEP
SINGH GREWAL AS RECORDED UNDER H.C.C.F. NO. RP-2017-446351 AND THE SOUTHWEST
CORNER OF SAID CALLED 22.8600 ACRE TRACT;

 

THENCE, NORTH 02 DEG. 41 MIN. 59 SEC. WEST, ALONG THE COMMON LINE SAID OF CALLED
1.732 AND SAID CALLED 22.8600 ACRE TRACT, A DISTANCE OF 302.48 FEET TO A CAPPED
5/8 INCH IRON ROD STAMPED “WINDROSE LAND SERVICES” FOUND FOR THE NORTHEAST
CORNER OF SAID CALLED 1.732 ACRE TRACT AND THE SOUTHEAST CORNER OF A CALLED
32.44 ACRE TRACT CONVEYED TO GANIN JOHN GANIM AS RECORDED UNDER H.C.C.F. NO.
S-094431, FROM WHICH A 1/2 INCH IRON PIPE FOUND BEARS FOR REFERENCE NORTH 23
DEG. 52 MIN. 18 SEC. WEST - 0.86 FEET;

 

THENCE, NORTH 02 DEG. 22 MIN. 03 SEC. WEST, ALONG THE WEST LINE OF SAID CALLED
22.8600 ACRE TRACT, A DISTANCE OF 42.58 FEET TO A CAPPED 5/8 INCH IRON ROD
STAMPED “WINDROSE” SET FOR THE SOUTHWEST CORNER AND POINT OF BEGINNING OF THE
HEREIN DESCRIBED TRACT;

 

THENCE, NORTH 02 DEG. 22 MIN. 03 SEC. WEST, CONTINUING ALONG SAID CALLED 22.8600
ACRE TRACT, A DISTANCE OF 531.66 FEET TO AN INTERIOR CORNER OF SAID CALLED 32.44
ACRE TRACT, THE NORTHWEST CORNER OF SAID CALLED 22.8600 ACRE TRACT AND OF THE
HEREIN DESCRIBED TRACT;

 

THENCE, NORTH 87 DEG. 26 MIN. 52 SEC. EAST, ALONG THE NORTH LINE OF SAID CALLED
22.8600 ACRE TRACT, A DISTANCE OF 339.42 FEET TO A CAPPED 5/8 INCH IRON ROD
STAMPED “WINDROSE” SET FOR THE NORTHEAST CORNER OF THE HEREIN DESCRIBED TRACT;

 

THENCE, OVER AND ACROSS SAID CALLED 22.8600 ACRE TRACT, THE FOLLOWING FOUR (4)
COURSES AND DISTANCES:

 

1. SOUTH 02 DEG. 33 MIN. 08 SEC. EAST, A DISTANCE OF 479.71 FEET, TO A CAPPED
5/8 INCH IRON ROD STAMPED “WINDROSE” SET FOR A POINT OF CURVATURE TO THE RIGHT;

 

2. WITH SAID CURVE TO THE RIGHT, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 35 DEG. 13 MIN. 57 SEC., AN ARC LENGTH OF 24.60 FEET, A CHORD BEARING AND
DISTANCE OF SOUTH 15 DEG. 03 MIN. 50 SEC. WEST, 24.21 FEET TO A CAPPED 5/8 INCH
IRON ROD STAMPED “WINDROSE” SET FOR A POINT OF TANGENCY;

 

 

 

 

3. SOUTH 32 DEG. 40 MIN. 49 SEC. WEST, A DISTANCE OF 161.01 FEET, TO THE A
CAPPED 5/8 INCH IRON ROD STAMPED “WINDROSE” SET FOR THE SOUTHEAST CORNER OF THE
HEREIN DESCRIBED TRACT;

 

4. NORTH 69 DEG. 28 MIN. 40 SEC. WEST, A DISTANCE OF 261.87 FEET TO THE PLACE OF
BEGINNING CONTAINING 4.510 ACRES OR 196,433 SQUARE FEET OF LAND, MORE OR LESS.

 

DESCRIPTION OF TRACT 3:

 

A 50’ ACCESS EASEMENT 0.4026 ACRE OR 17,536 SQ. FT., AS CREATED IN, AND SUBJECT
TO THE TERMS, CONDITIONS, STIPULATIONS, OBLIGATIONS AND APPURTENANT EASEMENT
RIGHTS OF THAT CERTAIN DETENTION AND ACCESS, DRAINAGE OUTFALL AND UTILITY
EASEMENT AGREEMENT WITH PROVISIONS FOR OTHER FUTURE GRANTS, FILED UNDER HARRIS
COUNTY CLERK’S FILE NO. RP-2019-121479

 

A TRACT OR PARCEL OF CONTAINING 0.4026 ACRES OR 17,536 SQUARE FEET OF LAND,
SITUATED IN THE W. SORSBY SURVEY, ABSTRACT NO. 958, HARRIS COUNTY, TEXAS, BEING
OUT AND A PART OF A CALLED 22.8600 ACRES CONVEYED TO STOKE-290 PARTNERS, LP AS
RECORDED UNDER THE HARRIS COUNTY CLERKS FILE (H.C.C.F.) NO. 2016178528 AND OUT
AND A PART OF A CALLED 6.1367 ACRE TRACT CONVEYED TO STOKES-290 PARTNERS, LP AS
RECORDED UNDER H.C.C.F. NO. Y-202278, BEING DESCRIBED AS FOLLOWS WITH ALL
BEARINGS BASED ON THE TEXAS STATE PLANE COORDINATE SYSTEM, SOUTH CENTRAL ZONE,
NAD83;

 

COMMENCING, AT A CAPPED 5/8 INCH IRON ROD STAMPED “WINDROSE LAND SERVICES” FOUND
ON THE NORTH RIGHT-OF-WAY (R.O.W.) LINE OF U.S. HIGHWAY 290 (R.O.W. VARIES)
MARKING THE SOUTHEAST CORNER OF A CALLED 1.732 ACRE TRACT CONVEYED TO GAGANDEEP
SINGH GREWAL AS RECORDED UNDER H.C.C.F. NO. RP-2017-446351 AND THE SOUTHWEST
CORNER OF SAID CALLED 22.8600 ACRE TRACT;

 

THENCE, WITH A CURVE TO THE LEFT, HAVING A RADIUS OF 7,479.44 FEET, A CENTRAL
ANGLE OF 00 DEG. 27 MIN. 14 SEC., AN ARC LENGTH OF 59.26 FEET, A CHORD BEARING
AND DISTANCE OF SOUTH 63 DEG. 04 MIN. 25 SEC. EAST, 59.26 FEET TO THE SOUTHWEST
CORNER AND POINT OF BEGINNING OF THE HEREIN DESCRIBED EASEMENT;

 

THENCE, OVER AND ACROSS SAID CALLED 22.8600 ACRE TRACT, THE FOLLOWING FIVE (5)
COURSES AND DISTANCES:

 

1. NORTH 26 DEG. 28 MIN. 15 SEC. EAST, A DISTANCE OF 200.00 FEET TO AN ANGLE
POINT;

 

2. NORTH 40 DEG. 55 MIN. 09 SEC. EAST, A DISTANCE OF 133.18 FEET TO A CAPPED 5/8
INCH IRON ROD STAMPED “WINDROSE” SET FOR THE NORTHWEST CORNER OF THE HEREIN
DESCRIBED EASEMENT;

 

3. NORTH 87 DEG. 21 MIN. 21 SEC. EAST, A DISTANCE OF 69.00 FEET TO THE NORTHEAST
CORNER OF THE HEREIN DESCRIBED EASEMENT;

 

4. SOUTH 40 DEG. 55 MIN. 09 SEC. WEST, A DISTANCE OF 174.40 FEET TO AN INTERIOR
POINT;

 

5. SOUTH 26 DEG. 28 MIN. 15 SEC. WEST, A DISTANCE OF 193.75 FEET TO NORTH R.O.W.
LINE OF SAID U.S. HIGHWAY 290 AND THE SOUTHEAST CORNER OF THE HEREIN DESCRIBED
EASEMENT;

 

THENCE, WITH A CURVE TO THE RIGHT, HAVING A RADIUS OF 7,479.44 FEET, A CENTRAL
ANGLE OF 00 DEG. 22 MIN. 59 SEC., AN ARC LENGTH OF 50.00 FEET, A CHORD BEARING
AND DISTANCE OF NORTH 63 DEG. 29 MIN. 32 SEC. WEST, 50.00 FEET TO THE POINT OF
BEGINNING CONTAINING 0.4026 ACRES OR 17,536 SQUARE FEET OF LAND, MORE OR LESS.

 

 

 

 

EXHIBIT “B”

 

DEFINITIONS

 

1. DEFINITIONS: As used in this Agreement and the attached exhibits, the
following terms shall have the following meanings:

 

“Accounts Payable List” means a written summary from Mortgage Loan Borrower of
all accounts paid and payable for soft costs associated with the applicable Draw
Request identifying each such account and the invoice amount due or previously
paid, and shall be in form and substance reasonably acceptable to Administrative
Agent. For purposes of this definition, “soft costs” includes costs and expenses
of development other than those attributable to the construction of the physical
Improvements, including but not limited to architect’s fees, consulting fees,
management fees, abatement expenses, legal fees, testing and inspection fees,
connection charges, and other similar fees and expenses.

 

“Administrative Agent Advances” has the meaning set forth in Section 1.8 of this
Agreement.

 

“Administrative Agent’s Time” means the time of day observed in the city where
Administrative Agent’s Office is located.

 

“Advance Amount” has the meaning set forth in Section 1.7(a).

 

“Agent-Related Persons” means Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of Administrative Agent and its Affiliates.

 

“Aggregate Cost” has the meaning set forth in Section 1.4 of this Agreement.

 

“Basel III Regulations” has the meaning ascribed to such term in Exhibit “F”
attached hereto.

 

“Budget” means the budget and cost itemization for the Project attached as
Exhibit “D”.

 

“Civil Asset Forfeiture Reform Act” means the Civil Asset Forfeiture Reform Act
of 2000 (18 U.S.C. Sections 983 et seq.), as amended from time to time, and any
successor thereto.

 

“Completion Date” means the date which is twelve (12) months following the date
of this Agreement.

 

“Completion of Construction” means with respect to the construction of
Improvements, the satisfaction of all of the conditions for the release of the
final advance of the Loan Proceeds for the payment of the costs of such
construction outlined in Section 5 of Exhibit “F” hereto, as reasonably
determined by Administrative Agent.

 

“Construction Commencement Date” means the date which is thirty (30) calendar
days after the date of this Agreement.

 

“Construction Inspector” means the construction inspector engaged by
Administrative Agent with respect to the Project.

 

“Construction Inspector Report” means a written report from the Construction
Inspector due to Administrative Agent on a specified predetermined day of each
month acceptable to Administrative Agent.

 

“Hedge Obligations” has the meaning given to such term in the Mortgage.

 

“Mortgage Loan Obligations” means the “Obligations” as such term is defined in
the Mortgage.

 

“Mortgage Loans” means the loans by Lenders to Mortgage Loan Borrower, in the
maximum principal amount of $6,136,000.00.

 

 

 

 

“Mortgage Loan Borrower’s Deposit” has the meaning set forth in Section 1.5 of
this Agreement.

 

“Controlled Substances Act” means the Controlled Substances Act (21 U.S.C.
Sections 801 et seq.), as amended from time to time, and any successor statute.

 

“Default Notice” has the meaning set forth in Section 1.9(a).

 

“Defaulting Lender Amount” means the Defaulting Lender’s pro rata share of a
Payment Amount.

 

“Defaulting Lender Obligation” has the meaning set forth in Section 1.9(a).

 

“Defaulting Lender Payment Amounts” means a Defaulting Lender Amount plus
interest from the date such Defaulting Lender Amount was funded by
Administrative Agent and/or an Electing Lender, as applicable, to the date such
amount is repaid to Administrative Agent and/or such Electing Lender, as
applicable, at the rate per annum applicable to such Defaulting Lender Amount
under the Loan or otherwise at the Adjusted Base Rate.

 

“Draw Request” has the meaning set forth in Section 1 of Exhibit “F”.

 

“Electing Lender” has the meaning set forth in Section 1.9(a).

 

“Election Notice” has the meaning set forth in Section 1.9(a).

 

“Election Period” has the meaning set forth in Section 1.9(a).

 

“Excusable Delay” means a delay, not to exceed a total of thirty (30) days,
caused by unusually adverse weather conditions which have not been taken into
account in the construction schedule, fire, earthquake or other acts of God,
strikes, lockouts, acts of public enemy, riots or insurrections or any other
unforeseen circumstances or events beyond the control of Borrower (except
financial circumstances or events or matters which may be resolved by the
payment of money), and as to which Borrower notifies Administrative Agent in
writing within five (5) Business Days after such occurrence; provided, however,
that in no event shall any Excusable Delay extend the Completion Date or suspend
or abate any obligation of Borrower or Guarantor or any other Person to pay any
money.

 

“Environmental Agreement” means the Hazardous Substances Indemnity Agreement of
even date herewith by the Loan Parties for the benefit of Administrative Agent
and Lenders.

 

“Funding Date” means the date on which an advance of Mortgage Loan proceeds or
Mortgage Loan Borrower’s Deposit shall occur.

 

“Improvements” means all on-site and off-site improvements required for the
construction of a new RV service facility on the Land, and all related
amenities, and other fixtures, equipment, improvements and appurtenances now or
later to be located on the Land and/or in such improvements, as more
particularly described from time to time in the Plans.

 

“Indemnification Agreements” has the meaning set forth in Section 6.6.

 

“Indemnified Liabilities” has the meaning set forth in Section 6.1.

 

“Indemnitees” has the meaning set forth in Section 6.1.

 

“Initial Advance” means the initial amount of the proceeds of the Mortgage Loans
to be advanced by Lenders to Mortgage Loan Borrower after the satisfaction of
all required conditions precedent thereto in accordance with the terms of this
Agreement.

 

“Land” means the real property described in Exhibit “A”.

 

 

 

 

“Lease” means each existing or future lease or other agreement entered into by
or on behalf of Mortgage Loan Borrower under the terms of which any Person has
or acquires any right to occupy or use the Property, or any part thereof, or
interest therein (other than a fee simple interest), and each existing or future
guaranty of payment or performance thereunder, and all extensions, renewals,
modifications and replacements of each such lease, sublease, agreement or
guaranty. The initial lease for the Property is between the Mortgage Loan
Borrower and Diversified

 

“Loan” means, for purposes of this Addendum, collectively, the Mortgage Loans,
each as the same may be amended, modified, restated, replaced or supplemented
from time to time.

 

“Loan Proceeds” has the meaning set forth in Section 1.4.

 

“Material Contract” means any contract or subcontract for the performance of any
work or the supplying of any labor, materials or services which exceeds
500,000.00 in total price, and if any individual contractor, subcontractor or
material supplier is a party to more than one contract, such contracts shall be
aggregated for the purposes of determining whether such contracts constitute a
Material Contract.

 

“Payments” has the meaning set forth in Section 5.2.

 

“Payment Amount” means an advance of the Mortgage Loans, an unreimbursed
Administrative Agent Advance, an unreimbursed Indemnified Liability, or any
other amount that a Lender is required to fund under this Agreement.

 

“Permitted Changes” means changes to the Plans or the direct costs of
construction of the Improvements (but not soft costs), provided that (a) the
cost of any single change does not exceed $50,000.00 and the aggregate amount of
all such changes (whether positive or negative) does not exceed $250,000.00.

 

“Permitted Encumbrances” has the meaning ascribed to such term in the Mortgage.

 

“Plans” means the plans and specifications listed in Exhibit “E” and all
modifications thereof and additions thereto that are included as part of the
Plans as the same shall be approved by Administrative Agent in the exercise of
its sole, but reasonable discretion in accordance with the terms of this
Agreement.

 

“Project” means the construction, ownership, leasing, management and operation
of the Improvements.

 

“Property” means the Land, the Improvements and all other property constituting
the “Property,” as described in the Mortgage, or subject to a right, lien or
security interest to secure the Loan pursuant to any other Credit Document.

 

“Property Agreements” means, individually and collectively such recorded
agreements in connection with the construction and development as are approved
by the Administrative Agent.

 

“Property Manager” has the meaning set forth in Section 5.1(b).

 

“Purchase Offer” has the meaning set forth in Section 5.1.

 

“Required Up-Front Cash Equity” means cash equity in the amount of One Million
Five Hundred Thirty-Five Thousand Dollars ($1,534,000.00) contributed by
Mortgage Loan Borrower to the Project.

 

“Rents” means all of the rents, royalties, issues, profits, revenues, earnings,
income and other benefits of the Property or any part thereof, or arising from
the use or enjoyment of the Property or any part thereof, including all such
amounts paid under or arising from any of the Lease(s) and all fees, charges,
accounts or other payments for the use or occupancy of facilities within the
Property or any part thereof.

 

“Stored Materials” means building materials or furnishings that are not yet
incorporated into the Improvements.

 

 

 

 

“Stored Materials Advance Limit” means $500,000.00.

 

“Survey” means a survey prepared in accordance with Exhibit “G” or as otherwise
approved by Administrative Agent in its sole discretion.

 

“Title Company” means Chicago Title Insurance Company.

 

“Title Insurance” means the loan policy or policies of title insurance issued to
Administrative Agent for the benefit of Lenders by the Title Company, in an
amount equal to the maximum principal amount of the Mortgage Loans, insuring the
validity and priority of the Mortgage encumbering the Land and Improvements for
the benefit of Administrative Agent and Lenders.

 

“Title Insurance Report” means an update of the Title Insurance in a form and
substance reasonably satisfactory to Administrative Agent.

 

“Total Budget” has the meaning set forth in Section 1.4.

 

“Total Costs” has the meaning set forth in Section 1.4.

 

“Up-Front Equity” has the meaning set forth in Section 1.4.

 

 

 

 

EXHIBIT “C”

 

CONDITIONS PRECEDENT TO THE INITIAL ADVANCE

 

As conditions precedent to the Initial Advance, if and to the extent required by
Administrative Agent, Administrative Agent shall have received and approved the
following:

 

1. Fees and Expenses. Any and all required application, commitment and loan
fees, and evidence satisfactory to Administrative Agent that Mortgage Loan
Borrower has paid all other fees, costs and expenses (including the reasonable
and documented fees and costs of Administrative Agent’s counsel) then required
to be paid pursuant to this Agreement and all other Credit Documents, including,
without limitation, all fees, costs and expenses that Mortgage Loan Borrower is
required to pay pursuant to any loan application or commitment.

 

2. Financial Statements. The Financial Statements of Mortgage Loan Borrower and
Loan Parties or any other party required by any loan application or commitment
or otherwise required by Administrative Agent.

 

3. Appraisal. A market value appraisal of the Property satisfactory to the
Administrative Agent. The appraiser and appraisal must be satisfactory to
Administrative Agent (including satisfaction of applicable regulatory
requirements) and the appraiser must be engaged directly by Administrative
Agent.

 

4. Draw Schedule and Budget. Mortgage Loan Borrower’s proposed cash flow, draw
schedule, and construction schedule for the Project, and Administrative Agent
shall be satisfied, in its reasonable discretion, that the Improvements may be
completed in accordance with the construction schedule and for costs not
exceeding those set forth in the Budget.

 

5. Authorization. Evidence Administrative Agent reasonably requires of the
existence, good standing, authority and capacity of Mortgage Loan Borrower and
Loan Parties to execute, deliver and perform their respective obligations to
Administrative Agent and Lenders under the Credit Documents, including:

 

(a) For each corporation: (i) a true and complete copy of its articles of
incorporation and by-laws, and all amendments thereto, a certificate of
incumbency of all of its officers who are authorized to execute or attest to any
of the Credit Documents, and a true and complete copy of resolutions approving
the Credit Documents and authorizing the transactions contemplated in this
Agreement and the other Credit Documents; and (ii) certificates of existence,
good standing and qualification to do business issued by the appropriate
governmental officials in the state of its formation and, if different, the
state in which the Project is located.

 

(b) For each limited liability company: (i) a true and complete copy of the
articles of organization and operating agreement, and all amendments thereto, a
certificate of incumbency of all of its members who are authorized to execute or
attest to any of the Credit Documents, and a true and complete copy of
resolutions approving the Credit Documents and authorizing the transactions
contemplated in this Agreement and the other Credit Documents; and (ii)
certificates of existence, good standing and qualification to do business issued
by appropriate governmental officials in the state of its formation and, if
different, the state in which the Property is located.

 

(c) For each limited partnership: (i) a true and complete copy of the
certificate of limited partnership and partnership agreement, and all amendments
thereto, a certificate of incumbency of all of its partners who are authorized
to execute or attest to any of the Credit Documents, and a true and complete
copy of resolutions approving the Credit Documents and authorizing the
transactions contemplated in this Agreement and the other Credit Documents; and
(ii) certificates of existence, good standing and qualification to do business
issued by appropriate governmental officials in the state of its formation and,
if different, the state in which the Property is located.

 

(d) All certificates, resolutions, and consents reasonably required by
Administrative Agent applicable to the foregoing.

 

 

 

 

6. Credit Documents. From Mortgage Loan Borrower and Loan Parties, duly
executed, acknowledged and/or sworn to as required, and delivered to
Administrative Agent (with a copy for each Lender) all Credit Documents then
required by Administrative Agent, dated the date of this Agreement, each in form
and content satisfactory to Administrative Agent, and evidence Administrative
Agent requires that the Mortgage has been recorded, or delivered to the Title
Company for recording, in the official records of the county in which the
Property is located and UCC-1 financing statements have been filed in all filing
offices that Administrative Agent may require.

 

7. Opinions. The written opinion of counsel for Mortgage Loan Borrower and Loan
Parties, in form and substance reasonably satisfactory to Administrative Agent,
and subject to customary assumptions and exceptions, addressed to Administrative
Agent for the benefit of Lenders, dated the date of this Agreement.

 

8. Survey; No Special Flood Hazard. (a) Two (2) prints of an original survey
(with a copy for each Lender) of the Land and improvements thereon dated not
more than sixty (60) days prior to the date of this Agreement (or dated such
earlier date, if any, as is satisfactory to the Title Company, but in any event
not more than one hundred eighty (180) days prior to the date of this Agreement)
satisfactory to Administrative Agent and the Title Company and otherwise, to the
extent required by Administrative Agent, complying with Exhibit “G”, and (b)
evidence satisfactory to Administrative Agent that none of the Land is located
in a flood hazard area or a flood insurance policy (with a copy for each Lender)
insuring any structure or portion thereof and any Mortgage Loan Borrower owned
contents against casualty by flood in form and amount acceptable to
Administrative Agent but in no amount less than the amount sufficient to meet
the requirements of applicable Law as such requirements may from time to time be
in effect. The flood insurance policy on contents shall be required upon
completion of the structure or any unit or component thereof, or as soon
thereafter as a flood insurance policy on such contents may be obtained.

 

9. Title Insurance. An ALTA title insurance policy, issued by the Title Company
(which shall be approved by Administrative Agent in its reasonable discretion)
in the maximum amount of the Loan plus any other amount secured by the Mortgage,
on a coinsurance and/or reinsurance basis if and as reasonably required by
Administrative Agent, insuring that the Mortgage constitutes a valid lien
covering the Land and all Improvements thereon, having the priority required by
the Credit Documents and subject only to the Permitted Encumbrances and those
exceptions and encumbrances (regardless of rank or priority) Administrative
Agent approves, in a form reasonably acceptable to Administrative Agent, and
with all “standard” exceptions which can be deleted, including the exception for
matters which a current survey would show, deleted to the fullest extent
authorized under applicable title insurance rules, and Mortgage Loan Borrower
shall satisfy all requirements therefor permitted; containing no exception for
standby fees or real estate taxes or assessments other than those for the year
in which the closing occurs to the extent the same are not then due and payable
and endorsed “not yet due and payable” and no exception for subsequent
assessments for prior years; providing full coverage against mechanics’ and
materialmen’s liens to the extent authorized under applicable title insurance
rules, and Mortgage Loan Borrower shall satisfy all requirements therefor;
insuring that no restrictive covenants shown in the Title Insurance have been
violated, and that no violation of the restrictions will result in a reversion
or forfeiture of title; insuring all appurtenant easements; insuring that
indefeasible or marketable (as coverage is available) leasehold title to the
Land and Improvements is vested in Mortgage Loan Borrower subject only to the
Permitted Encumbrances and those exceptions and encumbrances approved by
Administrative Agent; containing such affirmative coverage and endorsements as
Administrative Agent may reasonably require and are available under applicable
title insurance rules, and Mortgage Loan Borrower shall satisfy all requirements
therefor; insuring any easements, fee simple and leasehold (as the case may be)
estates or other matters appurtenant to or benefiting the Land and/or the
Improvements as part of the insured estate; insuring the right of access to the
Land to the extent authorized under applicable title insurance rules, and
Mortgage Loan Borrower shall satisfy all requirements therefor; and containing
provisions acceptable to Administrative Agent regarding advances of Loan funds
after closing. Neither Mortgage Loan Borrower nor its counsel shall have any
interest, direct or indirect, in any portion of the premium paid for the Title
Insurance.

 

10. Plans. Two (2) true and correct copies of all existing Plans (including the
site plan), together with evidence satisfactory to Administrative Agent that all
applicable governmental authorities, Mortgage Loan Borrower, and Mortgage Loan
Borrower’s architect, engineer, and contractors and Construction Inspector have
approved the same.

 



 

 

 

11. Contracts. (a) A fully executed copy of the general construction contract
and any amendments thereto (which has been reviewed and approved by the
Administrative Agent), together with a list containing the names and addresses
of all existing material subcontractors, architects, engineers, and other
suppliers of services and materials for the Project under any Material Contract,
their respective contract amounts, and copies of such Material Contracts; and
(b) duly executed, acknowledged and delivered originals from each contractor,
architect, engineer, subcontractor, or supplier of services or materials
required by Administrative Agent of (i) consents or other agreements
satisfactory to Administrative Agent and (ii) agreements satisfactory to
Administrative Agent subordinating all rights, liens, claims and charges they
may have or acquire against Mortgage Loan Borrower or the Property to the
rights, liens and security interests of the Administrative Agent for the benefit
of the Lenders.

 

12. Insurance Policies. The insurance policies initially required by
Administrative Agent, pursuant to the Credit Documents, together with evidence
satisfactory to Administrative Agent that all premiums therefor have been paid
and that the policies are in full force and effect.

 

13. Lease(s). (a) A true and correct copy of the executed Lease to Diversified
covering the Improvements; and (b) tenant estoppel certificate and subordination
and attornment agreement, dated as of the date of closing of the Mortgage Loans
and in form and content reasonably satisfactory to Administrative Agent, from
Diversified as sole tenant of the Improvements; (ii) evidence reasonably
satisfactory to Administrative Agent of Mortgage Loan Borrower’s compliance with
the terms of such Lease.

 

14. Environmental Compliance/Report. Delivery of an Environmental Report in form
and substance satisfactory to the Administrative Agent.

 

15. Soil Reports. A soil composition and test boring report and a foundation
report satisfactory to Administrative Agent regarding the Land, made within
three (3) years prior to the date of this Agreement, by a licensed professional
engineer satisfactory to Administrative Agent.

 

16. Access, Utilities, and Laws. (a) Evidence reasonably satisfactory to
Administrative Agent that the Property abuts and has fully adequate direct and
free access to one or more public streets, dedicated to public use, fully
installed and accepted by the appropriate Governmental Authority, that all fees,
costs and expenses of the installation and acceptance thereof have been paid in
full, and that there are no restrictions on the use and enjoyment of such
streets which would adversely affect the Project; (b) if required by
Administrative Agent, letters from the applicable utility companies or
Governmental Authorities confirming that all utilities necessary for the
Improvements are available at the boundaries of the Land in sufficient capacity,
together with evidence satisfactory to Administrative Agent of paid impact fees,
utility reservation deposits, and connection fees required to assure the
availability of such services; (c) evidence reasonably satisfactory to
Administrative Agent that all applicable zoning ordinances, restrictive
covenants and governmental requirements affecting the Property permit the use
for which the Property is intended and have been or will be complied with
without the existence of any variance, non-complying use, nonconforming use or
other special exception; (d) evidence reasonably satisfactory to Administrative
Agent that the Land and Improvements comply and will comply with all Laws and
governmental requirements regarding subdivision and platting and would so comply
if the Land and the Improvements thereon were conveyed as a separate parcel; (e)
a true and correct copy of a valid building permit for the Improvements,
together with all other consents, licenses, permits and approvals necessary for
construction of the Improvements, all in assignable form (to the extent
appropriate and available) and in full force and effect; (f) evidence reasonably
satisfactory to Administrative Agent of compliance, in all material respects, by
Mortgage Loan Borrower and the Property, and the proposed construction, use and
occupancy of the Improvements, with such other applicable Laws and governmental
requirements as Administrative Agent may reasonably request, including all Laws
and governmental requirements regarding access and facilities for handicapped or
disabled persons including, without limitation and to the extent applicable, The
Federal Architectural Barriers Act (42 U.S.C. § 4151 et seq.), The Americans
With Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.), The Rehabilitation
Act of 1973 (29 U.S.C. § 794), and any applicable state requirements; and (g)
written evidence satisfactory to Administrative Agent that construction of the
Improvements on the Land is permissible under all federal, state and local
statutes, regulations and rulings protecting tidal and non-tidal wetlands and
other environmentally protected areas.

 

17. Priority. (a) Evidence reasonably satisfactory to Administrative Agent that
prior to and as of the time the Mortgage was filed for record (i) no contract,
or memorandum thereof, for construction, design, surveying, or any other service
relating to the Project has been filed for record in the county where the
Property is located; and (ii) no mechanic’s or materialman’s lien claim or
notice, lis pendens, judgment, or other claim or encumbrance against the
Property has been filed for record in the county where the Property is located
or in any other public record which by Law provides notice of claims or
encumbrances regarding the Property; and (b) a certificate or certificates of a
reporting service acceptable to Administrative Agent, reflecting the results of
current searches, (i) of the central and local UCC records, showing no filings
against any of the collateral for the Loan or against Mortgage Loan Borrower
otherwise except as consented to by Administrative Agent; and (ii) if required
by Administrative Agent, of the appropriate judgment and tax lien records,
showing no outstanding judgment or tax lien against Mortgage Loan Borrower or
Loan Parties.

 

 

 

 

18. Tax and Impact Fees. Evidence satisfactory to Administrative Agent (a) of
the identity of all taxing authorities and utility districts (or similar
authorities) having jurisdiction over the Property or any portion thereof; (b)
that all taxes, impact fees, standby fees, water and sewer connection charges
and any other similar charges have been paid, including copies of receipts or
statements marked “paid” by the appropriate authority; and (c) that the Land is
a separate tax lot or lots with separate assessment or assessments of the Land
and Improvements, independent of any other land or improvements and that the
Land is a separate legally subdivided parcel.

 

19. Property Agreements; Other Documents. Fully executed copies of each of the
Property Agreements, and to the extent reasonably required by Administrative
Agent, satisfactory evidence that such Property Agreements have been duly
recorded among the appropriate land records, along with copies of such other
documents, instruments, certificates and other materials as Administrative Agent
may reasonably request from Mortgage Loan Borrower, Loan Parties, and any other
Person, in form and content satisfactory to Administrative Agent.

 

20. Up-Front Equity. Evidence satisfactory to Administrative Agent that the
Up-Front Equity has been fully paid and funded, including without limitation and
to the extent applicable, all amounts required to satisfy Basel III Regulations.

 

21. Identification Due Diligence. Administrative Agent and each Lender shall
have received all due diligence materials they deem necessary with respect to
verifying the Mortgage Loan Borrower’s and Loan Parties’ identity and background
information in a manner satisfactory to Administrative Agent and each Lender.

 

 

 

 

EXHIBIT “E”

 

LIST OF PLANS

 

Project Plans for Project Millenial (Architects Project #181270) 20103 Stokes
Road, Waller, Texas, by Powers Brown Architecture, 2100 Travis Street, Suite
501, Houston, Texas 77002

 

Construction Plans for Proposed Detention Pond to Serve 29.0 Tract, 20103 Stokes
Road, Waller, Texas 77484 (WGA Project No. 00486-001, June 2019), by Ward, Getz
& Associates, LLP, Consulting Engineers,2500 Tanglewilde, Suite 120, Houston,
Texas 77063

 

 

 

 

EXHIBIT “F”

 

ADVANCES

 

1. Draw Request. A “Draw Request” means a properly completed and executed
written application by Mortgage Loan Borrower to Administrative Agent signed by
an Authorized Officer on behalf of Mortgage Loan Borrower in the form of Exhibit
“F-1” (or in another form satisfactory to Administrative Agent) setting forth
the amount of Up-Front Equity funded and/or Loan Proceeds desired, together with
the related AIA Documents G-702 and G-703 and such schedules, affidavits,
releases, waivers, statements, invoices, Accounts Payable Lists, bills, and
other documents, certificates and information reasonably satisfactory to
Administrative Agent. At least ten (10) Business Days before the requested date
of each advance made under the Budget from the Loan, Mortgage Loan Borrower
shall deliver a Draw Request to Administrative Agent and each Lender. Mortgage
Loan Borrower shall be entitled to an advance only in an amount approved by
Administrative Agent in accordance with the terms of this Agreement and the
Credit Documents. Lenders shall not be required to make advances more frequently
than once each calendar month. Lenders shall, only upon the satisfaction, as
determined by Administrative Agent in its sole discretion, of all applicable
conditions of this Agreement and the Credit Documents, be required to make the
requested advance to Mortgage Loan Borrower on a Funding Date which is a
Business Day within ten (10) Days after such satisfaction. Each Draw Request,
and Mortgage Loan Borrower’s acceptance of any advance, shall be deemed to
ratify and confirm, as of the date of the Draw Request and the advance,
respectively, that, except as specified in the Draw Request, (a) all
representations and warranties in the Credit Documents remain true and correct
in all material respects, and all covenants and agreements in the Credit
Documents remain satisfied, (b) there is no uncured Default or Event of Default
existing under the Credit Documents, (c) all conditions to the advance, whether
or not evidence thereof is required by Administrative Agent, are satisfied, (d)
the AIA Document G-702 and G-703 forms executed by each contractor and approved
by Mortgage Loan Borrower’s architect, together with all schedules, affidavits,
releases, waivers, statements, invoices, Accounts Payable Lists, bills, and
other documents, certificates and information submitted for the Draw Request are
complete and correct, and in all material respects what they purport and appear
to be for the amount and period applicable to the Draw Request, (e) all advances
previously made to Mortgage Loan Borrower were disbursed, and the proceeds of
the advance requested in the Draw Request will immediately be disbursed, for
payments of the costs and expenses specified in the Budget for which the
advances were made, and for no other purpose, (f) after the advance, all
obligations for work and other costs heretofore incurred by Mortgage Loan
Borrower in connection with the Project and which are due and payable will be
fully paid and satisfied, and (g) any unadvanced portion of the Loan to which
Mortgage Loan Borrower is entitled, plus the portions of the Aggregate Cost that
are to be paid by Mortgage Loan Borrower from other funds that, to
Administrative Agent’s satisfaction, are available, set aside and committed, is
or will be sufficient to pay the actual unpaid Aggregate Cost.

 

2. Advances. Mortgage Loan Borrower shall use and apply all advances made to
Mortgage Loan Borrower, for payment of the costs and expenses specified in the
Budget for which the advances were made, and for no other purpose. Following
receipt and approval of a Draw Request, all supporting documentation and
information reasonably required by Administrative Agent, and receipt and
approval of a Construction Inspector Report and Title Insurance Report
reasonably satisfactory to Administrative Agent, Administrative Agent will
determine the amount of the advance Lenders shall make in accordance with this
Agreement, the Credit Documents, the Budget, and if and to the extent required
by Administrative Agent, to Administrative Agent’s reasonable satisfaction, the
following standards:

 

(a) An initial advance in the amount of the Initial Advance.

 

(b) For construction work, other than tenant improvement work under Leases
approved by Administrative Agent, advances shall be made on the basis of ninety
percent (90%) of the costs shown on the application for payment from the
contractor reviewed and approved by Administrative Agent of the work or material
in place on the Improvements that comply with the terms of the Credit Documents,
minus all previous advances and all amounts required to be paid by Mortgage Loan
Borrower, as described in the Budget; provided, however, that to the extent
required by the terms of any construction contract or subcontract, at such time
as the construction of the Improvements is fifty percent (50%) completed, as
verified by the Construction Inspector, advances may increase to ninety-five
percent (95%) of the approved costs requisitioned, minus all previous advances
and all amounts required to be paid by Mortgage Loan Borrower; provided,
however, that (i) retainage shall never be less than five percent (5%) of the
amount of the general contract without the prior written consent of
Administrative Agent and (ii) Administrative Agent shall not be required to make
advances for direct construction costs in excess of the aggregate amount for
which Mortgage Loan Borrower shall be responsible pursuant to the terms of the
general construction contract. Furthermore, notwithstanding anything contained
herein to the contrary, but subject to the operation of clause (i) above,
Administrative Agent agrees to release the retainage payable to any
subcontractor when such subcontractor has completed work under its subcontract
in a manner acceptable to Construction Inspector and, if applicable, the
appropriate Governmental Authority and has provided to Administrative Agent a
full and final waiver of liens (which may be conditioned upon the payment of a
specified sum).

 

 

 

 

(c) No advances will be made for Stored Materials unless (i) Mortgage Loan
Borrower has good title to the Stored Materials and the Stored Materials are
components in a form ready for incorporation into the Improvements and will be
so incorporated within a period of forty-five (45) days, (ii) the Stored
Materials are in Mortgage Loan Borrower’s possession and satisfactorily stored
on the Land or such materials are satisfactorily stored at such other site as
Administrative Agent may approve, (iii) the Administrative Agent shall have been
provided with copies of invoices for and, photographic evidence of, such Stored
Materials (iv) the Stored Materials are protected and insured against theft and
damage in a manner and amount satisfactory to Administrative Agent and
satisfactory evidence of commercial property insurance covering Stored Materials
provided to the Administrative Agent, (v) the Stored Materials have been paid
for in full or will be paid for with the funds to be advanced and all lien
rights and claims of the supplier have been released or will be released upon
payment with the advanced funds, and (vi) Administrative Agent for the benefit
of Lenders has or will have upon payment with the advanced funds a perfected,
first priority security interest in the Stored Materials. Notwithstanding the
foregoing, the aggregate amount of advances for Stored Materials that have not
yet been incorporated into the Improvements shall not exceed the Stored
Materials Advance Limit.

 

(d) Mortgage Loan Borrower agrees that prior to Lenders funding any advance or
draw under the Mortgage Loans, Mortgage Loan Borrower shall be required to have
contributed the Required Up-Front Cash Equity.

 

3. Conditions to the Initial Advance. As conditions precedent to the Initial
Advance hereunder, if and to the extent required by Administrative Agent, to
Administrative Agent’s satisfaction, Mortgage Loan Borrower must have satisfied
the conditions required under this Agreement, including all of those conditions
set forth in Exhibit “C” and Section 4 below.

 

4. Conditions to All Advances. As conditions precedent to each advance made
pursuant to a Draw Request, in addition to all other requirements contained in
this Agreement, Mortgage Loan Borrower must satisfy the following conditions,
and deliver to Administrative Agent evidence of such satisfaction.

 

(a) The continued satisfaction of all conditions to the Initial Advance.

 

(b) Mortgage Loan Borrower must have delivered a Draw Request.

 

(c) No continuing Default or any event which, with the giving of notice or the
lapse of time, or both, could become a Default, exists.

 

(d) The representations and warranties made in the Credit Documents must be true
and correct in all material respects on and as of the date of each advance and
no event shall have occurred or condition or circumstance shall exist which, if
known to Mortgage Loan Borrower, would render any such representation or
warranty incorrect or misleading in any material respect.

 

(e) To the extent requested by Administrative Agent, (i) each subcontract or
other contract for labor, materials, services and/or other work included in a
Draw Request duly executed and delivered by all parties thereto and effective,
and a true and complete copy of a fully executed copy of each such subcontract
or other contract as Administrative Agent may have reasonably requested, and
(ii) if not previously delivered, payment and performance bonds for those
contractors and/or subcontractors under Material Contracts designated by
Administrative Agent, in amounts, form and content reasonably satisfactory to
Administrative Agent.

 

(f) No mechanic’s or materialmen’s lien or other encumbrance has been filed and
remains in effect against the Property, no stop notices shall have been served
on Lenders that have not been bonded by Mortgage Loan Borrower in a manner and
amount satisfactory to Administrative Agent, and releases or waivers of
mechanics’ liens and receipted bills showing payment of all amounts due to all
parties who have furnished materials or services or performed labor of any kind
in connection with the Property (which may be conditioned upon the payment of a
specified sum).

 

 

 

 

(g) The Title Insurance has been endorsed and brought to date in a manner
reasonably satisfactory to Administrative Agent to increase the coverage by the
amount of each advance through the date of each such advance with no additional
title change or exception not approved by Administrative Agent or otherwise
permitted by the terms of the Credit Documents.

 

(h) Administrative Agent shall have received written certification by
Construction Inspector, and if required by Administrative Agent by Mortgage Loan
Borrower’s architect, that to the best of such party’s knowledge, information,
and belief, construction is in accordance with the Plans, the quality of the
work for which the advance is requested is in accordance with the applicable
contract, the amount of the advance requested represents work in place based on
on-site observations and the data comprising the Draw Request, the work has
progressed in accordance with the construction contract and schedule, and the
applicable contractor is entitled to payment of the amount certified.

 

(i) Administrative Agent shall have received (i) a foundation survey made
promptly following, but in no event later than thirty (30) days after, the
laying of the foundation of each building or structure of the Improvements
satisfactory to Administrative Agent, complying with Exhibit “G”, (ii) a
certificate of Mortgage Loan Borrower’s architect or engineer stating that based
on personal inspection the foundations have been completed in accordance with
the Plans and are satisfactory in all respects, and (iii) a bearing capacity
test report with respect to the excavated footings and foundations, reviewed and
reasonably approved by the Construction Inspector and Mortgage Loan Borrower’s
architect.

 

(j) Intentionally Deleted.

 

(k) Intentionally Deleted.

 

(l) As of the date of making such advance, no event shall have occurred, nor
shall any condition exist, that is reasonably likely to have a Material Adverse
Effect.

 

(m) The Improvements shall not have been damaged and not being repaired in
accordance with the terms of the Mortgage, and shall not be the subject of any
pending (or threatened in writing) condemnation or adverse zoning proceeding.

 

(n) Mortgage Loan Borrower shall have paid all amounts then required to be paid
by Mortgage Loan Borrower under the Budget.

 

(o) Mortgage Loan Borrower shall have made the Mortgage Loan Borrower’s Deposit,
if any, required by Section 1.5 of this Agreement.

 

(p) With respect to any advance to pay a contractor, original applications for
payments in form approved by Administrative Agent, containing a breakdown by
trade and/or other categories acceptable to Administrative Agent, executed and
certified by each applicable contractor and Mortgage Loan Borrower’s architect,
accompanied by invoices, and approved by Construction Inspector.

 

(q) Mortgage Loan Borrower shall have delivered to Administrative Agent an
Owner’s Affidavit certifying that the funds disbursed to date by Lenders have
been paid to appropriate parties.

 

(r) If reasonably requested by Administrative Agent, Mortgage Loan Borrower
shall have delivered to Administrative Agent copies of notarized partial lien
waiver forms executed by each contractor and each appropriate subcontractor,
supplier and materialman, including, without limitation, from all parties
sending statutory notices to contractors, notices to owners, or notices of
nonpayment, specifying in such partial lien waivers the amount paid or payable
in consideration of such partial releases as may be required by Administrative
Agent.

 

 

 

 

(s) An Accounts Payable List for any soft costs.

 

(t) Mortgage Loan Borrower shall have delivered to Administrative Agent such
other information, documents and supplemental legal opinions as may be
reasonably required by Administrative Agent.

 

5. Final Advance for Improvements. If and to the extent required by
Administrative Agent, to Administrative Agent’s reasonable satisfaction, the
final advance for the Improvements (including retainage) shall not be made until
the Administrative Agent shall have received the following as additional
conditions precedent to the requested advance:

 

(a) A certificate from the Construction Inspector (that has conducted an on-site
inspection of the project) that the Improvements have been completed in
substantial accordance with the Plans.

 

(b) Certificates from Mortgage Loan Borrower’s architect, contractor and, if
required by Administrative Agent, from the Construction Inspector, certifying
that the Improvements (including any appurtenant off-site improvements) have
been completed substantially in accordance with, and as completed substantially
comply with, the Plans and comply with all Laws and governmental requirements;
and if and to the extent required by Administrative Agent, Administrative Agent
shall have received two (2) sets of detailed “as built” Plans approved in
writing by Mortgage Loan Borrower and Mortgage Loan Borrower’s architect and
contractor.

 

(c) If and to the extent required by Administrative Agent, final affidavits (in
a form approved by Administrative Agent) from Mortgage Loan Borrower’s architect
and each contractor certifying that each of them and their subcontractors,
laborers, and materialmen has been paid in full for all labor and materials for
construction of the Improvements; and final lien releases or waivers (in a form
approved by Administrative Agent, and which may be conditioned on the payment of
a specified sum) by Mortgage Loan Borrower’s architect, contractor, and all
subcontractors, materialmen, and other parties who have supplied labor,
materials, or services for the construction of the Improvements, or who
otherwise might be entitled to claim a contractual, statutory or constitutional
lien against the Property.

 

(d) The Title Insurance shall be endorsed and brought to date to remove any
exception for mechanic’s or materialmen’s liens or pending disbursements, with
no additional title change or exception reasonably objectionable to
Administrative Agent, and with such other endorsements required by
Administrative Agent, and Mortgage Loan Borrower shall have furnished to the
Administrative Agent copies of all final waivers of lien in accordance with the
Texas Property Code, and any other releases and waivers that the Title Company
may require in order to insure the first lien position of the Mortgage securing
the Mortgage Loan.

 

(e) If requested by the Administrative Agent, an affidavit of the Mortgage Loan
Borrower pursuant to Texas Property Code §53.106 (“Affidavit of Completion”)
stating that, inter alia, to the knowledge of the Mortgage Loan Borrower, each
Person providing any material or performing any work in connection with the
Project for which the Borrower has received funds has been paid in full and all
withholding taxes have been paid.

 

(f) Evidence that (i) forty-one (41) days shall have elapsed from the later of
(A) the date of Completion of the Improvements, as specified in Texas Property
Code §53.106, if the Affidavit of Completion (defined above) is filed within ten
(10) days after such date of Completion, or (B) the date of filing of the
Affidavit of Completion is filed ten (10) days or more after the date of the
completion of the Improvements as specified in Texas Property Code §53.106, (ii)
a copy of the Affidavit of Completion has been mailed by certified or registered
mail to any Persons entitled to receive actual notice as specified in Texas
Property Code §53.106(b) or (c), and (iii) a notice of lien claim has not been
made, nor has a lien been filed as of such date. 1

 

(g) If and to the extent required by Administrative Agent, three (3) copies of a
final as-built survey satisfactory to Administrative Agent and to the extent
required by Administrative Agent complying with “Exhibit G”.

 



 





1 Requirement(s) to be confirmed with Title Company.

 

 

 

 

(h) A certificate of occupancy and/or completion from the Governmental
Authorities having jurisdiction over the project, and any other permits required
by any applicable Governmental Authority for the use, occupancy, or operation of
the Property for the intended usage of the Property.

 

(i) The fixtures, furniture, furnishings, equipment and other property
contemplated under the Budget and Plans shall have been substantially
incorporated into installed in the Property free and clear of liens other than
Permitted Encumbrances.

 

(j) If requested by the Administrative Agent, evidence that all insurance
required under the terms of the Credit Agreement and the other Credit Documents,
including “all risk” casualty insurance covering the Property, the Mortgage Loan
Borrower, Diversified, and the business to be conducted on the Property, is in
full force and effect.

 

6. Direct Advances. Mortgage Loan Borrower hereby irrevocably authorizes
Administrative Agent on behalf of Lenders (but Administrative Agent shall have
no obligation) to (i) advance Loan funds directly to Lenders to pay interest
then due and payable on the Mortgage Loans, and (ii) subsequent to the
occurrence and during the continuance of a Default, advance and directly apply
the proceeds of any advance to the satisfaction of any of Mortgage Loan
Borrower’s obligations under any of the Credit Documents, even though Mortgage
Loan Borrower did not include that amount in a Draw Request. Each such direct
advance (except for application of a Mortgage Loan Borrower’s Deposit) shall be
added to the outstanding principal balance of the Loan and shall be secured by
the Credit Documents. Unless Mortgage Loan Borrower pays such interest from
other resources, Administrative Agent may advance Loan Proceeds pursuant to this
Section for interest payments as and when due. Nothing contained in this
Agreement shall be construed to permit Mortgage Loan Borrower to defer payment
of interest on the Mortgage Loans beyond the date(s) due. The allocation of the
Mortgage Loans funds in the Budget for interest shall not affect Mortgage Loan
Borrower’s absolute obligation to pay the same in accordance with the Credit
Documents. Administrative Agent may hold, use, disburse and apply the Loan
Proceeds and any Mortgage Loan Borrower’s Deposit for payment of any obligation
of Mortgage Loan Borrower under the Credit Documents. Mortgage Loan Borrower
hereby assigns and pledges the proceeds of the Loan and any Mortgage Loan
Borrower’s Deposit to Administrative Agent for itself and for the benefit of
Lenders for such purposes. From and after the occurrence of any Default
hereunder, Administrative Agent on behalf of Lenders may advance and incur such
expenses as Administrative Agent reasonably deems necessary for the completion
of the Improvements and to preserve the Property, the Ground Lease and any other
security for the Loan, and such expenses, even though in excess of the amount of
the Loan, shall be secured by the Credit Documents and shall be payable to
Administrative Agent on behalf of Lenders on demand. Administrative Agent on
behalf of Lenders may disburse any portion of any advance at any time, and from
time to time, to Persons other than Mortgage Loan Borrower for the purposes
specified in this Section and the amount of advances to which Mortgage Loan
Borrower shall thereafter be entitled shall be correspondingly reduced.

 

7. Conditions and Waivers. All conditions precedent to the obligation of Lenders
to make any advance are imposed hereby solely for the benefit of Administrative
Agent and Lenders, and no other party may require satisfaction of any such
condition precedent or be entitled to assume that Lenders will refuse to make
any advance in the absence of strict compliance with such conditions precedent.
Administrative Agent shall have the right to approve and verify the periodic
progress of, costs incurred by Mortgage Loan Borrower for, and the estimated
costs remaining to be incurred for the construction of the Improvements, after
consultation with the Construction Inspector. No advance shall constitute an
approval or acceptance by Administrative Agent of any construction work, or a
waiver of any condition precedent to any further advance, or preclude
Administrative Agent from thereafter declaring the failure of Mortgage Loan
Borrower to satisfy such condition precedent to be a Default. No waiver by
Administrative Agent of any condition precedent or obligation shall preclude
Administrative Agent from requiring such condition or obligation to be met prior
to making any other advance or from thereafter declaring the failure of Mortgage
Loan Borrower to satisfy such condition or obligation to be a Default.

 

8. Funding. Mortgage Loan Borrower hereby acknowledges and agrees that it has
established an account with Administrative Agent designated as Account
#_________________________ into which advances under the Mortgage Loans shall be
funded directly to Mortgage Loan Borrower (excluding direct disbursements made
to or by Administrative Agent on behalf of Lenders pursuant to this Agreement),
and against which checks shall be drawn by Mortgage Loan Borrower only for the
payment of costs specified in the Budget. Such account shall not be used for any
other purpose. Mortgage Loan Borrower hereby irrevocably authorizes
Administrative Agent to deposit each advance requested by Mortgage Loan Borrower
to the credit of Mortgage Loan Borrower in that account, by wire transfer or
other deposit. Advances may also be made, in addition to other methods
contemplated herein, at Administrative Agent’s option, by direct or joint check
payment to any or all Persons entitled to payment for work or services performed
or material furnished in connection with the Project or the Loan, or by having
the proceeds thereof made available to the Title Company (or its agent) for
disbursement. Neither Administrative Agent nor any Lender shall be required to,
and has no responsibility to, supervise the proper application or distribution
of funds to third parties.

 

9. Developer’s Fees, Etc. Notwithstanding anything contained herein to the
contrary, no portion of the proceeds of the Loan shall be allocated in the
Budget, or advanced, for the payment of developer’s overhead, developer’s fees
and/or in-house leasing commissions to the Mortgage Loan Borrower or its
Affiliates.

 

 

 

 

Exhibit M

To Credit Agreement

Form of Mortgage Loan Note

 

[“This Mortgage Loan Note was executed and delivered outside of the State of
Florida and is exempt from Florida documentary stamp taxes.”]

 

Buffalo, New York   _____________ ___________, 202_    



 

MORTGAGE LOAN NOTE

 

FOR VALUE RECEIVED, the undersigned LONE STAR ACQUISITION, LLC, a Delaware
limited liability company, authorized to do business in the State of Texas as
LONE STAR LAND OF HOUSTON, LLC (the “Mortgage Loan Borrower”), promises to pay
to the order of MANUFACTURERS AND TRADERS TRUST COMPANY (the “Lender”), c/o
MANUFACTURERS AND TRADERS TRUST COMPANY (the “Administrative Agent”), One
Fountain Plaza, 12th Floor, Buffalo, New York 14203, or at such other places as
the holder of this Mortgage Loan Note may from time to time designate, the
principal sum of_________________ ___________Dollars ( ______________) or the
unpaid portion thereof as has been advanced to the Mortgage Loan Borrower for
the account of the Lender as a “Mortgage Loan,” as such term is defined and
described in the Credit Agreement dated to be effective as of March 15, 2018, as
amended from time to time (as amended, the “Agreement”) between the Mortgage
Loan Borrower, the other Borrowers which are parties thereto, the Administrative
Agent, the Lender, and the other lenders named therein, together with interest
thereon at the rate or rates specified in the Agreement until paid in full and
any and all other sums which may be owing to the holder of this Mortgage Loan
Note by the Mortgage Loan Borrower pursuant to this Mortgage Loan Note, on or
before the “Mortgage Loan Maturity Date,” as such term is defined in the
Agreement, or such earlier date as required by the Agreement. This Mortgage Loan
Note is a “Mortgage Loan Note,” as such term is defined in the Agreement. The
following terms shall apply to this Mortgage Loan Note.

 

1. Interest Rates, Calculation Of Interest, Obligations And Terms Of Repayment;
And Rights Of Prepayment. The Mortgage Loan Borrower agrees to pay principal and
all interest which accrues on the unpaid balance of this Mortgage Loan Note from
the date of this Mortgage Loan Note until such time as the obligations evidenced
hereunder have been paid in full, at the times and in accordance with the
covenants, procedures and requirements set forth in the Agreement. Interest
shall accrue, be payable, and shall be calculated as provided for in the
Agreement. The Mortgage Loan Borrower further promises to make such other
payments of default interest, late payment charges, fees, and other expenses,
costs and payment obligations as are required by the Agreement to be made by the
Mortgage Loan Borrower to or for the account of the Lender. The principal
balance of this Mortgage Loan Note, together with all other unpaid interest,
fees, expenses and other sums due to the holder, shall be paid in full on or
before the Mortgage Loan Maturity Date. The Mortgage Loan Borrower’s right to
prepay any or all sums due pursuant to this Mortgage Loan Note shall be governed
by the terms and conditions of the Agreement.

 

2. Interest Rate After Judgment. If judgment is entered against the Mortgage
Loan Borrower on this Mortgage Loan Note, the amount of the judgment entered
(which may include principal, interest, fees, and costs) shall bear interest at
the higher of the maximum interest rate imposed upon judgments by applicable law
or the default interest rate set forth in the Agreement, to be determined on the
date of the entry of the judgment.

 

3. Expenses Of Collection And Attorneys’ Fees. Should this Mortgage Loan Note be
referred to an attorney for collection, whether or not suit is filed, the
Mortgage Loan Borrower shall pay all of the holder’s costs, fees and expenses,
including reasonable attorneys’ fees, resulting from such referral.

 

4. Waiver of Defenses. In the event any one or more holders of this Mortgage
Loan Note transfer this Mortgage Loan Note for value, the Mortgage Loan Borrower
agrees that, except as otherwise provided herein, all subsequent holders of this
Mortgage Loan Note who take for value and without actual knowledge of a claim or
defense of the Mortgage Loan Borrower against a prior holder shall not be
subject to any claims or defenses which the Mortgage Loan Borrower may have
against a prior holder, all of which are waived as to the subsequent holder, and
that all such subsequent holders shall have all rights of a holder in due course
with respect to the Mortgage Loan Borrower even though the subsequent holder may
not qualify, under applicable law, absent this section, as a holder in due
course. The Mortgage Loan Borrower shall retain all rights and claims which the
Mortgage Loan Borrower may have against prior holders despite any such transfers
and the waiver of defenses provided in this section as to subsequent holders.
Notwithstanding the foregoing, nothing herein shall represent the waiver by the
Mortgage Loan Borrower of any defense based upon any payment hereof made to any
former holder hereof prior to the Mortgage Loan Borrower having been notified of
the transfer of this Mortgage Loan Note to any subsequent holder.

 

 

 

 

5. Waiver Of Protest. The Mortgage Loan Borrower, and all parties to this
Mortgage Loan Note, whether maker, endorser, or guarantor, waive presentment,
notice of dishonor and protest.

 

6. Extensions Of Maturity. All parties to this Mortgage Loan Note, whether
maker, endorser, or guarantor, agree that the maturity of this Mortgage Loan
Note, or any payment due hereunder, may be extended at any time or from time to
time without releasing, discharging, or affecting the liability of such party.

 

7. Manner And Method Of Payment. All payments called for in this Mortgage Loan
Note shall be made in lawful money of the United States of America. If made by
check, draft, or other payment instrument, such check, draft, or other payment
instrument shall represent immediately available funds. In the holder’s
discretion, any payment made by a check, draft, or other payment instrument
shall not be considered to have been made until such time as the funds
represented thereby have been collected by the holder. Should any payment date
fall on a non-banking day, the Mortgage Loan Borrower shall make the payment on
the next succeeding banking day.

 

8. Notices. Any notice or demand required or permitted by or in connection with
this Mortgage Loan Note shall be given in the manner specified in the Agreement
for the giving of notices under the Agreement. Notwithstanding anything to the
contrary, all notices and demands for payment from the holder actually received
in writing by the Mortgage Loan Borrower shall be considered to be effective
upon the receipt thereof by the Mortgage Loan Borrower regardless of the
procedure or method utilized to accomplish delivery thereof to the Mortgage Loan
Borrower.

 

9. Assignability. This Mortgage Loan Note may only be assigned by the Lender or
by any holder to the extent permitted by the stated terms of the Agreement.

 

10. Binding Nature. This Mortgage Loan Note shall inure to the benefit of and be
enforceable by the Lender and the Lender’s successors and assigns, and shall be
binding and enforceable against the Mortgage Loan Borrower and the Mortgage Loan
Borrower’s respective successors and assigns.

 

11. Invalidity Of Any Part. If any provision or part of any provision of this
Mortgage Loan Note shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions of this Mortgage Loan Note and this
Mortgage Loan Note shall be construed as if such invalid, illegal or
unenforceable provision or part thereof had never been contained herein, but
only to the extent of its invalidity, illegality, or unenforceability.

 

12. Choice Of Law. The laws of the State of New York (“Governing State”)
(excluding, however, conflict of law principles) shall govern and be applied to
determine all issues relating to this Mortgage Loan Note and the rights and
obligations of the parties hereto, including the validity, construction,
interpretation, and enforceability of this Mortgage Loan Note and its various
provisions and the consequences and legal effect of all transactions and events
which resulted in the issuance of this Mortgage Loan Note or which occurred or
were to occur as a direct or indirect result of this Mortgage Loan Note having
been executed.

 

13. Consent To Jurisdiction; Agreement As To Venue. The Mortgage Loan Borrower
irrevocably consents to the non-exclusive jurisdiction of any state or federal
court (if a basis for federal jurisdiction exists) located in the Governing
State. The Mortgage Loan Borrower agrees that venue shall be proper in any state
or federal court located in the Governing State and waives any right to object
to the maintenance of a suit in any of the state or federal courts of the
Governing State on the basis of improper venue or of inconvenience of forum.

 

 

 

 

14. Unconditional Joint And Several Obligations. The Mortgage Loan Borrower’s
obligations pursuant to this Mortgage Loan Note shall be the absolute joint and
several unconditional duties and obligations of the Mortgage Loan Borrower and
shall be independent of any rights of set-off, recoupment or counterclaim which
the Mortgage Loan Borrower might otherwise have against the holder of this
Mortgage Loan Note, and the Mortgage Loan Borrower shall pay absolutely the
payments of principal, interest, fees and expenses required hereunder, free of
any deductions and without abatement, diminution or set-off.

 

15. Effective Date. This Mortgage Loan Note is to be considered effective and
enforceable as of the date set forth on the first page hereof, independent of
the date of actual execution and delivery.

 

16. Tense; Gender; Defined Terms; Section Headings. As used herein, the singular
includes the plural and the plural includes the singular. A reference to any
gender also applies to any other gender. Defined terms are entirely capitalized
throughout, and defined terms not specifically defined herein shall have the
same meaning as provided by the terms of the Agreement. The section headings are
for convenience only and are not part of this Mortgage Loan Note.

 

17. Actions Against Holder. Any action brought by the Mortgage Loan Borrower
against the holder of this Mortgage Loan Note which is based, directly or
indirectly, on this Mortgage Loan Note or any matter in or related to this
Mortgage Loan Note, including but not limited to the making of the loan
evidenced hereby or the administration or collection thereof, shall be brought
only in the courts of the Governing State. The Mortgage Loan Borrower agrees
that any forum other than the Governing State is an inconvenient forum and that
a suit brought by the Mortgage Loan Borrower against the holder of this Mortgage
Loan Note in a court of any state other than the Governing State should be
forthwith dismissed or transferred to a court located in the Governing State by
that Court.

 

18. Waiver Of Jury Trial. The Mortgage Loan Borrower (by execution of this
Mortgage Loan Note) and the holder of this Mortgage Loan Note (by acceptance of
this Mortgage Loan Note) agree that any suit, action, or proceeding, whether
claim or counterclaim, brought or instituted by or against the Mortgage Loan
Borrower or the holder of this Mortgage Loan Note, or any successor or assign of
the Mortgage Loan Borrower or the holder of this Mortgage Loan Note, on or with
respect to this Mortgage Loan Note or any of the other “Credit Documents,” as
such term is defined in the Agreement, or which in any way relates, directly or
indirectly, to the obligations of the Mortgage Loan Borrower to the holder of
this Mortgage Loan Note under this Mortgage Loan Note or any of the other Credit
Documents, or the dealings of the parties with respect thereto, shall be tried
only by a court and not by a jury. THE MORTGAGE LOAN BORROWER AND THE HOLDER OF
THIS MORTGAGE LOAN NOTE HEREBY EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY SUCH SUIT, ACTION, OR PROCEEDING.

 

[Signatures Begin On The Following Page]

 

 

 

 

Signature Page to Mortgage Loan Note:

 

IN WITNESS WHEREOF, the Mortgage Loan Borrower has duly executed this Mortgage
Loan Note as of the date first above written.

 

        MORTGAGE LOAN BORROWER:       WITNESS/ATTEST: LONE STAR ACQUISITION,
LLC,   A Delaware limited liability company,   Authorized to do business in
Texas under the name   LONE STAR LAND OF HOUSTON, LLC         By: LDRV Holdings
Corp.,     a Delaware corporation, its Manager         By:     Name:     Title:
 

 

 

 

 